Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 1 of 159




                              Exhibit 1
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 2 of 159
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 3 of 159
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 4 of 159
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 5 of 159
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 6 of 159




    In the Matter of the Consolidated Arbitration

                    -          between -

    Commodities & Minerals Enterprise LTD.,

                                     Claimant,

                        v.

    CVG Ferrominera Orinoco, C.A.,

                                     Respondent-Counterclaimant.

    Pursuant to the Transfer System Management Contract dated
    August 7, 2010                                                 APPENDIX A

    In the Matter of the Consolidated Arbitration

                    -          between -

    Commodities & Minerals Enterprise LTD.,

                                     Claimant,

                        v.

    CVG Ferrominera Orinoco, C.A.,

                                     Respondent-Counterclaimant.

    Pursuant to the M/V GENERAL PIAR Charter Party dated
    January 21, 2010


   Before:                          A.J. Siciliano
                                    George R. Wentz, Jr.
                                    John D. Kimball, Chairman




                                                    1

   014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 7 of 159



   Appearances:                   Counsel for Claimant Commodities & Minerals Enterprise Ltd.

                                  Seward & Kissel LLP
                                  By Bruce G. Paulsen, Esq.
                                  Michael G. Weitman, Esq.
                                  Brian F. Maloney, Esq
                                  Laura E. Miller, Esq.

                                  Counsel for Respondent-Counterclaimant CVG Ferrominera
                                  Orinoco, C.A

                                  De Jesus & De Jesus
                                  By: Dr. Alfredo De Jesus O.
                                  Eloisa Falcon Lopez, Esq.
                                  Marie Therese Hervella , Esq.
                                  Deborah Alessandrini, Esq.

                                  Mahoney & Keane LLP
                                  By: Edward A. Keane, Esq.

                                  James Drake, Q.C.

                                  Assouline & Berlowe
                                  By: Daniel E. Vielleville, Esq.


       STATEMENT OF REASONS FOR AND FORMING PART OF FINAL AWARDS

            1.     This unanimous Statement of Reasons concerns two consolidated arbitrations

    between claimant Commodities & Minerals Enterprise Ltd. (“CME”) and respondent-

    counterclaimant CVG Ferrominera Orinoco, C.A. (“FMO”).

            2.     The first arbitration (the “TSMC Arbitration”) concerns CME’s claim against FMO

    for damages and FMO’s counterclaims under a Transfer System Management Contract dated

    August 7, 2010 (“TSMC”). As amended during the course of the arbitration hearings, CME’s

    combined claim is in the amount of $135,303,946.90 for unpaid invoices and lost profits, plus

    interest, attorney’s fees and costs. In the alternative, CME alleges a claim for an account stated in

    the amount of $96,804,020.59. In addition to denying liability, FMO has asserted rights of set-off


                                                     2

   014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 8 of 159



    and counterclaims discussed below for CME’s alleged breach of the TSMC. As discussed more

    fully below, the TSMC provides for arbitration in Miami, Florida in accordance with the Rules

    of the Society of Maritime Arbitrators (“SMA”).

            3.      The second arbitration (“General Piar Arbitration”) concerns CME’s claim for

    damages and FMO’s counterclaims under a charter party dated January 21, 2010 for the M/V

    General Piar (“General Piar Charter”). As amended during the course of the arbitration, CME’s

    claim is in the amount of $10,849,878.24, plus interest and attorneys’ fees and costs. In the

    alternative, CME claims an account stated of $4,056,984.82. While denying liability, FMO has

    asserted counterclaims in the amount of $29,218,500.00 for CME’s alleged breach of the charter

    party and misrepresentations, plus unquantified losses incurred as a result of the vessel’s alleged

    poor performance. The parties disagree as to which of two charter parties for the M/V General

    Piar was in force and which arbitration clause governs. As discussed more fully below, the Panel

    holds that the initial charter party was voided and replaced by the second charter party which

    provides for arbitration in New York in accordance with SMA Rules.

            4.      The parties agreed to hold consolidated hearings in New York for the two

    arbitrations.

            5.      Because the arbitrations involve many common facts and legal issues, we discuss

    them collectively in this document and issue separate final awards that expressly incorporate this

    Statement of Reasons (Appendix A) for our findings and holdings and may be used for

    confirmation purposes.

            6.      For the reasons discussed below, in the TSMC Arbitration, we find the TSMC was

    a valid and binding contract which FMO failed to perform and, therefore, breached. The Panel

    grants CME’s claims in part and awards it damages including lost profits in the amount of


                                                    3

   014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 9 of 159



       $119,922,296.80, plus interest, attorneys’ fees and costs in the amounts set out below. Except as

       shown, FMO’s counterclaims are dismissed. All costs of the arbitration, including arbitrators’

       fees and costs, are the joint and several liability of both parties, but as between them, they are

       assessed in full against FMO.

                7.    For the reasons discussed below, in the General Piar Arbitration, we find the

       General Piar Charter was a valid and binding contract which FMO failed to perform and,

       therefore, breached. The Panel grants CME’s claims in part and awards it damages including lost

       profits in the amount of $5,172,524.39, plus interest, attorneys’ fees and costs in the amounts set

       out below. Except as shown, FMO’s counterclaims are dismissed. All costs of the arbitration,

       including arbitrators’ fees and costs, are the joint and several liability of the parties, but as between

       them, they are assessed in full against FMO. 1

                                        PROCEDURAL BACKGROUND

                8.    The procedural history of these cases is extensive and involves many twists and

       turns.

                9.    On February 9, 2016, Holland & Knight, LLP, which then was counsel for CME, 2

       submitted its demands for arbitration to FMO and appointed Mr. A. J. Siciliano as arbitrator in

       both cases. George R. Wentz, Jr., Esq. was appointed as arbitrator by Diaz, Reus & Targ, LLP,

       as counsel for FMO in both cases on April 10, 2016. On June 1, 2016, Messrs. Siciliano and

       Wentz appointed John D. Kimball, Esq. to serve as the third arbitrator and chairperson in both

       cases. The parties confirmed their acceptance of the Panel. 3


   1
     Since the hearings and all other proceedings in the arbitrations were consolidated, the expenses of the arbitration,
   including arbitrators’ fees and costs, were kept in one ledger and they shall be allocated 85% to the TSMC case and
   15% to the MV General Piar dispute.
   2
     As discussed below, on January 25, 2018, the Panel was notified that Seward & Kissel LLP had replaced Holland
   & Knight LLP as counsel for CME.
   3
     FMO reserved the right, however, to move to dismiss and argue that there are no binding arbitration agreements.
                                                             4

   014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 10 of 159



               10.    The arbitrators and prior counsel for CME and FMO 4 conducted an initial telephone

        conference on June 23, 2016, to establish a schedule for future proceedings. The Panel also

        directed each party to make a deposit into the escrow accounts of their respective counsel to cover

        arbitrators’ fees and expenses, and both parties did so. The funds later were transferred to Blank

        Rome, LLP to hold as escrow agent.

               11.    Based on a schedule accepted by counsel for the parties and approved by the Panel,

        on July 1, 2016, CME filed statements of claim in each arbitration. CME also filed a memorandum

        in support of its joint motion for a partial security award in both arbitrations.

               12.    On July 22, 2016, FMO filed a demand for a stay or dismissal of the arbitrations

        based on its contention that the Panel has no jurisdiction in either matter.

               13.    On August 17, 2016, FMO filed its opposition to CME’s security motions.

               14.    On September 2, 2016, CME filed its opposition to FMO’s jurisdiction motions.

               15.    On September 16, 2016, CME filed a reply brief in support of its security motions.

               16.    On October 12, 2016, FMO filed a reply brief in support of its motions for a

        dismissal or stay of the arbitrations.

               17.    On October 25, 2016, the Panel received notice that the law firm of De Jesus & De

        Jesus was replacing Diaz, Reus & Tarig as counsel for FMO. The attorneys at Diaz, Reus &

        Tarig, however, denied having been notified by FMO that they were being replaced.

               18.    On October 26, 27 and November 7, 2016, the Panel conducted hearings for oral

        argument with respect to the pending motions and to consider the contention of De Jesus & De


    4
     The initial counsel for FMO, Diaz, Reus & Tarig LLP, were replaced by De Jesus & De Jesus on or about October
    26, 2016. See SMA 4293 (2016). All references to counsel for FMO prior to October 26, 2016 are to Diaz, Reus &
    Tarig.




                                                          5

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 11 of 159



     Jesus that it had been retained to replace Diaz, Reus & Tarig as counsel for FMO in all matters

     related to the arbitrations and court actions initiated in New York by CME. By agreement among

     the parties, the hearings were held in New York at the offices of Blank Rome, LLP.

             19.    During the October 26th hearing, a video conference call was placed to FMO’s in-

     house counsel, Sr. Carlos Sanchez, in Venezuela, who confirmed that De Jesus & De Jesus had

     indeed been retained by FMO to replace Diaz, Reus & Tarig. Thereafter, the Diaz firm withdrew

     from the case.

             20.    At the hearing on November 7, 2016, counsel for FMO requested an opportunity to

     submit additional documentation in support of FMO’s contention that the Panel does not have

     jurisdiction in either of the two disputes. According to FMO, both the TSMC and General Piar

     Charter together with their respective arbitration agreements were procured through and are the

     result of corruption and therefore, are invalid. Counsel for FMO submitted the documents on

     December 20, 2016. Counsel for CME later submitted written responses.

             21.    The Panel issued a unanimous partial final award on November 12, 2016

     concerning an award of fees and expenses for the hearing on October 26, 2016 and the delay

     caused by FMO’s last minute change of counsel. SMA 4293 (2016). FMO complied with the

     partial final award.

             22.    On January 5, 2017, the Panel issued a unanimous partial final award granting in

     part and denying in part CME’s motions for partial security and denying FMO’s motions to

     dismiss the arbitrations for lack of jurisdiction. SMA 4296 (2017). The Panel directed FMO to

     deposit the amount of $62,730,279.98 into an escrow account to be established by the parties to

     serve as security for CME’s claims under the TSMC. The Panel denied CME’s companion motion

     for security in respect to its claims under the General Piar Charter, but without prejudice to its


                                                    6

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 12 of 159



     right to renew the motion at a later time. As discussed below, CME subsequently filed a motion

     with the United States District Court for the Southern District of Florida for confirmation of the

     partial final award for security. FMO, however, moved to have the partial final award vacated.

             23.    On March 3, 2017, the Panel majority issued a partial final award concerning

     FMO’s motion to overrule CME’s objections to FMO’s first request for the production of

     documents, under which award FMO was generally granted its requests for document production

     from CME related to its allegations of corruption. Arbitrator Siciliano agreed that CME should

     produce documents dealing with FMO’s corruption allegations, but issued a partial dissent that

     unless and until FMO challenges CME’s performance under either contract, and/or explains the

     relevancy of its discovery requests, it was inappropriate to require CME to produce its

     performance and other documents, especially those documents that are or ought to already be in

     FMO’s possession.

             24.    On March 10, 2017, the Panel issued a unanimous partial final award directing (a)

     FMO to deposit $375,000 in escrow to cover certain document production costs CME attorneys

     projected would be incurred in responding to FMO’s document requests related to its allegations

     of corruption; (b) granting CME’s motion for the designation of an independent escrow agent;

     and (c) denying certain other requests of CME, without prejudice to its right to renew them. SMA

     4309 (2017). The Panel was later advised that FMO failed to pursue its document production

     requests related to its corruption allegations as granted by the Panel. Nor did FMO make the

     escrow deposit required by the March 10, 2017 partial final award.

             25.    On March 20, 2017, FMO filed an Amended Answer, Defenses and Counterclaims

     in both arbitrations.




                                                    7

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 13 of 159



             26.     On May 4, 2017, CME submitted its answers to FMO’s counterclaims in both

     arbitrations.

             27.     Evidentiary hearings were held on May 30 and 31, 2017, with testimony from

     Tyrone Serrao of CME.

             28.     Evidentiary hearings were held on June 1 and 2, 2017, with testimony from Lisa

     Sherriff of CME.

             29.     On June 21, 2017, FMO filed an application with the Panel for review and set aside

     of the Partial Final Award on Security dated January 5, 2017. CME opposed the application.

             30.     An evidentiary hearing was held on June 26, 2017 with further testimony from Lisa

     Sherriff.

             31.     An evidentiary hearing was held on June 27, 2017 with testimony from Ms. Danny

     Guerrero of FMO.

             32.     An evidentiary hearing was held on June 28, 2017 with testimony from Ms. Danny

     Guerrero and Ms. Paula Maria Ziri-Castro Lopez. At the time of the hearing, Ms. Ziri-Castro was

     a prosecutor in the Venezuelan Prosecutor General’s office and personally handled the criminal

     prosecution of Mr. Serrao discussed below.

             33.     An evidentiary hearing was held on June 29, 2017 with further testimony from Ms.

     Paula Maria Ziri-Castro Lopez.

             34.     An evidentiary hearing was held on September 19, 2017 with further testimony

     from Tyrone Serrao.

             35.     Evidentiary hearings were held on September 20 and 21, 2017 with further

     testimony from Ms. Danny Guerrero of FMO.




                                                     8

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 14 of 159



             36.    An evidentiary hearing was held on September 22, 2017 with testimony from

     Ramon Russian of FMO.

             37.    On September 27, 2017, the Panel issued a unanimous partial final award and ruling

     regarding CME’s in camera document production.

             38.    On October 12, 2017, a hearing was held for oral argument in connection with

     FMO’s motion for review and set aside of the partial final award on security.

             39.    On October 20, 2017, CME submitted a motion for the adoption of a case

     management plan and other relief. FMO filed its opposition and alternative proposal on October

     31, 2017. CME submitted a reply brief in further support of its motion on November 8, 2017 and

     FMO filed a sur-reply on November 17, 2017.

             40.    Meanwhile, on November 2, 2017, the Panel issued a unanimous partial final award

     denying FMO’s application for review and set aside of the partial final award on security dated

     January 5, 2017. SMA 4328 (2017).

             41.    On November 20, 2017, the Panel issued a unanimous partial final award denying

     CME’s motion for adoption of the proposed case management plan.

             42.    On January 25, 2018, the Panel received a letter from the law firm of Seward &

     Kissel LLP advising that it had been retained to represent CME going forward in the arbitrations

     and had replaced Holland & Knight LLP.

             43.    On January 29, 2018, the Panel held a conference call with counsel to discuss plans

     for hearings which had been scheduled for March 2018. Among the points discussed were FMO’s

     request that it be permitted to recall Ms. Paula Ziri-Castro to testify and that FMO also be

     permitted to submit supplemental expert reports to reflect new evidence.




                                                     9

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 15 of 159



               44.   By a letter dated February 2, 2018, FMO’s counsel made a formal request that it be

     permitted to recall Ms. Paula Ziri-Castro to testify and submit supplemental reports from Prof.

     Alejandro Canonico and Dr. Daniel Flores.

               45.   By a letter dated February 7, 2018, CME objected to FMO’s requests.

               46.   By an email dated February 8, 2018, the Panel unanimously issued a direction to

     counsel regarding FMO’s requests. The Panel directed FMO to submit a written witness statement

     from Ms. Paula Ziri-Castro and a written justification for recalling her. The Panel also granted

     FMO’s request for the submission of supplemental expert witness reports, setting dates for the

     submission of supplemental expert witness reports from FMO’s experts, Prof. Canonico and Dr.

     Flores.

               47.   FMO submitted a letter dated February 21, 2018 in support of its request to recall

     Ms. Ziri-Castro. FMO also submitted a second written declaration signed by Ms. Ziri-Castro.

               48.   On the same date, counsel for CME requested leave from the Panel to (a) submit a

     rebuttal report from Mr. J. Eloy Anzola to Professor Canonico’s Second Expert Report, (b) have

     Tyrone Serrao testify by video link rather than in person because of travel restrictions and (c)

     certain other administrative items.

               49.   On February 22, 2018, counsel for FMO submitted objections to CME’s request to

     have testimony from Mr. Serrao by video link. FMO also requested that further testimony from

     Mr. Serrao and Ms. Sherriff be “rebuttal” only.

               50.   On February 23, 2018, the Panel issued an order granting FMO’s request that it be

     permitted to recall Ms. Ziri-Castro. In addition, the Panel issued a ruling that all witnesses must

     appear in person to testify.




                                                     10

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 16 of 159



             51.    By a letter dated February 26, 2018, counsel for CME moved for reconsideration

     of the Panel’s ruling requiring Mr. Serrao to testify in New York in person and in support of its

     request that he be permitted to testify by video link, principally because he was unable to obtain

     a visa to enter the United States as a result of the criminal prosecution against him in Venezuela.

             52.    On February 26, 2018, CME submitted a Second Amended Statement of Claim in

     both arbitrations.

             53.    On February 27, 2018, counsel for FMO submitted a motion to the Panel to limit

     the testimony of Mr. Serrao and Ms. Sherriff to the issues previously identified by CME’s counsel

     as rebuttal testimony.

             54.    On February 27, 2018, the Panel issued a unanimous email ruling permitting Mr.

     Serrao to testify by video link if he was unable to obtain a visa which would enable him to testify

     in person.

             55.    On February 28, 2018, counsel for FMO submitted a letter to the Panel outlining

     its continued objections to Mr. Serrao’s testimony, notwithstanding the Panel’s ruling the

     previous day. CME submitted a written reply the same day.

             56.    On February 28, 2018, CME’s counsel also submitted a written response to FMO’s

     motion to limit the testimony of Mr. Serrao and Ms. Sherriff.

             57.    The Panel issued an order on February 28, 2018, inter alia, adhering to its ruling

     that Mr. Serrao could testify by video link and denying FMO’s motion to limit the testimony of

     Mr. Serrao and Ms. Sherriff.

             58.    Hearings were held in the arbitrations at the office of Blank Rome LLP on March

     5-8, 2018. Testimony was given by Ramon Russian and Ms. Paula Ziri-Castro for FMO and Ms.

     Lisa Sherriff and Tyrone Serrao (by videoconference) for CME.


                                                    11

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 17 of 159



               59.    On March 23, 2018, counsel for CME provided the Panel with copy of an order

        dated March 19, 2018 issued by the Tribunal in the London arbitrations between CME and FMO.

        Along with the said Order, the Panel received copies of four partial final awards issued in the

        London arbitrations between CME and FMO concerning charter parties for the MV Palini/MV

        Taiglad and the MV WH Blount/MV Gypsum Integrity.

               60.    Additional hearings were held at the office of Blank Rome LLP on March 26-29,

        2018. Expert testimony was given by Prof. Alejandro Canonico Sarabia, FMO’s Venezuelan law

        expert 5; Professor J. Eloy Anzola, CME’s Venezuelan law expert; and Dr. Daniel Flores, FMO’s

        expert economist. CME did not call an economist to provide expert testimony. 6

               61.    On March 29, 2018, the Panel sent an email to counsel confirming the post-hearing

        briefing schedule set at the hearing that day, as follows:

                      April 6, 2018 – Counsel will submit a list of agreed issues to be decided by the
                      Panel; Counsel for CME will submit an updated escrow order with Signature
                      Bank agreeing to act as Escrow agent

                      May 18, 2018 – Counsel will submit statements of agreed and contested facts with
                      citations to the exhibits and testimony

                      June 15, 2018 – Main briefs

                      August 10, 2018 – Reply Briefs

                      September 6, 2018 – Oral argument (if the Panel decides it would be helpful)

               62.    By an email dated April 6, 2018, counsel for CME requested that the Panel issue

        an amended partial final award which would modify the March 10, 2017 partial final award in

        order to name Signature Bank as the independent escrow agent for purposes of holding security

        to be deposited by FMO under the partial final award of January 5, 2017.


    5
      FMO also had submitted written expert opinions concerning Venezuelan law from Professor Carlos Enrique
    Mourino Vaquero, but did not call him to testify.
    6
      CME submitted written expert reports from John Salmon but did not call him to testify.
                                                          12

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 18 of 159



             63.    The Panel signed and issued an amended partial final award designating Signature

     Bank as escrow agent on April 10, 2018.

             64.    There was subsequent correspondence between counsel and the Panel concerning

     the list of issues, as to which the parties were in substantial disagreement. By an email dated April

     19, 2018, the Panel issued further directions to counsel and stated it would adopt the statement of

     issues submitted by counsel for FMO, subject to certain amendments noted in the email. FMO

     submitted a detailed list of issues on April 20, 2018, to which CME objected by its letter of April

     25, 2018 and its counter-statement of the issues.

             65.    On April 12, 2018, the Panel directed the parties to make an additional deposit of

     funds in the escrow account established for arbitrators’ fees by May 14, 2018. CME complied

     with the Panel’s order and deposited funds in the account by the due date. FMO, however, failed

     to make its payment to the escrow account.

             66.    By a further partial final award dated May 2, 2018, the Panel approved the wording

     of an Escrow Deposit Agreement submitted by CME and approved by Signature Bank.

             67.    On May 10, 2018, counsel for CME requested adjustments to the post-hearing

     briefing schedule, which were approved by the Panel on May 15, 2018, as follows:

                    June 1, 2018 – Parties to submit agreed and contested facts

                    June 29, 2018 –main briefs.

                    August 10, 2018 –reply briefs

                    September 6, 2018 – Oral argument (if the Panel decides it would be helpful).

             68.    On May 24, 2018, the Panel advised counsel that FMO remained in default in the

     payment of funds to the escrow account for arbitrators’ fees.

             69.    On May 30, 2018, counsel for CME provided the Panel with a copy of a partial

     award dated 16 April 2018 issued by an arbitration panel in an arbitration between CME and
                                                     13

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 19 of 159



     FMO before the International Court of Arbitration of the International Chamber of Commerce

     seated in Switzerland. (“ICC Arbitration”)

             70.    On June 1, 2018, counsel for CME timely submitted its Statement of Facts. Counsel

     for FMO, however, failed to make any submission to the Panel on that date.

             71.    Because of FMO’s default in the payment of a further deposit to the escrow account

     for arbitrators’ fees and the submission of a statement of agreed and contested facts, the Panel

     directed counsel to participate in a conference call. The call initially was scheduled for June 6,

     but at the request of FMO’s counsel, was adjourned until June 11, 2018. At the further request

     of FMO’s counsel, the conference call was adjourned a second time to June 12, 2018.

             72.    On June 10, 2018, counsel for FMO wrote to the Panel and advised that “We have

     been informed by Ferrominera that it is taking the necessary steps in order to pay the additional

     deposit of USD 200,000 requested by the Panels. As it happened in relation to past payments, the

     wire transfer might take some extra time to be made. We will keep the Panels duly informed.”

             73.    Despite this statement from FMO’s counsel and further emails from the Panel,

     FMO failed to make the payment to the escrow account and remains in default.

             74.    During the conference call on June 12, 2018, counsel for FMO requested that it be

     permitted to submit its Statement of Facts on June 19, 2018, and that the date for main briefs be

     adjourned to July 13, 2018, with the remaining dates unchanged. The Panel directed FMO to

     make its request in writing, with CME being given the right to reply.

             75.    On June 12, 2018 counsel for FMO submitted a letter to the Panel requesting that

     it be permitted to submit its Statement of Facts on June 19, 2018 and the date for main briefs be

     pushed back to July 13, 2018. Counsel for CME submitted a written opposition to this request.




                                                    14

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 20 of 159



             76.    By an order issued on June 14, 2018, the Panel granted FMO’s request and directed

     that its Statement of Facts be submitted by June 19, 2018 and the date for submitting main briefs

     be extended to July 13, with reply briefs due on August 10, 2018 and oral argument scheduled

     for September 6, 2018.

             77.    On June 20, 2018, FMO submitted its Statement of Facts one day late.

             78.    The parties submitted their respective main briefs on July 13, 2018.

             79.    On July 18, 2018, counsel for CME provided the Panel with copy of a decision

     issued earlier that day by Judge Jose E. Martinez of the United States District Court for the

     Southern District of Florida confirming the Panel’s partial final award dated January 5, 2017 and

     denying FMO’s motion to vacate same. The Panel subsequently was informed that FMO filed a

     notice of appeal to the 11th Circuit Court of Appeals on August 16, 2018, which was thereafter

     withdrawn by FMO and dismissed by the Court on October 15, 2018.

             80.    On August 9, 2018, counsel for FMO informed the Panel of a ruling of the First

     Court of Administrative Matters of the Bolivarian Republic of Venezuela issued on July 25, 2018

     declaring illegal (i) the Commercial Alliance Agreement between FMO and CME dated

     December 21, 2010 and (ii) the Framework Agreement dated January 30, 2009 between

     Corporacion Venezolana de Guayana (“CVG”) and CME. Counsel for FMO provided a partial

     translation of the court’s decision. FMO’s counsel also indicated its intention of submitting a

     further expert report from its Venezuelan law expert concerning the July 25, 2018 decision.

             81.    Counsel for CME submitted its reply brief and additional materials on August 10,

     2018.

             82.    Counsel for FMO submitted its reply brief and additional materials on August 11,

     2018 (one day late).


                                                    15

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 21 of 159



             83.    By an email dated August 11, 2018, the Panel issued directions permitting FMO to

     submit a supplemental expert report concerning the July 25, 2018 decision on or before August

     17, 2018. The Panel further stated that CME could submit an expert response on or before August

     24, 2018.

             84.    FMO submitted the Third Legal Opinion of Professor Alejandro Canonico Sarabia

     on August 17, 2018.

             85.    On August 24, 2018, CME submitted the Fifth Expert Witness Statement of J. Eloy

     Anzola in response to Professor Canonico’s report.

             86.    At the direction of the Panel, counsel for FMO provided a full English translation

     of the July 25 decision on August 25, 2018.

             87.    By an email dated August 28, 2018, the Panel directed counsel for FMO to advise

     the Panel by no later than August 30, 2018 when it would deposit funds in the escrow account for

     arbitrators’ fees as previously ordered by the Panel.

             88.    On August 29, 2018, counsel for FMO advised that “[w]ith respect to the deposit

     of the funds, FMO advises that it is not positioned to indicate the exact date when the requested

     funds would be available.” In addition, counsel for FMO advised that “in light of the current

     circumstances of the case, it does not intend to appear at the hearing scheduled for September 6,

     2018.” At the same time, counsel for FMO requested that the Panel disregard the Fifth Expert

     Report of J. Eloy Anzola. FMO also noted that:

                    As the Panels will doubtless be aware, even in the absence of the
                    Respondent at this discrete hearing, the Panels will remain under a
                    general duty, as enshrined on Sections 9 and 21 of the SMA Rules,
                    to act fairly and impartially as between the parties and, moreover,
                    Claimant carries the burden of proof on its claims and must prove
                    its case in all respects.



                                                    16

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 22 of 159



             89.    By an email dated August 30, 2018, the Panel confirmed its intention to proceed

     with a hearing and oral argument on September 6, 2018 and encouraged FMO to reconsider its

     decision not to attend. The Panel’s email noted that “the Panel considers this an important hearing

     and desires to hear FMO’s presentation and arguments, and to ask counsel for FMO such

     questions as the Panel may have.”

             90.    There was no response from counsel for FMO to the Panel’s email of August 30,

     2018.

             91.    Oral argument was held on September 6, 2018. The hearing was attended by

     counsel for CME and the Panel. Counsel for FMO did not appear and its absence was noted.

             92.    At the hearing on September 6, 2018 the Panel issued a ruling rejecting FMO’s

     request that the Fifth Expert Report of J. Eloy Anzola be disregarded. The Panel further directed

     the parties, on a joint and several basis, to make additional payments to the escrow account for

     arbitrators’ fees by October 5, 2018. A transcript of the hearing was made available, and remains

     available, to counsel for FMO.

             93.    At the September 6 hearing, the Panel established the following schedule for the

     parties to submit their respective applications for an award of legal fees and expenses:

                    a.          legal fee applications are due from both sides on September
                                21, 2018;

                    b.          objections are due on October 5, 2018; and

                    c.          replies to the objections are due on October 12, 2018.

             94.    CME submitted its fee application timely, on September 21, 2018.

             95.    FMO submitted its fee application a few hours late on September 22, 2018.

             96.    Both sides filed objections to the other side’s fee application on October 5 and

     replies to the objections were duly submitted on October 12, 2018.

                                                         17

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 23 of 159



             97.    CME made a further payment to the escrow account for arbitrators’ fees, as directed

     by the Panel. FMO again failed to make any payment and is in default.

             98.    On November 12, 2018, counsel for CME submitted a letter to the Panel enclosing

     two arbitration awards and their accompanying appendices issued in the London arbitrations. The

     2018 London Awards are in favor of CME and against FMO, and award CME damages and legal

     fees and costs. In addition, the London Tribunals made rulings on a large number of points.

             99.    In granting these awards, the London Tribunals concluded, among other things, that

     the net sum due across all of the contracts between the parties is $138,594,179.48 in favor of

     CME. Thus, the London Tribunals considered not only the claims under the charters at issue

     before them, but also made rulings concerning all of the other contracts between CME and FMO,

     including the TSMC and General Piar Charter.

             100. In the present cases, CME contends that under principles of collateral estoppel, the

     Panel should reach the same conclusions as the London Tribunals. Counsel for FMO has not

     submitted any response to the November 12, 2018 letter from CME’s counsel.

             101. We shall discuss the London Awards more fully below.

             102. By an email dated November 14, 2018 the Panel directed both sides to make an

     additional deposit of funds in the escrow account for arbitrators’ fees by November 23, 2018.

     CME complied with the Panel’s request and made the additional deposit of funds. FMO did not

     do so and is in default with respect to its obligation to make the required payment.

             103. The Panel notes that FMO’s counsel has failed to respond to several

     communications from the Panel to counsel. Nevertheless, we wish to emphasize that the lack of

     responses from FMO has played no role in our evaluation of the merits of the party’s claims,




                                                    18

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 24 of 159



     counterclaims and defenses. We have decided the cases based solely on our best understanding

     of the very extensive body of evidence and arguments that each party has presented.

             104. The Panel has carefully reviewed the extensive record and having deliberated, now

     unanimously issues these final findings and rulings which form an integral part of each of the two

     awards.

                                   THE CLAIMS AND COUNTERCLAIMS

                                                 CME’S CLAIMS

                    A.          TSMC Arbitration

             105. CME’s Second Amended Statement of Claim in the TSMC Arbitration, dated

     February 26, 2018, asserts claims for breach of contract and accounts stated. The claims arise

     under the TSMC, by which FMO appointed CME to:

                    maintain, manage and operate, including technical management, the
                    M/V Rio Caroni, the M/V Rio Orinoco, the iron ore transfer station
                    Boca Grande II and the planned preventative maintenance of the
                    Shiploader/Conveyer System (collectively, the “Transfer System”),
                    for the purpose of transporting iron ore to ocean going export vessels
                    in order to maximize the iron ore shuttling and effective export
                    output capacity of iron ore.

             106. For its breach of contract claim, CME asserts that FMO is liable to CME for:

                    a.          $97,695,046.94 in outstanding invoices;

                    b.          $37,608,899.96 in lost profits; and

                    c.          pursuant to Clause 43 of the TSMC, contractual interest on

                                all unpaid and outstanding invoices at the rate of 12% per

                                annum.

             107. For its accounts stated claim, CME asserts that pursuant to the 2014 Financial

     Audit, FMO accepted as undisputed, and promised to pay, the majority of outstanding invoices

     issued by CME under the TSMC, amounting to $96,804,020.59.
                                              19

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 25 of 159



              108. CME also claims prejudgment interest and reasonable attorneys’ fees and costs,

     including arbitrators’ fees and expenses, upon any award issued by the Panel, under applicable

     law and SMA rules pursuant to Clause 41 of the TSMC.

                    B.          General Piar Arbitration

              109. CME’s Second Amended Statement of Claim in the General Piar Arbitration, dated

     February 26, 2018, asserts claims for breach of contract and accounts stated that arise under the

     General Piar Charter, under which CME (as disponent owner) chartered to FMO (as charterer)

     the M/V General Piar to act as a shuttle vessel for the purpose of “providing iron ore shuttling

     services from Puerto Ordaz Port or Palua Port to the Boca Grande II transfer station located in

     Venezuela.” For its breach of contract claim, CME contends that FMO is liable for:

                    a.          $4,406,985.53 in outstanding invoices or, alternatively,

                                $4,056,984.82 on its account stated claim;

                    b.          $4,710,000.00 in lost profits; and

                    c.          $1,732,892.71 paid by CME to Gretchen Shipping Inc. by

                                way of settlement, which amount was incurred as an alleged

                                natural consequence of FMO’s breach of the General Piar

                                Charter.

              110. In addition, CME claims prejudgment interest and reasonable attorneys’ fees and

     costs.

                                FMO’S DEFENSES TO CME’S CLAIMS

              111. FMO has asserted the following defenses to CME’s claims:




                                                         20

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 26 of 159



                TSMC ARBITRATION

             112. FMO contends the arbitration should be dismissed for lack of jurisdiction because:

     (l) the arbitration agreement contained in the TSMC, as well as the underlying contract, is null

     and void, unenforceable or incapable of being performed because it is tainted by corruption; (2)

     the arbitration agreement contained in the TSMC is null and void, unenforceable or incapable of

     being performed because it is not valid under Venezuelan law; (3) there was no meeting of the

     minds as to the TSMC's arbitration clause; (4) the Commercial Alliance Contract dated December

     21, 2010, subsumed the TSMC and modified its terms, including its arbitration clause; (5) CME's

     claims are not arbitrable; and (6) CME has waived any right to arbitration and is otherwise

     estopped from pursuing any arbitration under the TSMC.

             113. FMO contends, in the alternative, that if the Panel finds it has jurisdiction, it should

     find that the TMSC contract is null and void, unenforceable or incapable of being performed

     because it was concluded as part of an enormous corruption scheme that has brought many of the

     protagonists to jail, including the former management of FMO. According to FMO, Mr. Tyrone

     Serrao, CME's Chairman, was complicit in that scheme and is now wanted by the Venezuelan

     judiciary. The Office of the Prosecutor General of Venezuela contends that Mr. Tyrone Serrao,

     CME and its agents engaged in a series of illicit actions that left FMO in financial disarray by

     securing contracts for prices of iron ore well below international market prices and circumventing

     mandatory bidding and approval requirements for the provision of services to a Venezuelan

     government-controlled entity.

             114. In the further alternative, if, contrary to FMO's case, the Panel considers that the

     TSMC was not null and void, unenforceable or incapable of being performed, FMO contests

     CME's breach of contract claim.


                                                     21

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 27 of 159



             115. FMO contends that FMO and CME were parties to a series of intertwined contracts

     for the provision of services in exchange for payment of money and/or iron ore, or what it refers

     to as a “Barter Agreement.” FMO and CME did not maintain an accounting mechanism that

     would tie FMO’s invoices to specific services rendered by CME under the TSMC or any of the

     other agreements between them, nor to the delivery of a particular iron ore shipment. Instead,

     deliveries of iron ore by FMO were credited against the services allegedly provided by CME in

     the aggregate.

             116. As a result, CME cannot show that FMO failed to pay for the services purportedly

     rendered under the TSMC by taking into account only the invoices sent by CME to FMO. Instead,

     FMO contends that its invoices for the sale of iron ore and/or hot briquetted iron (“HBI”) must

     also be taken into account.

             117. FMO also asserts it either paid all the monies it owed under the TSMC or its debt

     to CME was extinguished by other compensation.

             118. FMO also submits that CME’s demand for payment of lost revenues, interest, or

     attorneys’ fees and costs under the TSMC for over $120 million has no contractual or legal

     support.

             119. Although the findings of its expert on damages (Dr. Daniel Flores) differ, FMO

     maintains that after a proper reconciliation of the accounts, FMO will owe nothing to CME under

     the TSMC, and that CME will owe FMO considerable amounts in dollars.

            GENERAL PIAR ARBITRATION

             120. FMO contends the Panel should dismiss the arbitration for lack of jurisdiction

     because (1) the arbitration agreement contained in the General Piar Charter as well as the

     underlying contract is null and void, unenforceable or incapable of being performed because it is


                                                   22

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 28 of 159



     tainted by corruption; (2) the arbitration agreement contained in the General Piar Charter is null

     and void, unenforceable or incapable of being performed because it has not met the conditions or

     requirements of validity under Venezuelan law; (3) there was no meeting of the minds as to the

     General Piar Charter’s arbitration clause; (4) on 21 December 2010, the Commercial Alliance

     Agreement subsumed the General Piar Charter and modified its terms, including its arbitration

     clause; (5) CME's claims are not arbitrable; and, in any case, (6) CME has waived any right to

     arbitration and is otherwise estopped from pursuing arbitration under the General Piar Charter.

             121. FMO further contends, in the alternative, that if the Panel finds it has jurisdiction,

     the General Piar Charter is null and void, unenforceable or incapable of being performed because

     it was concluded as part of an enormous corruption scheme and violates mandatory provisions of

     Venezuelan law. FMO argues that CME and its agents engaged in a series of illicit actions that

     left FMO in financial disarray by securing contracts for iron ore at prices well below international

     market prices and circumventing bidding requirements for the provision of services to a

     Venezuelan government-controlled entity.

             122. FMO also argues, in the alternative, that if the Panel decides the General Piar

     Charter was not null and void, unenforceable or incapable of being performed, the Panel should

     deny CME’s breach of contract claim for monies purportedly owed by FMO under the categories

     set forth in CME’s Statement of Claim.

             123. FMO further contends that it and CME were parties to a series of intertwined

     contracts for the provision of services in exchange for payment of money and/or iron ore but did

     not maintain an accounting mechanism that tied CME’s invoices for services allegedly rendered

     to FMO’s delivery of a particular payment or iron ore shipment. Instead, FMO alleges that

     deliveries of iron ore by FMO were credited against the services allegedly provided by CME in


                                                     23

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 29 of 159



        the aggregate. As a result, CME cannot and has not proved that FMO failed to pay for the services

        purportedly rendered under the General Piar Charter.

                124. According to FMO, the invoices issued by FMO for the sale of iron ore or HBI

        should also be taken into account and that it either paid all the monies it owed under the General

        Piar Charter or its debt to CME was extinguished by other compensation.

                125.    FMO also submits that CME's demand for payment of lost revenues, interest, or

        attorneys’ fees and costs under the General Piar Charter has no contractual or legal support.

                126. FMO contends that after proper reconciliation of the accounts, the evidence shows

        that it owes nothing to CME under the General Piar Charter, and to the contrary, CME owes FMO

        considerable amounts of dollars. However, as in the case with the TSMC, the findings of Dr.

        Daniel Flores, FMO’s expert on damages, differ.

                       FMO’S RIGHTS OF SET-OFF AND COUNTERCLAIMS

                127. FMO has asserted the following rights of set-off and counterclaims:

    A.         TSMC ARBITRATION

                128. If the Panel decides it has jurisdiction, FMO claims a right of set-off for crew

        salaries in the amount of $18,598,547.16 against amounts payable to CME under the TSMC.

        FMO also claims compensation in the amount of $12,160,000.00 for CME’s alleged failure to

        maintain the Punta Barima Pilot Station. FMO also claims interest, all costs of the arbitration and

        attorneys’ fees and costs. 7




    7
      In its Amended Answer, Defenses and Counterclaims dated March 20, 2017, FMO also alleged a counterclaim for
    “other damages totaling USD 2.2 million” for alleged pending work that was not executed ($830,043) and alleged
    lack of maintenance ($1.4 million). Dr. Flores’ powerpoint of March 27, 2018 (Ex. EO-46) also refers to a
    counterclaim for $1,395,283 for CME’s alleged failure to maintain PTLB-II. That claim, however, is not referred to
    in FMO’s post-hearing brief or reply brief.
                                                            24

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 30 of 159



    B.      GENERAL PIAR ARBITRATION

             129. If the Panel decides it has jurisdiction, FMO seeks damages of $29,218,500 for

     CME’s breach of the General Piar Charter and misrepresentation of the vessel’s performance

     capabilities, plus interest, all costs of the arbitration and attorneys’ fees and costs;

                                        FACTUAL BACKGROUND

             130. Although these arbitrations only involve claims under the TSMC and General Piar

     Charter, CME and FMO also were parties to a series of other contracts which must be discussed

     as well.

             131. CME’s Statement of Facts is 262 pages in length and includes 1504 proposed

     findings, plus a number of exhibits. FMO’s Statement of Facts is shorter, but still is 52 pages in

     length and offers 184 proposed findings, many of which are directly contrary to CME’s

     submission. As a result, we outline here only the basic facts and discuss the parties’ many

     contested points below.

             132. CME is a British Virgin Islands entity and is in the business of trading commodities

     and minerals, particularly iron ore.

             133. FMO is a company organized and existing under the laws of the Bolivarian

     Republic of Venezuela and is, and always has been, an organ of the Venezuelan State. FMO’s

     counsel described it in the following way:

                    [FMO] is a Functionally Decentralized entity operating as a business
                    created by the Venezuelan State at the end of 1975, aimed at
                    developing the constitutional and legal monopoly of the iron ore
                    exploitation industry on behalf of the State. The stated purposes of
                    FMO is to manage iron production for the government across and
                    [the] entire country in conformity with the guidelines of the Ministry
                    of the Popular Power of Basic Industry and Mining (Ministerio de
                    Industrias Basicas y Mineria) and in furtherance of a presidential
                    mandate. As an organ of Venezuela that was granted the right to
                    mine and export iron ore—one of the country’s important
                                                       25

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 31 of 159



                    government-owned natural resources—FMO has a responsibility to
                    protect and maintain the revenue of the country.

             134. FMO’s Transfer System is the means by which it delivers iron ore mined in the

     interior of Venezuela to large bulk carrier vessels, which then transport the iron ore to customers

     around the world.

             135. Iron ore is transported from FMO’s mines to Puerto Ordaz and Palua (“Inland

     Ports”), which are inland ports approximately 180 miles up the Orinoco River. FMO uses

     Panamax and Handymax size ships as “shuttle vessels” to transport the ore from the inland ports

     to an offshore transfer station located in deep water off the Venezuelan coast. The offshore

     transfer station is a converted self-unloading vessel named the “M/V BOCA GRANDE II,” which

     is permanently moored several miles off the mouth of the Orinoco River in Venezuelan waters.

     The M/V BOCA GRANDE II is commonly called the “Transfer Station” because of the role it

     plays in the Transfer System. Large bulk carrier ships load iron ore cargoes directly from the

     Transfer Station for international sales.

             136. At all relevant times, FMO owned all of the components of the Transfer System,

     which consisted of: (1) the Transfer Station, (2) two shuttle vessels, the M/V RIO CARONI and

     the M/V RIO ORINOCO, (3) a ship loader and conveyor system that transported the iron ore

     from the stockpile to shuttle vessels, and (4) the Punta Barima pilot station. As needed, FMO

     also would charter additional shuttle vessels to operate as part of the Transfer System.

             137. In 2004, CME entered into a contract with FMO for the sale and purchase of

     Venezuelan iron ore (the “IOSC-1”), by which FMO agreed to sell to CME certain quantities of

     various iron ore products for the period from January 2005 through December 2009. Under that

     contract, FMO was to deliver iron ore to CME at Puerto Ordaz, the Transfer Station, or by

     transshipment in Venezuelan waters, at which point the iron ore would be loaded into export ships

                                                    26

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 32 of 159



     for delivery to CME’s customers in China. Adjustments to the price and quality specifications of

     the iron ore to be delivered by FMO were made from time to time through mutually-agreed

     addenda.

             138. IOSC-1 was a U.S. dollar contract, meaning that pursuant to its terms, FMO was to

     invoice CME, and CME was to pay FMO, in U.S. dollars.

             139. CME was invoiced by FMO in U.S. dollars, which invoices included the details of

     FMO’s bank accounts in New York at Bank of America and BNP Paribas. However, the invoices

     issued in relation to some shipments delivered under Addendum 7 to IOSC-1 were split into U.S.

     dollars and Bolivar fuerte (“BsF”) portions.

             140. In addition to the sale of iron ore from FMO to CME, the parties’ relationship

     developed into one where FMO would request that CME make payments to third-parties on

     FMO’s behalf and, in exchange, FMO would reimburse CME for these payments in kind, via

     delivery of iron ore or HBI. Whenever FMO requested that CME make a payment in Venezuela

     in BsF, CME did so through its local Venezuelan agent, Arivenca, because CME itself was unable

     to pay in BsF.

             141. On those occasions, CME would put Arivenca in funds for the purpose of making

     payments in Venezuela as requested by FMO. Arivenca’s only source of funds was CME. To

     do this, CME would first exchange U.S. dollars into BsF in large sums.

             142. Arivenca would then make the payments in question and, on behalf of CME,

     invoice FMO for reimbursement in BsF.

             143. Although Arivenca issued invoices to FMO in BsF, FMO and CME understood that

     FMO would ultimately reimburse CME for these expenses, and would do so by delivering iron

     ore materials (which are priced in U.S. dollars).


                                                    27

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 33 of 159



             144. Arivenca never itself received any payments or deliveries of iron ore from FMO.

             145. During the course of the performance of IOSC-1, FMO was often short of cash and

     had difficulty maintaining a steady output of iron ore from its mines. This problem was

     exacerbated by the financial crisis of 2008, whereby FMO was unable to obtain conventional

     financing for capital investment required to sustain its operations.

             146. In order for FMO to maintain its supply of iron ore to its customers, and at the

     request of FMO, on several occasions CME provided financial support to FMO by funding works,

     goods and services for FMO’s mining and transport operations. This arrangement is reflected in

     addenda to IOSC-1.

             147. By 2009, the relationship between CME and FMO had changed from a cash

     buyer/seller relationship, in which CME paid in cash for FMO’s iron ore, to a barter relationship,

     in which CME provided goods, services and financing in exchange for iron ore.

             148. This barter arrangement was attractive to FMO because CME would help provide

     the investments to maintain output and develop the Cerro Bolivar mine thereby allowing FMO to

     increase iron ore production and the cash coming into the business. FMO would then pay CME

     for those contributions in iron ore deliveries. This barter arrangement was also beneficial for

     FMO’s cash flow, as it allowed FMO to maintain and increase production without having to spend

     cash up-front at a time when FMO was cash poor and unable to obtain conventional financing.

             149. Ultimately, FMO was only able to avoid suspending production as a result of

     CME’s assistance, a fact acknowledged internally by FMO in 2012.

             150. Correspondence at the time demonstrates that it was FMO which wanted CME to

     provide it with services and then be compensated with iron ore.




                                                     28

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 34 of 159



             151. For example, FMO Board Resolution No. JD-168-A/2009, dated December 8,

     2009, states:

                     That CVG Ferrominera Orinoco C.A. does not have sufficient equipment or
                     adequate infrastructure to enable it to guarantee these volumes of sales,
                     putting at risk the operational continuity and financial health of the
                     company. . .

                     To authorise the Chairman of CVG Ferrominera Orinoco C.A., in
                     accordance with that established in Clause Fifteen of the Company Statutes,
                     to sign with the CME Company the contracts necessary for the execution of
                     the works to increase shipment capacity at both the Puerto Ordaz
                     Ferrominera Wharf and the Palúa Wharf for an estimated amount of US
                     $73,888,758.00 by means of payment by offsetting with iron ore and
                     briquettes in accordance with the letter of intent as per letter PREG-0780/09
                     dated 01.12.09.

             152. This resolution demonstrates that FMO needed to make very substantial

     investments to maintain production, but it did not have the cash to do so.

             153. CME was willing to make such investments, provided that it would be repaid by

     FMO in iron ore via the barter deal.

             154. In addition to the services that it provided, when requested to do so, CME also

     advanced funds to FMO and paid invoices on behalf of FMO. Between 2009 and 2012, CME

     advanced over $140 million to FMO in cash (including funds paid to other contractors) in

     exchange for the future delivery of iron ore. CME did not charge interest on these cash advances

     and payments.

             155. During these years, CME and FMO entered into additional agreements. In January

     2009, CME entered into an agreement with CVG (the “Framework Agreement”) whereby both

     parties agreed to take certain action necessary to reactivate production from the Cerro Bolivar

     mine. Under the terms of the Framework Agreement, in return for CME’s investment to reopen

     the Cerro Bolivar mine, CVG guaranteed that CME would receive from FMO up to three million


                                                      29

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 35 of 159



     metric tons of iron ore per year for each year of the Framework Agreement’s ten-year term, or a

     total of thirty million metric tons of iron ore.

                                                    TSMC

             156. The prior manager of the Transfer System terminated its contract with FMO for

     non-payment.      As a result, FMO had an urgent need for a replacement to take over the

     management of the Transfer System. CME’s first proposal to FMO was made on July 15, 2010.

     On July 26, 2010 FMO’s Board of Directors authorized FMO to commence negotiations with

     CME for the operation and maintenance of the Transfer System.

             157. On August 7, 2010 CME and FMO entered into the TSMC for the management of

     the entire Transfer System.

             158. The TSMC and its Addendum No. 1 were signed by FMO’s then President, Radwan

     Sabbagh, and CME’s Chairman, Tyrone Serrao.

             159. FMO’s Board of Directors expressly validated the TSMC, as executed between

     FMO and CME (Resolution No. JD-067-A/2010).

             160. FMO’s Board of Directors also expressly authorized FMO’s President to execute

     Addendum No. 1 to the TSMC.

             161. One of the stated reasons FMO’s Board approved the execution of the TSMC with

     CME was “for the purposes of avoiding the ultimate collapse of the Transfer System.”

             162. Under the TSMC, CME was to maintain, manage, and operate the Transfer System

     for a term of 5 years, to be automatically renewed for an additional 5 years unless terminated by

     either party.

             163. The TSMC placed upon CME responsibility for, inter alia, the following

     operations: (a) the loading of the shuttle vessels at the Inland Ports through a system of conveyors

                                                        30

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 36 of 159



     and a ship loader, (b) the transportation of the iron ore loaded into the shuttle vessels from the

     Inland Ports to the Transfer Station offshore, (c) the operation and maintenance of the Punta

     Barima pilot station (used by the vessel pilots for the Orinoco River and Transfer Station), (d) the

     transshipment of the iron ore from the shuttle vessels into the Boca Grande II Transfer Station,

     and (e) the loading of the large bulk carrier export vessels from the Boca Grande II Transfer

     Station.

             164. The Transfer System was to have a minimum throughput of 6,000,000 metric tons

     of iron ore from FMO’s mines per calendar year for the duration of an initial 5-year term of the

     TSMC. See TSMC, Clause 2(viii) (defining “Minimum Tonnage”).

             165. Under the TSMC, CME was to receive as payment from FMO compensation based

     on a processing or throughput rate of a minimum of 500,000 metric tons of iron ore per month,

     which payments would be made in accordance with the existing 2004 Iron Ore Sales Contract.

             166. CME was to invoice FMO at the beginning of each month in advance in a sum

     equal to processing 500,000 metric tons of iron ore at an agreed-upon rate under the TSMC. If

     the Transfer System then processed more than 500,000 metric tons of iron ore for a particular

     month, CME would invoice FMO for the additional throughput exceeding the minimum

     throughput charge of 500,000 metric tons a month. See TSMC, Clause 17.

             167. At various times during the performance of the TSMC, CME and FMO agreed to

     price adjustments to the iron ore processing rate.

             168. Regardless of the processing rate that governed at the particular time, CME

     invoiced FMO for the amounts due under the TSMC in U.S. dollar amounts each month. CME

     (through Arivenca) also invoiced FMO in BsF for advance payments made by CME (through

     Arivenca) within Venezuela.


                                                     31

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 37 of 159



             169. Under Clause 17 of the TSMC, CME was to be compensated with iron ore and/or

     DRI-HBI:

                     All payments under this Contract will be paid by FMO to CME with
                     iron ore and/or DRI-HBI delivered through the existing Contract
                     between FMO and CME and will be compensated through a barter
                     arrangement. Payment will therefore be made via contra, to offset
                     the invoices from CME to FMO under this Contract against the
                     invoices from FMO to CME for the supply of iron ore and/or DRI-
                     HBI.

             170. Mr. Serrao testified that at no point during the negotiation, execution, or

     performance of the TSMC did anyone from FMO suggest that the TSMC required some further

     level of formality or additional authorization, because it included an arbitration clause or for any

     other reason.

             171. The TSMC contains the following arbitration agreement at Clause 41:

                     41.        Arbitration

                     The Parties hereby expressly declare their Contract to submit to
                     binding arbitration any and all controversies arising from, or in any
                     way related to, this Contract and/or the execution and/or
                     interpretation thereof, including, but not limited to, the validity
                     and/or enforceability of this clause; and consequently further
                     expressly waive their right to submit any such controversies to the
                     jurisdiction of the Courts of any State/Country, including expressly,
                     but not limited to, the jurisdiction of the Venezuelan Courts, as
                     allowed by the Venezuelan Commercial Arbitration Act and any
                     other applicable Venezuelan laws. The parties further declare that
                     this Contract has been negotiated at arm’s length and in no way may
                     be construed as a contract of adhesion for neither of them. Should
                     a controversy arise that, by virtue of any applicable legislation, may
                     not be submitted to arbitration, then only that controversy, and no
                     other, may be submitted to the Courts having jurisdiction.

                     Arbitration shall be conducted in Miami, Florida, in accordance with
                     the Rules of the Society of Maritime Arbitrators then in force, in the
                     English language. The arbitration shall be exclusive and mandatory.
                     The following procedure shall be followed for the appointment of
                     arbitrators:


                                                      32

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 38 of 159



                                (i) The arbitration panel shall consist of three arbitrators,
                                    one to be appointed by each of the parties hereto and the
                                    third by the two so chosen. The Arbitrators shall be
                                    experienced in both commercial and maritime law.
                                    Either party may initiate the arbitration as provided in the
                                    Rules of the Society of Maritime Arbitrators. The
                                    Arbitrators shall apply the General Maritime Law of the
                                    United States of America as the substantive law.

                                   Their decision shall be final and binding for the parties
                                   as though it were the final and unappealable decision of
                                   a Court of competent jurisdiction. The Arbitration Panel
                                   shall have the authority to order any and all preventive
                                   measures as it deems fit, and either party shall be entitled
                                   to present such order to any competent Court for its
                                   enforcement. The Arbitrators shall also have the
                                   authority to certify copies of any and all documents
                                   submitted to them and/or orders issued by them. The
                                   award shall be reasoned and shall set forth findings of
                                   fact and conclusions of law. The award shall include
                                   interest at the prime rate of interest announced publicly
                                   by the Wall street Journal (or its successors) as the so-
                                   called “prime rate.”

                                   The prevailing party shall recover all attorney’s fees and
                                   costs from the other party.

                                          GENERAL PIAR CHARTER

             172. In January 2010, the parties entered into a charter party by which CME time

     chartered the M/V General Piar to FMO to act as a shuttle vessel to the Transfer Station for a term

     of 60 months at a rate of $35,000 per day, with the daily charter hire rate to increase over time as

     per the parties’ agreement.

             173. The M/V General Piar was to be used by FMO principally as a shuttle vessel

     transporting iron ore from the Inland Ports to the Transfer Station.

             174. CME had time chartered the vessel from its owner, Gretchen Shipping, Inc.

     (“Gretchen”), for a period of five years, and then sub-chartered it to FMO.



                                                          33

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 39 of 159



             175. On January 21, 2010, while CME and Gretchen were still in negotiations

     concerning the head-charter party, CME and FMO executed a provisional sub-charter party for

     the General Piar.

             176. The provisional charter was executed with the understanding that an updated

     agreement would be executed after the head-charter party between CME and Gretchen was

     finalized which took place on January 25, 2010.

             177. The General Piar head charter provided for an initial hire rate of $25,641.03 per

     day, increasing by 2% per annum, commencing one year after date of delivery.

             178. After the head charter was executed by CME and Gretchen, in April 2010, CME

     and FMO executed a revised charter party agreement for the M/V General Piar. Radwan Sabbagh,

     then President and Chairman of the Board of Directors of FMO, signed the finalized General Piar

     Charter.

             179. FMO’s Board of Directors expressly approved the General Piar Charter. See DG4-

     43 (Resolution No. JD-118/2010).

             180. It was important to CME that the head charter with Gretchen and the sub-charter

     with FMO be on back-to-back terms, including the dispute resolution clauses.

             181. As such, one of the provisions that was amended in the finalized General Piar

     Charter between CME and FMO was the arbitration clause, which states, in pertinent part:

                    In cases where neither the claim nor any counterclaim exceeds the
                    sum of US$50,000 (or such other sum as the parties may agree) the
                    arbitration shall be conducted in accordance with the LMAA small
                    claims procedure current at the time when the arbitration proceeding
                    are commenced.

                    This charter shall be governed by and construed in accordance with
                    Title 9 of the United States Code and the Maritime Law of the
                    United States and any dispute arising out of or in connection with
                    this contract shall be referred to three persons at New York, one to

                                                    34

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 40 of 159



                    be appointed by each of the parties hereto, and the third by the two
                    so chosen; their decision or that of any two of them shall be final,
                    and for the purposes of enforcing any award, judgment may be
                    entered on an award by any court of competent jurisdiction. The
                    proceedings shall be conducted in accordance with the rules of the
                    Society of Maritime Arbitrators, Inc.

                    In cases where neither the claim nor any counterclaim exceeds the
                    sum of US$50,000 (or such other sum as the parties may agree) the
                    arbitration shall be conducted in accordance with the shortened
                    arbitration procedure of the Society of Maritime Arbitrators, Inc.
                    current at the time when the arbitration proceedings are commenced.

             182. The provisional charter contained the following different arbitration clause:

                    Time Charter Contract (GENERAL PIAR) (FMO’s version)
                    General average/Arbitration in New York USA. International
                    Maritime Law to Apply

                    All disputes arising out of this contract shall be arbitrated in New
                    York, USA, and unless the parties agree forthwith on a single
                    arbitrator, be referred to the final arbitrament of two arbitrators
                    carrying on business in New York, USA, who shall be members of
                    the Baltic Mercantile & Shipping Exchange and engaged in
                    shipping, one to be appointed by each of the parties with power to
                    such arbitrators to appoint an umpire. No Award shall be questioned
                    or invalidated on the grounds that any of the arbitrators are not
                    qualified as above, unless objection to his action be taken before the
                    award is made.

                    Any dispute arising hereunder shall be governed by International
                    Maritime Law.

                    For disputes where the total amount claimed by either party does not
                    exceed USD 50,000, the arbitration shall be conducted in
                    accordance with the small claims procedure of the International
                    Maritime Arbitrators Association.

             183. There was no objection from FMO to the inclusion of the modified arbitration

     clause, and there was no suggestion that FMO required any form of higher approval before the

     arbitration clause could be agreed.




                                                     35

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 41 of 159



             184. Although executed in April 2010, the final MV General Piar Charter was backdated

     to January 21, 2010, to accurately reflect the actual commencement of the vessel’s service and

     charter period.

             185. At the same time the General Piar Charter was executed, the original signed copy

     of the provisional charter was stamped “void” and initialed as such by FMO and CME, to indicate

     that the provisional charter agreement had been superseded by the revised charter.

             186. The initial hire rate for the M/V General Piar remained $35,000 per day.

             187. Beginning in February 2011, the daily hire rate under the General Piar Charter

     increased to $36,000.

             188. Under Clause 7 of the General Piar Charter, FMO’s hire payments to CME were to

     be made in the form of deliveries of iron ore or HBI three days prior to each 15 day charter hire

     payment period.

             189. In addition, Clause 7 of the General Piar Charter provided for an escrow deposit of

     $3,000,000 upon which CME could draw in order to guarantee payment of CME’s hire charges

     in the event of FMO’s default. Clause 7 states in relevant part:

                    An [e]scrow deposit for an amount of USD 3,000,000 will be
                    organized via iron ore barter arrangement to guarantee the payment
                    of the subject vessel hire charges in case iron sales exports to CME
                    are significantly delayed or suspended for reasons accountable to
                    FMO. Funds to be available against beneficiary’s draft(s)
                    accompanied by a statement signed by someone purporting to be an
                    officer of the beneficiary certifying that FMO has not fulfilled its
                    iron ore export deliveries to CME over an agreed period of time.
                    Partial draws: permitted.

                    In default of payment (compensation) owners shall have the right of
                    withdrawing the vessel from the service of the charterers, without
                    noting any protest and without interference by any court or any other
                    formality whatsoever and without prejudice to any claim the owners
                    may otherwise have on the charterers under the[i]r charter.


                                                     36

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 42 of 159



               190. As is standard in time charters, clause 8 of the General Piar Charter provided that

     FMO was responsible for certain operational expenses, such as bunker fuel, port dues and river

     toll fees.

               191. In practice, however, FMO did not pay these costs or expenses. Rather, CME paid

     these costs at FMO’s request. FMO had significant cash flow problems, was unable to obtain

     conventional financing, and would frequently ask CME to pay these operational expenses on its

     behalf.

               192. Arivenca, CME’s Venezuelan billing and payment agent, made the payments of

     these expenses for CME on behalf of FMO as they generally arose within Venezuelan territory.

               193. Thus, CME would pay (through Arivenca) FMO’s operational expenses for

     performing the shuttle service, and thereafter, invoice FMO for reimbursement of those costs.

               194. FMO would then repay CME with iron ore/HBI under the barter arrangement.

               195. FMO also was responsible under clause 6 of the General Piar Charter for purchasing

     the bunkers (IFO/MDO) for the vessel.

               196. In reality, however, bunkers were also purchased by CME (through Arivenca) for

     FMO, as FMO did not have the cash to buy bunkers.

               197. CME bought bunkers for FMO, at FMO’s request, on the understanding that CME

     would invoice FMO for these costs and FMO would then repay CME in iron ore/HBI under the

     barter agreement.

               198. Had CME not provided this additional financial assistance, FMO would not have

     been able to continue shuttling product from Puerto Ordaz to the Transfer Station.

                                COMMERCIAL ALLIANCE AGREEMENT

               199. In December 2010, CME and FMO entered into a Commercial Alliance Agreement.

                                                     37

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 43 of 159



     (“CAA”) The parties disagree as to the purpose and intent of the CAA. FMO contends, inter alia,

     that one of the aims of the CAA was to “subsume” all underlying “development contracts,” such

     as the TSMC and General Piar Charter. FMO contends that post-CAA, FMO and CME operated

     as a general partnership making it impossible for any particular invoice issued by CME to be

     credited to any particular “development contract,” as CME attempts to do in these arbitrations.

     CME contends, inter alia, that the purpose of the CAA was for CME to provide the financial

     support FMO needed to reactivate the Cerro Bolivar mine by financing construction projects,

     acquiring assets, and rendering services that would facilitate FMO’s production and supply of the

     iron ore. CME further contends the CAA was intended to complement the provisions of the

     Framework Agreement by allowing CME and FMO to enter into separate “development

     contracts” for those projects and services required to support FMO’s ongoing operations under

     an exception to the application of the Venezuelan public bid laws. CME asserts that these

     “development contracts” stand alone, were not subsumed into the CAA, and are therefore

     individually enforceable.

             200. Under the terms of the CAA, CME was to provide financial support to reactivate

     the Cerro Bolivar mine by financing construction projects, acquiring assets, and rendering

     services that would facilitate FMO’s production and supply of the iron ore. Clause 5 states in

     part: “. . . CME undertakes to make their best efforts to mediate before foreign financial entities,

     in order to obtain the ordinary and extraordinary funds that [FMO] requires to guarantee and

     enable the development of their operations, assuming the position of [FMO] in regard to the

     obligations that they assume with the different asset providers, the construction of projects, or the

     rendering of services. . ..”




                                                     38

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 44 of 159



             201. In return, CME was to be compensated by FMO in iron ore. Clause 5 states in part:

     “ . . . [FMO] undertakes to contribute a volume of ore and/or hot briquetted iron enough to back

     up the contributions made by CME, and an additional amount enough to obtain revenues from its

     commercialization in the international market, under the terms established in the corresponding

     Project Contract for each case.”

             202. The negotiations for the CAA took around 23 months from signing of the

     Framework Agreement in January 2009 to the signing of the CAA in December 2010.

             203. In December 2010, CME and FMO agreed to a short term “spot” iron ore sales

     contract for a total of 900,000 metric tons of FF1 (“Ferrominera Fines 1”).

             204. In November 2011, CME and FMO agreed to a short term “spot” iron ore sales

     contract for a total of 140,000 metric tons of Ferrominera Sinter Feed (“FSF). (“IOSC-3”).

             205. In December 2011, CME and FMO agreed to a short term “spot” iron ore sales

     contract for 250,000 metric tons of FSF and 30,000 metric tons of San Isidro Calibrated Lump

     Ore (“SICLO-1”).

             206. In May 2012, CME and FMO entered into a further iron ore sales agreement (the

     “2012 Iron Ore Sales Agreement”), pursuant to which FMO agreed to sell and deliver to CME

     certain specified amounts of designated iron ore products.

             207. In July 2012, CME and FMO entered into a contract for the sale and purchase of a

     number of railway wagons for the transportation of FMO’s iron ore (“Wagons Contract”).

             208. The collective price for these railway wagons was $35,000,000.

             209. It was contemplated that FMO would pay CME for the railway wagons with the

     equivalent U.S. dollar value of iron ore products.




                                                    39

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 45 of 159



             210. FMO failed to provide the iron ore to CME that it was obligated to provide under

     the terms of the Wagons Contract, and the majority of CME’s invoices to FMO for these railcars

     remain outstanding. CME claims that, in total, FMO owes $31,198,266.29, plus interest, for the

     railway wagons.

             211. The Wagons Contract contains an arbitration provision calling for disputes to be

     submitted to the Court of Arbitration of the International Chamber of Commerce (“ICC”) in

     Zurich, Switzerland, in accordance with ICC Rules. The ICC Panel has issued an award holding

     FMO in breach of the Wagons Contract, but has yet to issue an award on quantum.

             212. CME contends that, over time, the CME/FMO relationship evolved into an alliance

     whereby CME would provide various forms of financing, goods, and services for the cash-poor

     FMO which was unable to obtain conventional financing. In return, CME would receive a

     predetermined U.S. dollar cash equivalent in iron ore products from FMO. According to CME,

     it would invoice FMO for services it provided under the various contracts described above, and

     FMO would invoice CME for the iron ore products it provided to CME. CME argues that had

     the system worked as contemplated by the parties, the total amount of CME’s invoices to FMO

     would equate or be in close balance with the total amount of FMO’s invoices to CME.

             213. Beginning as of 2010 onwards, however, FMO never provided CME with any iron

     ore as a specific payment against any of CME’s invoices.

             214. On August 19, 2009, CME and FMO entered into a Debt Compensation Agreement

     which netted off all transactions between the parties that had not previously been reconciled up

     until that point.

             215. The result of this agreement was that a net sum of $1,258,478.51 was due from

     CME to FMO and CME paid this amount to FMO in August 2009.


                                                   40

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 46 of 159



              216. By 2011, the difference between the parties’ respective financial positions

     worsened. Moreover, the amount of iron ore FMO provided to CME on a monthly basis began to

     decrease substantially, creating a mounting financial imbalance between the parties.

              217. In May and June 2011, FMO’s accounts were being audited by external auditors,

     who were placing considerable pressure on FMO to ensure that its accounts with CME were in

     order.

              218. As a result, FMO and CME engaged in a process to reconcile their accounts through

     December 31, 2010, which was finalized in August 2011.

              219. The final 2011 reconciliation statement between CME and FMO (the “2011

     CME/FMO Reconciliation Statement”) was signed by the parties on August 15, 2011.

              220. The Reconciliation Statement listed all outstanding invoices issued by FMO as of

     December 31, 2010 and showed an outstanding final balance of $1,572,474.52 owed by FMO to

     CME. CME and FMO signed the Reconciliation Statement, which included a note of

     “observations” listing transactions that had been omitted from the statement. The parties dispute

     the impact of the Reconciliation Statement on their respective claims.

              221. During this same time period, FMO also provided a reconciliation statement

     relating to its accounts with Arivenca (the “2011 Arivenca/FMO Reconciliation Statement”).

              222. The 2011 Arivenca/FMO Reconciliation Statement, however, contained errors and

     was not intended to be a final and binding reconciliation of the parties’ accounts. Rather, both

     CME and FMO simply considered it as a placeholder document only signed by Arivenca and

     FMO to placate the demands of FMO’s external auditors to show that some progress had been

     made. However, both CME and FMO knew the document contained errors which needed to be

     corrected.


                                                   41

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 47 of 159



            Discussions Between the Parties in Late 2011

             223. Following the completion of the 2011 CME/FMO Reconciliation Statement in

     August 2011, the parties attempted on several occasions to reach further agreement regarding

     their accounts.

             224. Meetings between CME and FMO were held frequently, and there was substantial

     communication between the parties regarding the reconciliation of accounts, but no further

     agreements were ever made.

             225. As 2011 progressed, the difference between the parties’ financial positions

     mounted as the amount of iron ore FMO provided to CME on a monthly basis began to decrease

     substantially.

             226. Also, by mid-2011, FMO had entered service contracts with other companies,

     which also provided services to FMO in return for iron ore products.

             227. In spite of the parties’ coming to an agreement in the 2011 CME/FMO

     Reconciliation Statement, FMO’s debt to CME increased as 2011 progressed.

             228. FMO did not provide CME with enough iron ore or HBI under the various IOSCs

     to balance the support/services which CME was providing under the various Development

     Contracts.

             229. Under the IOSCs, CME was supposed to be provided with 3,000,000 MT of

     ore/HBI per annum. However, in 2010-2012 the actual tonnage received was as follows:

                      a.        2010: 2,780,532 MT

                      b.        2011: 1,375,623 MT

                      c.        2012: 1,658,250 MT




                                                     42

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 48 of 159



             230. IOSC-5 set forth FMO’s revised monthly delivery obligations for the five-year

     period commencing on June 1, 2012.

             231. Specifically, between June 1, 2012 and June 30, 2013, FMO was obligated to sell

     and deliver 1,770,000 MT of FSF and 750,000 MT of SICLO-1 (i.e., a total of 2,520,000 MT of

     ore).

             232. FMO had to deliver this quantity of ore “uniformly throughout the duration of [the]

     Contract.”

             233. Accordingly, FMO was obligated to deliver 210,000 MT of ore to CME each month

     (2,520,000 MT / 12 months).

             234. FMO fell short of these delivery obligations.

             235. Between June 2012 and December 2012, FMO only delivered and sold 707,926.813

     DMT of ore to CME (i.e. an average of 101,132.402 DMT per month over this seven month

     period). This was just 48% of FMO’s contractual obligation.

             236. Of this total figure, the total quantity of FSF delivered was 493,636.377 DMT.

             237. The total quantity of SICLO-1 delivered was 214,290.436 DMT.

             238. In January 2013, CME wrote to FMO to complain that FMO had failed to supply

     210,000 MT of ore each month as it was required to do under IOSC-5.

             239. CME’s letter stated that FMO’s repeated failure to deliver the contracted quantities

     of ore was making it impossible for CME to perform any of CME’s obligations under the

     Development Contracts and under the TSMC. See Serrao 2 ¶ 117; Serrao Ex. 106.

             240. CME requested an urgent review of the loading sequence for vessels at the Transfer

     Station.




                                                    43

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 49 of 159



             241. CME requested that a “first in, first out” system be adopted, and asked for

     assurances that FMO would meet its commitments for 2013.

             242. The five vessels referred to in CME’s January 2013 letter, which should have been

     loaded in 2012, were ultimately loaded in 2013.

             243. This was not the first time that CME had asked FMO to abide by a “first in, first

     out” system. CME had been requesting FMO follow that system for several years, as FMO would

     consistently load other vessels before those chartered by CME, both delaying payment to CME

     for work performed under the barter agreement and causing CME to incur demurrage charges in

     the process.

             244. Between January and June 2013, FMO only delivered and sold 369,241.996 DMT

     of ore to CME (i.e., an average of 61,540.332 DMT per month over this six month period). That

     was just 29% of its shipment obligation.

             245. Of this total figure, the total quantity of FSF delivered was 321,298.987 DMT.

             246. The total quantity of SICLO-1 delivered was 47,943.009 DMT.

             247. Accordingly, FMO supplied a total of 814,935.364 DMT of FSF and 262,233.445

     DMT of SICLO-1 between June 1, 2012 and June 30, 2013.

             248. By mid-2013, the situation between CME and FMO deteriorated further.

             249. In or about March 2013, President Chavez died, and was succeeded by the current

     president of Venezuela, Nicolas Maduro.

             250. In an effort to address the extraordinary economic difficulties facing the

     Venezuelan government, President Maduro sought means by which Venezuelan state-owned

     companies and their subsidiaries could lessen their financial commitments to non-government

     entities, such as CME. As part of a broad plan to implement President Maduro’s newly announced


                                                   44

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 50 of 159



     policy, in 2013, FMO took the position that all of CME’s contracts violated Venezuelan law and

     stopped supplying iron ore to CME.

             251. On May 9, 2013, Mr. Radwan Sabbagh signed over the presidency of FMO to Mr.

     Ivan Hernandez.

             252. As soon as Mr. Hernandez assumed his position as FMO’s president, he

     commenced investigations of corruption within FMO.

             253. Heading the corruption investigations was General Jesus Manuel Zambrano Mata,

     who at that time was an active duty military officer in the “SEBIM” (Servicio de Inteligencia

     Bolivariana de Investigation Militar), the Venezuelan political police.

             254. FMO’s state-owned parent corporation, CVG, with its own newly-appointed

     General in charge (General Carlos Osorio), later appointed General Zambrano to replace Mr.

     Hernandez as FMO’s president only four months after Mr. Hernandez replaced Mr. Sabbagh.

             255. With respect to CME, the inquiry into CME’s contracts with FMO commenced

     with FMO’s sending to CME two letters dated May 8, 2013, and May 14, 2013.

             256. These letters, which related to how the iron ore supplied would be priced and how

     CME’s invoices for services should be billed, demonstrated FMO’s decision to change certain

     fundamental aspects of the parties’ off-setting arrangement.

             257. Specifically, in its May 8, 2013 letter, FMO sought to retroactively raise the price

     of iron ore sold under the IOSC-5 to an “FOB” price, despite CME’s performance of significant

     pre-FOB operations. Those operations included loading ore onto trucks after blasting at the mine

     site, transporting the ore to the processing facility, processing it through the crushing and

     screening plant to make it suitable for loading onto vessels, and then loading it into the railcars

     for transport to the port.


                                                    45

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 51 of 159



             258. FMO also stated in its letter that all the contributions for production operations

     provided by CME under the strategic alliance should now be invoiced to FMO in BsF, rather than

     allowing CME a U.S. dollar credit against FMO cargoes.

             259. Furthermore, FMO sought to impose these changes retroactively to the

     commencement of these production activities in October 2011 (after approximately 18 months of

     operations).

             260. The effect of these changes would have been to greatly modify the accounting

     position between the parties, re-balancing the account in FMO’s favor, thereby turning CME from

     a net creditor into the net debtor.

             261. In its May 14, 2013 letter, titled “Request for a Meeting,” FMO requested CME’s

     attendance at a meeting to discuss FMO’s claim that CME owed FMO money for iron ore cargoes

     provided to CME in the collective amount of $116,138,899.20.

             262. On May 14, 2013, CME responded to FMO’s May 8 and May 14, 2013 letters.

             263. CME’s letter first responded to FMO’s position that the iron ore sales be invoiced

     to CME under FOB terms rather than the terms set forth in IOSC-5.

             264. CME referenced IOSC-5, which by its express terms contradicted FMO’s claims,

     and explained why the retroactive change in the terms of IOSC-5 would be unfair.

             265. CME’s letter then turned to FMO’s position that CME owed $116,138,899.20 to

     FMO for iron ore cargoes, pointing out that FMO had not credited CME’s contributions under

     the parties’ alliance.

             266. CME’s May 14, 2013 letter further explained that FMO’s cargoes were calculated

     according to the parties’ contract in accordance with Platts’ international benchmark pricing.




                                                    46

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 52 of 159



               267. Having pointed out these issues, CME proposed a meeting with FMO. Certain

     meetings took place and further correspondence was exchanged.

               268. By mid-2013, however, FMO would only agree to load CME cargoes if CME paid

     100% upfront in cash.

               269. FMO’s last shipments to CME, the M/V W SKY and M/V GRAND AMANDA,

     were in August 2013.

               270. CME paid for these two shipments upfront with 100% cash.

               271. CME has not received any iron ore or HBI cargo as payment for its services

     rendered to FMO under the TSMC or General Piar Charter since the M/V CK ANGIE cargo

     loaded on April 19, 2013. FMO did not supply any shipments of iron ore to CME after August

     2013.

               272. On September 19, 2013, CME’s Venezuelan lawyers wrote to FMO regarding

     CME’s intention to demobilize from its duties under the TSMC.

               273. CME provided notice to FMO so that the Transfer System equipment would not be

     left unattended and possibly subject to damage or loss.

               274. Clause 25 of the TSMC provides a list of “events during the Term of [the TSMC]”

     which “shall constitute a default by FMO.”

               275. Clause 25 includes the following as an event of default: “FMO’s failure to supply

     the agreed scheduled deliveries of iron ore to CME on a timely basis for compensation and/or

     costs.”

               276. The final paragraph of Clause 25 provides that:

                     Should a default occur under any of those events set forth above,
                     CME has the right to terminate this Contract with immediate notice
                     in writing to FMO, and to claim any and all damages that may arise
                     as a result of the early termination of the contract.

                                                    47

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 53 of 159



             277. On September 27, 2013, CME wrote to FMO requesting redelivery of the MV

     General Piar as a result of FMO’s failure to deliver sufficient shipments of iron ore/HBI to pay

     for the hire due under Clause 7.

             278. Clause 7 of the General Piar Charter entitled CME to withdraw the vessel if FMO

     defaulted in its obligation to pay hire.

             279. FMO redelivered the MV General Piar approximately three weeks later, on October

     19, 2013, at 9:24 AM.

             280. CME then redelivered the MV General Piar to Gretchen on October 20, 2013.

             281. Gretchen alleged that CME owed it a total of $18,413,841.72 for the remaining

     period of the MV General Piar Head Charter, which Gretchen claimed was approximately 20

     months when prior off-hire periods were added onto the remaining time.

             282. CME settled Gretchen’s hire claims of $18,413,841.72 for the total amount of

     $1,732,892.71.

             283. CME paid this sum to Gretchen in two tranches, the first $1,632,892.71 on

     December 4, 2013, and the final $100,000 on April 17, 2015.

             284. On August 8, 2013, after attempts to open a dialogue with FMO had failed, CME

     commenced an action in Venezuela’s Fifth Superior Administrative Court of the Capital Region

     (the “Administrative Court”) against both FMO and CVG to obtain a declaratory judgment from

     that court declaring that the Framework Agreement and CAA were legal and enforceable (the

     “Declaratory Judgment Action”).

             285. CME did not seek damages against FMO or CVG in the Declaratory Judgment

     Action, but rather only sought a ruling that the Framework Agreement and the CAA were lawful

     and that CME’s method of compensation (being paid iron ore valued in U.S. dollars) was lawful.


                                                   48

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 54 of 159



             286. CME’s application to the Fifth Administrative Court was therefore limited in scope.

             287. CME did not ask the Fifth Administrative Court to determine the financial position

     as between the parties, or to determine any issues of breach of contract or damages.

             288. CME also did not raise any question of performance or any other disputes under

     any of the Development Contracts.

             289. CME did not ask the Fifth Administrative Court to determine what sums were

     owing under each of the individual Development Contracts and no issues were raised in relation

     to the TSMC or the General Piar Charter.

             290. Notably, in FMO’s defense to the Declaratory Judgment Action, it denied the

     existence of a strategic alliance between CME and FMO, and, instead, insisted that all contracts

     were to be viewed separately.

             291. In June 2013, prior to the Declaratory Judgment Action being filed, the Venezuelan

     Office of the Prosecutor General (the “Prosecutor General”) initiated a criminal investigation into

     FMO’s former president, Radwan Sabbagh, concerning alleged misappropriation of public funds.

             292. This initial investigation by the Prosecutor General had nothing to do with CME or

     Mr. Serrao.

             293. The Prosecutor General, however, subsequently expanded the investigation to

     examine several companies that had done business with FMO, including CME.

             294. On October 23, 2013, shortly after CME filed the Declaratory Judgment Action

     against FMO, and after FMO took delivery of the railcars under the Wagons Contract, the

     Venezuelan Prosecutor requested the arrest of Mr. Serrao for the alleged commission of

     fraudulent personal embezzlement, collusion by a public official with a contract, and conspiracy

     to commit a crime under Venezuelan law, in connection with FMO’s contracts with CME.


                                                    49

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 55 of 159



               295. The following day, October 24, 2013, the Venezuelan Criminal Court issued a

     warrant for Mr. Serrao’s arrest.

               296. In response to the criminal proceedings described above, CME filed an application

     for protection before the Constitutional Chamber of the Supreme Court on October 8, 2013 (the

     “Constitutional Court Proceeding”).

               297. CME asked the Constitutional Court to order that:

                     a.         The review of the legality of the contracts be carried out
                                through the pending Declaratory Judgment Action;

                     b.         Once the Administrative Court had issued its judgment in the
                                Declaratory Judgment Action, the parties would create a
                                commission composed of representatives from CME, FMO,
                                the Attorney General’s office and the General Controller’s
                                Office, to perform a financial audit; and

                     c.         The criminal proceedings be suspended pending a decision
                                from the legal and financial audits on whether there truly had
                                been damages to the public patrimony (as had been alleged
                                in the criminal action).

               298. Following CME’s application to the Constitutional Court, the Administrative Court

     urged the parties to take part in a meeting to attempt to resolve the criminal and administrative

     issues.

               299. Thereafter, the parties engaged in administrative proceedings for the audit and

     reconciliation of their respective accounts.

               300. The 2014 Financial Audit consisted of reviewing the paper trail of all transactions

     that had not previously been reconciled in any of the previous reconciliations, such as the 2011

     CME/FMO Reconciliation Statement. The 2014 Financial Audit included a review of: (i)

     invoices issued by CME under the various Development Contracts and by FMO under the various

     Iron Ore Sales Contracts; (ii) invoices issued by CME under the IOSCs (for items such as


                                                         50

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 56 of 159



     demurrage, penalties, commissions etc.); and (iii) payments that CME had made on behalf of

     FMO to its suppliers.

             301. As the invoices that were subject to the 2014 Financial Audit all had been issued

     under particular contracts (either the IOSCs or one of the Development Contracts), the review of

     the invoices during the 2014 Financial Audit was divided on a per-contract basis. No invoices

     were issued under the CAA.

             302. The purpose of the 2014 Financial Audit was to determine whether the parties could

     agree to the invoices for the services and goods that each party had issued. The 2014 Financial

     Audit took place in a series of 11 meetings between December 2013 and March 2014.

             303. These meetings were attended by two persons on behalf of CME: Mr. Francisco

     Jose Gomez Nives (an accountant) and Mr. Carlos Miguel Moreno Malave (a lawyer). CME did

     not give Mr. Gomez or Mr. Moreno authority to settle any of CME’s claims, enter into any

     agreements on CME’s behalf, or make decisions on CME’s behalf during the 2014 Financial

     Audit. Rather, their role was to act as messengers in conveying information from CME to FMO

     and vice versa during the 2014 Financial Audit meetings.

             304. The 2014 Financial Audit process resulted in both CME and FMO producing

     summaries of their position with respect to the parties’ financial positions. There was, however,

     no final agreement between the parties. The result of the 2014 Financial Audit was simply that

     CME and FMO each outlined what it believed its net position to be.

             305. In April 2014, following the conclusion of the 2014 Financial Audit, FMO issued

     a unilateral resolution which purported to record all of the invoices issued by CME/Arivenca and

     all of the invoices issued by FMO under the various contracts (the “2014 Financial Resolution”).




                                                   51

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 57 of 159



             306. FMO’s 2014 Financial Resolution was a unilateral document to which CME did

     not agree. Although CME and FMO were unable to reach a fully-agreed position, FMO’s 2014

     Financial Resolution lists those CME invoices that FMO considered to be accurate, and those

     which it did not. The 2014 Financial Resolution accepted as undisputed the majority of CME’s

     and Arivenca’s outstanding invoices issued under the CME/FMO contracts, totaling an amount

     of $386,376,244.72. As a consequence of the 2014 Financial Audit, the Constitutional Court

     Proceeding fell away.

             307. The Venezuelan Fifth Administrative Court issued a ruling on August 5, 2015. The

     Fifth Administrative Court held that:

                    a.          It had subject matter jurisdiction over CME’s application;

                    b.          The Framework Agreement and CAA were “executed in
                                compliance with laws;” and

                    c.          The Framework Agreement and CAA “do not violate or
                                were not executed in violation of the foreign exchange laws
                                then in effect . . . therefore can be subject to payment by
                                offsetting iron ore.”

             308. On or about June 30, 2016, FMO commenced a declaratory action before the

     Superior State Judge of Contentious Administrative Matters of the Bolivar State seeking an order

     that the arbitration clauses in the Wagons Contract and certain other agreements between CME

     and FMO were void and superseded by the CAA’s dispute resolution clause.

             309. On October 10, 2016, the Venezuelan court declared FMO’s action inadmissible

     on the grounds that the court did not have jurisdiction to decide questions relating to the validity

     of the various arbitration agreements.

             310. On July 12, 2017, the Venezuelan Criminal Court dismissed the criminal charges

     against Mr. Serrao.


                                                         52

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 58 of 159



             311. Although the Prosecutor General has appealed this decision, the appeal remains

     pending and, as of this writing, no decision has been reported to the Panel.

             312. As noted above, on July 25, 2018, the First Court of Administrative Matters issued

     a decision declaring the Commercial Alliance Agreement and the Framework Agreement illegal.

     CME states it is appealing that decision.

                                              DISCUSSION

             313. The basic arrangement between CME and FMO was simple in concept: CME

     provided a range of services for which FMO was to make payment to CME in the form of iron

     ore deliveries. Based on our careful review of all of the evidence presented, we hold that CME

     has, by a preponderance of the evidence, proven that it properly performed its obligations under

     the TSMC and General Piar Charter, but FMO did not and thus breached both contracts. As

     discussed below, we also hold that CME has proven it suffered compensable damages under both

     contracts as a result of FMO’s breaches.

             314. Because of difficulties FMO’s counsel reported in getting instructions from FMO,

     the Panel went to great lengths to ensure that both sides had a full and fair opportunity to prepare

     their respective cases and submit fact and expert evidence. Indeed, with respect to FMO, the Panel

     granted broad documentary discovery related to FMO’s allegations of corruption on the part of

     CME (which FMO ultimately declined to pursue). The Panel also went beyond what the arbitral

     process requires to permit FMO to make submissions which were overdue and late. CME

     provided a very sound argument as to why the Panel would be justified in denying FMO’s

     defenses and dismissing its counterclaims due to FMO’s defaults. However, the Panel has chosen

     not to adopt that approach. Instead, we have given very careful and due consideration to all of the




                                                     53

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 59 of 159



     defenses and arguments FMO has raised, but find that most are simply not supported by the

     evidence. We discuss the reasons for reaching our decisions below.

            THE PANEL HAS JURISDICTION OVER CME’S CLAIMS AND FMO’S
            COUNTERCLAIMS

             315. The Panel has carefully reviewed and considered the numerous arguments FMO

     has asserted in support of its contention that the Panel lacks jurisdiction over the claims at issue

     under both the TSMC and the General Piar Charter. In our view, FMO’s contentions are without

     merit. We conclude that we have jurisdiction to hear and decide the claims and counterclaims.

     We now address the various jurisdictional points in the same order in which they are discussed in

     FMO’s post-hearing brief.

            THE GENERAL PIAR CHARTER

             316. We find that CME has proven by a preponderance of the evidence that the original

     arbitration clause in the provisional or initial M/V General Piar charter was voided by mutual

     agreement of the parties and replaced by the following provision:

                    This charter shall be governed by and construed in accordance with
                    Title 9 of the United States Code and the Maritime Law of the
                    United States and any dispute arising out of or in connection with
                    this contract shall be referred to three persons at New York, one to
                    be appointed by each of the parties hereto, and the third by the two
                    so chosen; their decision or that of any two of them shall be final,
                    and for the purposes of enforcing any award, judgment may be
                    entered on an award by any court of competent jurisdiction. The
                    proceedings shall be conducted in accordance with the rules of the
                    Society of Maritime Arbitrators, Inc.

             317. There is no dispute between the parties that they entered into a charter party for the

     M/V General Piar which was performed for a lengthy period of time. As stated above in the

     Statement of Facts, the charter was approved by FMO’s Board of Directors and was signed by

     Radwan Sabbagh, who was then President and Chairman of the Board of Directors. Mr. Serrao’s

                                                     54

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 60 of 159



     testimony that the initial provisional charter was modified to conform with the head charter CME

     entered into with Gretchen has not been challenged by any FMO witness with personal knowledge

     of the events. The Panel finds Mr. Serrao’s explanation of the events in question to be credible.

     FMO has failed to show there was no meeting of the minds concerning the arbitration clause as

     set forth in the final General Piar Charter.

             318. Thus, our conclusion is that the parties agreed to New York arbitration “of any

     dispute arising out of or in connection with…” the charter and that the arbitration shall be

     conducted under SMA Rules. There can be no question that CME’s claims and FMO’s

     counterclaims concerning the MV General Piar charter fall within the scope of the arbitration

     clause. Thus, we find that the claims and counterclaims are to be decided by this Panel.

            FMO’S CONTENTION THAT THE TSMC AND GENERAL PIAR CHARTER
            ARE VOID AB INITIO

             319. The Panel is of the opinion that FMO’s contention that the TSMC and General Piar

     Charter are void ab initio is without merit. We do not accept FMO’s argument that either the

     TSMC or the General Piar Charter are subject to Venezuelan law. The TSMC expressly provides

     for the application of the General Maritime Law of the United States and we find that law governs

     with respect to the claims and counterclaims which have been submitted by the parties. We

     disagree with FMO’s argument that the references to Venezuelan law in the TSMC were intended

     to extend that law to the claims at issue. The express wording of the arbitration clause in the

     TSMC constitutes a binding waiver of Venezuelan law.

             320. Equally, the General Piar Charter calls for the application of US maritime law and

     we conclude that the claims and counterclaims at issue before us concerning the charter are to be

     decided pursuant to that law.



                                                    55

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 61 of 159



             321. In light of our conclusion that the claims and counterclaims at issue in both

     arbitrations are governed by US law, we need not discuss the arguments asserted by FMO

     concerning Venezuelan law, which we hold has no application to these disputes. The Panel notes,

     however, that we were persuaded by Mr. Anzola’s testimony and expert reports that under the

     Venezuelan doctrine of “good faith,” Article 4 of the Venezuelan Commercial Arbitration Act

     (“LAC”) does not void an international commercial contract with a foreign company governed

     by U.S. law. The Panel further finds that, even if Venezuelan law applied, FMO did not carry its

     burden of proof that the TSMC and General Piar Charter did not have the approvals required

     under the laws of Venezuela. Both contracts were formally approved by FMO’s Board of

     Directors and FMO had the burden of showing the Board acted ultra vires in giving those

     approvals. In our view, FMO did not carry its burden of proof on this point, although, to be clear,

     we rule that Venezuelan law has no application to this dispute.

             322. In addition, the Panel finds that Article 21 of the Guayana Statute has no bearing

     on these matters and is not applicable to the TSMC or the General Piar Charter. Similarly, Articles

     5 and 12 of the Attorney General’s Law do not apply here. The expert evidence presented to the

     Panel shows that those articles only apply to contracts entered into by the Republic of Venezuela,

     as opposed to a commercial entity such as FMO. Mr. Anzola also presented a persuasive argument

     that Article 5 does not apply to the TSMC or the General Piar Charter and, instead, refers to a

     particular form of administrative proceeding not at issue here. The Panel also was persuaded by

     the evidence showing that even had a violation of Article 5 been shown, that would not necessarily

     nullify the TSMC and General Piar Charter or affect their respective New York arbitration

     clauses.




                                                    56

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 62 of 159



                                   FMO’S CORRUPTION DEFENSE

             323. Among FMO’s key defenses is its contention that the contracts at issue, including

     the arbitration clauses, were the product of corruption. Stated in the most simple terms, the main

     elements of the corruption defense are that Venezuela’s public procurement laws were violated

     to CME’s benefit; CME overcharged FMO; and Venezuelan legal requirements for the approval

     of the contracts were violated.

             324. Mr. Tyrone Serrao, the CEO of CME, was charged with criminal law violations in

     Venezuela on these and other grounds and, on October 24, 2013, a warrant for his arrest was

     issued by the Venezuelan authorities.

             325. On July 12, 2017 the Ninth Court of the First Instance Functioning as State Control

     of the Criminal Judicial District of the Judicial District of the Metropolitan Area of Caracas court

     dismissed the criminal charges against Mr. Serrao. The court’s order found that the charges made

     by the Venezuelan prosecutor “are not of a criminal nature….”

             326. FMO has advised the Panel that the Venezuelan prosecutor is appealing the

     dismissal order in favor of Mr. Serrao, but as of the date of this award, the appeal is still pending

     and the Panel has no basis for speculating when a decision will be issued or what the outcome

     may be.

             327. FMO’s allegations of corruption are very serious and were given thoughtful

     consideration by the Panel. Indeed, the Panel was made aware that Mr. Radwan Sabbagh, the

     former president of FMO, is currently serving six years in prison in Venezuela for the crimes of

     corruption of which he was accused, and that other former managers of FMO were likewise

     sentenced to imprisonment for their alleged criminal misdeeds.




                                                     57

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 63 of 159



             328. Obviously, it is not the function of the Panel to investigate or determine the

     innocence or guilt of Mr. Serrao or any other person to the criminal charges which have been

     alleged in Venezuela. Our only role in this commercial arbitral setting is to provide the parties

     with a full and fair opportunity to present their arguments and evidence and to then evaluate

     whether the submissions are sufficient to accept FMO’s corruption defense.

             329. The Panel notes that although FMO was granted liberal discovery it represented

     was relevant to its allegations of corruption, FMO chose not to take advantage of the Panel’s

     ruling. Indeed, FMO presented no direct evidence of any illicit payments or other illegal

     transactions on the part of CME or Tyrone Serrao.

             330. Instead, to support its corruption defense, FMO called Ms. Paula Ziri Castro to

     submit written statements and testify in person before the Panel. Ms. Ziri Castro is a former

     prosecutor and, at the time of her initial testimony on June 28-29, 2017, she was the lead

     prosecutor in the criminal case against Mr. Serrao in Venezuela.

             331. She originally testified in these arbitrations with the authorization of the prosecutor

     general of Venezuela. Although, the Panel was very impressed by her depth of knowledge of

     Venezuelan criminal law and procedure, she testified that she was then restricted as to what she

     could disclose about any particular evidence in the pending prosecution of Tyrone Serrao in

     Venezuela.

             332. Over CME’s strenuous objection, the Panel allowed FMO to recall former

     prosecutor Paula Ziri Castro to testify a second time.

             333. With leave from the Panel, FMO submitted a second written declaration from Ms.

     Ziri Castro on February 21, 2018 and she testified in person at a hearing on March 6, 2018. Ms.

     Ziri Castro stated she no longer works as a prosecutor and was testifying in her private capacity


                                                     58

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 64 of 159



     at the request of FMO based on information she previously acquired as a prosecutor. Ms. Ziri

     Castro said she was now free to testify about the contents of the criminal case against Mr. Serrao,

     because that information had since been disclosed to Mr. Serrao’s Venezuelan attorney.

             334. Thus, the Panel allowed FMO to recall Ms, Ziri Castro to give FMO an opportunity

     to supplement and fill-in gaps from her initial testimony. Although Ms. Ziri Castro again came

     across as a very forthright and impressive witness, her testimony was broad and procedural in

     nature. She focused on the position that the barter payment system set forth in the various

     agreements was in itself criminal and corrupt. However, she did not provide any specific direct

     or circumstantial evidence of corrupt or criminal behavior on the part of Mr. Serrao or CME.

             335. Having weighed all of the evidence presented, and despite FMO’s often stated

     position that something untoward took place, the Panel finds that FMO has failed to meet its

     burden of proof and did not make a convincing showing that the TSMC and/or the General Piar

     Charter were entered into as the product of corrupt acts by CME. That being the case, the Panel

     denies FMO’s corruption defense.

             336. According to Ms. Ziri Castro’s second written statement, the prosecution in

     Venezuela is based on a presumption that Mr. Serrao committed the crime of being a direct

     accomplice in the crime of embezzlement by a public official. Ms. Ziri Castro’s second written

     statement outlines the evidentiary support for this presumption. FMO’s basic allegations in these

     arbitrations are that the TSMC and General Piar Charter were entered into without complying

     with Venezuela’s public procurement law. In addition, FMO argues that the price and payment

     structures of the TSMC and General Piar Charter evidence corruption since TSMC was to be paid

     in the form of iron ore deliveries at a cost to CME which was below the international market

     prices for iron ore it was charging to its customers.


                                                     59

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 65 of 159



             337. FMO has relied heavily on the guilty plea entered by Mr. Sabbagh to criminal

     charges against him as evidence the TSMC and General Piar Charter were procured by corrupt

     acts. Although we have received only a partial record of the proceedings against Mr. Sabbagh,

     we have seen no statement or confession from him which indicates these contracts were procured

     by any corrupt acts on the part of CME or Mr. Serrao. We also note that Mr. Sabbagh made the

     following statement in open court on May 7, 2015 about his guilty plea:

                    I have been listening, I know that the law is logical, like most social
                    sciences, but the situation here is the Defendant has not been proved
                    to have done any wrongdoing, and there is no evidence of the exact
                    amount in the company's accounts, because it does not exist, in fact,
                    it does not appear anywhere in the accounting statistics of the
                    company. My salary comes from CVG not Ferrominera, I am an
                    official of the Venezuelan Corporation of Guayana, I am a career
                    official just like you, I am not asking for anything, it is my right as
                    a civil servant and this is what is set out in the Constitution, but if
                    you do not want to give it to me, I can't say I'm surprised, even with
                    the facts, and I've served my time, I lost the capacity for [illegible].
                    I lost it as a prisoner, I lost my family, and during my imprisonment
                    there hasn't been any evidence regarding the amount that was lost or
                    not, and that's why I'm admitting to the crime, I'm in very delicate
                    health, there are three medical forensic reports, there is a report by
                    the Military Hospital of Caracas, you can't said that I paid off a
                    private doctor, five doctors attended to me there at the Military
                    Hospital, that's where they study tropical exotic diseases, but it's not
                    typical of the tropics, it' known as polyeroserosis and it’s an
                    inflammation of the internal organs that causes the slow
                    deterioration of the kidneys, and in this country I can't get the
                    medicine I need to calm the continuous and powerful attacks, which
                    is why I'm appealing to your humanity and asking for a less serious
                    measure, that you let me go home, for the sake of my family and my
                    only son who is 5 years old and he is going to lose the chance to get
                    to know his father, and although it cannot be demonstrated how
                    much the damage was, I am appealing to the Venezuelan laws for a
                    sense of humanity and justice to be granted. (Ex. R-26 at 22.)

             338. We further note that the “Opening Record of the Proceedings Against Mr. Radman

     Sabbagh and Mr. Noel Ramirez” dated May 7, 2015 contains detailed information about a range

     of transactions by FMO with companies other than CME. In addition, the Record contains

                                                      60

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 66 of 159



     information about the alleged irregularity of certain transactions between FMO and CME, but

     there is no specific reference to the TSMC. Instead, the complaints concerning CME refer to

     transactions which occurred in 2011 and 2012, or after the TSMC was executed. The same applies

     to the General Piar Charter.

             339. No direct evidence from Mr. Sabbagh, Mr. Ramirez or anyone else from FMO’s

     upper management was presented to the Panel.

             340. Mr. Serrao testified on numerous occasions, however, both in person on May 30

     and 31, 2017 and September 19, 2017 and by video on March 5, 2018, because he could not obtain

     a visa to travel to the United States. Mr. Serrao also submitted several very detailed written

     statements with supporting exhibits. Thus, counsel for FMO had repeated opportunities to cross-

     examine Mr. Serrao and was given wide latitude by the Panel to do so.

             341. Counsel for FMO was given a full opportunity to question Mr. Serrao about all

     elements of the corruption defense it has asserted in these arbitrations. For example, Mr. Serrao

     answered questions about his dealings with Mr. Sabbagh and others from FMO; his knowledge

     of how the TSMC and General Piar Charter came about; his knowledge of Venezuela’s bidding

     requirements for public contracts; the profit margins built into the TSMC and General Piar

     Charter; the warrant for his arrest in Venezuela; and several other related topics. Mr. Serrao

     answered the questions which were put to him and, overall, the Panel found his testimony to be

     credible.

             342. Thus, as the record stands, the Panel has seen no direct proof of corruption leading

     to the agreement of the parties to enter into the TSMC or the General Piar Charter. Instead,

     although under appeal, the initial criminal charges in Venezuela against Mr. Serrao on which

     FMO places considerable reliance have been dismissed.


                                                    61

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 67 of 159



             343. We note, as stated above, that on July 25, 2018, the First Court of the Contentious

     Administrative Jurisdiction issued a decision declaring that the Framework Agreement dated

     January 2009 and the Commercial Alliance Agreement dated December 2010 were illegal. The

     Panel received briefing and conflicting expert witness reports from both parties concerning this

     decision. It appears the First Court’s ruling is being appealed and, therefore, although we have

     given it due weight in reaching our own decision, we have not relied on it as being dispositive.

     The First Court’s ruling does not directly address the legality of the TSMC or the General Piar

     Charter. Moreover, as stated above, our view is the TSMC and General Piar Charter are governed

     by the general maritime law of the United States rather than the laws of Venezuela. It also bears

     repeating that the Panel Majority (as noted above, Arbitrator Siciliano agreed that CME should

     produce documents dealing with FMO’s corruption allegations, but issued a partial dissent with

     respect to the production of vessel performance and other documents) issued an order allowing

     an extensive document production to FMO by CME, in large part to enable FMO to pursue fully

     documents or information relevant to its corruption defense. When questioned by the Panel why

     the permitted document production was not pursued, counsel for FMO represented that FMO was

     financially unable to post the required security to cover the potential costs for CME to comply

     with FMO’s discovery requests. The Panel notes, however, that while FMO decided not to pursue

     the evidence due to the potential costs of doing so, it did employ quite a large international legal

     team at a cost that exceeded $ 19,000,000.

             344. The Panel is charged with the responsibility to decide the cases based upon the

     evidence presented to it. Mere suspicion of possible wrongdoing is not the standard that we,




                                                     62

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 68 of 159



    as arbitrators, are required or expected to follow. Here, despite it having been given ample

    opportunity to do so, FMO has not presented the Panel with convincing evidence to support its

    claims of corruption on the part of CME.

             345. FMO contends that the standard of proof should be relaxed to allow the Panel to

     find corruption in situations where there are sufficient signs of an unlawful act. However, even

     if the Panel were to apply this very low standard of proof (which we do not), the evidence

     presented by FMO failed to meet even that reduced standard and, thus, the outcome would be no

     different.

             346. It also bears emphasis that we have seen no direct or circumstantial evidence

     indicating that the arbitration clauses in either the TSMC or the General Piar Charter were

     themselves tainted by corruption or fraud. See e.g., Prima Paint Corp. v. Flood & Conklin

     Manufacturing Co., 388 U.S. 395 (1967) (arbitration clause is separable from the remaining

     provisions of the contract); and Siderurgica del Orinoco (SIDOR), C.A. v. Linea Naviera de

     Cabotaje, C.A., 1999 U.S. Dist LEXIS 12705, at *11-12 (S.D.N.Y. 1999).

                                FMO’S PUBLIC INTEREST DEFENSE

             347. FMO contends the TSMC and General Piar Charter are unenforceable because both

     violated Venezuelan law relating to public procurement. According to FMO, both contracts fall

     within the ambit of Venezuela’s public procurement laws and, therefore, the parties were bound

     to comply with the requirements of those laws. FMO further contends that both contracts were

     procured without compliance with those laws. According to FMO, because both contracts involve

     matters of national public interest, the approval of the Venezuelan National Assembly was

     required and, since that approval was never obtained, the contracts are not enforceable. FMO




                                                   63

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 69 of 159



     further argues that certain tendering and registration requirements in Venezuela’s Law of Public

     Contracts were not complied with and that certain internal control procedures were violated.

             348. In support of its position, FMO offered the expert testimony of Prof. Alejandro

     Canonico. CME, in turn, upon called Mr. Eloy Anzola to testify on these points.

             349. As stated above, the Panel is of the opinion that the TSMC and General Piar Charter

     are governed by the maritime law of the United States and are both valid and enforceable under

     that law. Thus, we accept CME’s contention that issues of Venezuelan law are irrelevant. Even if

     Venezuelan law were applicable, however, we accept the expert testimony of Mr. Anzola that the

     TSMC and General Piar Charter were valid and enforceable. Our finding is that the tendering and

     registration requirements of Venezuelan law do not apply to these contracts because Article 5.5

     of the LPC expressly exempts commercial and strategic alliances. We were not persuaded by

     FMO’s argument that non-compliance with the LPC would render the contracts void. In our view,

     FMO’s argument is to be measured against the years of performance involving hundreds of

     millions of dollars in transactions between both parties. It is notable that during those years of

     extensive performance, no similar complaint was raised by FMO.             Having thus received

     substantial benefits from CME’s performance of both contracts, we find that, under U.S. Law,

     FMO is estopped from now pleading that the contracts did not comply with the administrative

     requirements of Venezuelan law. Based upon the expert testimony on this subject by Mr. Eloy

     Anzola, we anticipate that the result under Venezuelan law would be no different, were it to apply,

     which it does not.

             350. FMO’s defense that the TSMC and General Piar Charters are unenforceable

     because they did not comply with FMO’s internal controls is also rejected. As Mr. Anzola

     explained, these procedures were not binding on CME and, in our view, could not be relied upon


                                                    64

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 70 of 159



     to justify voiding contracts which were approved by FMO’s Board of Directors, signed by FMO’s

     senior management and performed by both parties. The doctrine of good faith unquestionably

     comes into play and precludes FMO from attempting to avoid its contractual obligations.

             351. Thus, we find that the TSMC and General Piar Charter were valid and enforceable

     contracts and cannot be voided by the post-performance application of Venezuelan law, which

     we are persuaded does not apply.

                      FMO’S DEFENSE OF FRAUDULENT NON-DISCLOSURE

             352. FMO argues that the TSMC and General Piar Charter can be avoided because they

     were obtained through and performed by the fraudulent non-disclosure of information. According

     to FMO, CME acted in bad faith; failed to fully disclose to FMO the arrangements which were

     put in place to carry out CME’s operational responsibilities under the TSMC and General Piar

     Charter; and failed to disclose to FMO the level of profits CME made under those contracts.

             353. FMO has the burden of proof as to these defenses and, in our opinion, has failed to

     establish any fraudulent non-disclosure by CME. The Panel gave FMO a full and fair opportunity

     to prove its defenses, but we were not persuaded that FMO’s defenses have merit. FMO’s

     defenses largely rest on circumstantial evidence, some of which is discussed above. In particular,

     FMO did not establish that CME made illicit or improper profits under either contract. The totality

     of the evidence shows that FMO was aware of the contractual arrangements CME put in place to

     perform both contracts. We were not persuaded by the argument that CME was precluded from

     making a profit. Indeed, CME took over the TSMC at a time when the TSMC was at risk of

     collapse, and FMO was cash poor and could not obtain conventional financing. FMO needed

     CME’s assistance, which CME agreed to provide at considerable commercial risk and expense.

     Thus, although CME stood to make a profit on these transactions, it was fully aware of the

                                                    65

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 71 of 159



     significant commercial risks involved and proceeded accordingly. In the circumstances, we do

     not consider that CME stood to earn exorbitant profits. In our opinion, the potential profits

     involved in these transactions were warranted by the high level of commercial risk they entailed.

     Indeed, the fact that CME has to date not been paid for its performance justifies its apparent

     risk/reward analysis. FMO had several opportunities to cross-examine Mr. Serrao and to confront

     him with any evidence available. To the extent FMO’s counsel did so, we were not persuaded

     that CME acted in a fraudulent or otherwise improper manner.

             354. The TSMC permitted CME to sub-contract, and Mr. Serrao’s declaration and

     testimony included disclosure of CME’s arrangements with its affiliate, Paramount Marine

     Services, Ltd. and an affiliate of SMT Shipping Management named Terminales Perla Ltd., as

     well as Baumann Holdings Corp. FMO had a full opportunity to cross-examine Mr. Serrao about

     these topics and his testimony did not establish that there was an improper kickback scheme or

     other illicit arrangements.

             355. Thus, we find that FMO did not sustain its defense that the TSMC and General Piar

     Charter were the product of any fraudulent non-disclosure or that CME breached any obligation

     it had to act in good faith in performing its duties under these contracts.

                                     THE 2018 LONDON AWARDS

             356. The Panel has reviewed the 2018 London Awards referred to above and given full

     and careful consideration to CME’s contention that, under principles of collateral estoppel, we

     should reach the same conclusions as the London Tribunals. We note, however, that the 2018

     London Awards were decided under English law, whereas the TSMC and General Piar Charter

     are both governed by United States law. Thus, we decline to apply principles of collateral estoppel




                                                     66

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 72 of 159



     and will not simply adopt the rulings of the London Tribunals. We note, however, that for the

     reasons stated herein, we are in agreement with the London Tribunals on many key points.

                                               DAMAGES

    Introduction To The Claimed Damages

             357. We have summarized above the respective claims, set-offs and counterclaims

     submitted by the parties, and stated our reasons for ruling in favor of CME in its liability case.

     We now turn to the issue of damages due.

             358. Part of the evidence was submitted in the form of English translations of documents

     and accounts originally prepared in the Spanish language. The panel notes and has taken into

     account FMO’s standing objection against this panel deciding any of the parties’ disputes that

     concern contracts other than the TSMC and General Piar Charter. However, we find that standing

     objection unpersuasive in light of the broad language of both arbitration clauses. Moreover, as

     discussed below, FMO’s own expert witness on damages took a broad approach, reviewing the

     overall relative financial status of the parties based on all their commercial interactions. We

     follow this same course.

             359. Dr. Daniel Flores of Econ One Research Inc., FMO’s expert on damages, submitted

     two very comprehensive reports with the second, dated February 20, 2018, superseding the first

     dated 15 May 2017. During his March 27, 28, and 29, 2018 testimony, Dr. Flores supplemented

     and refined his second report with a visual and a hard copy arithmetical and organizational

     analysis of each party’s claims and counter-claims. (Econ One Exhibits 46 and 47)

             360. He then summarized FMO’s objections to certain of CME’s TSMC invoices in his

     “ANNEX: 1.” (Econ One Exhibit 49). Dr. Flores noted that, as part of the “Ordinary Course of

     Business,” the parties conducted the following four (4) financial reconciliations of their accounts.


                                                     67

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 73 of 159



     The italicized descriptive commentary following each lettered reconciliation is that of the panel,

     not Dr. Flores:

                    a.          The 2009 Debt Compensation Agreement (EO-32)

                                This agreement reconciled accounts through July 15, 2009 and
                                found that FMO was owed the net amount of $1,258,478.51, which
                                amount CME paid the following month.

                    b.          The 2011 Acta de Compensacion between CME and FMO (EO-9)

                                Under pressure from external auditors for FMO, the parties engaged
                                in a second reconciliation of their respective accounts through
                                December 31, 2010. The result was that FMO owed CME a net
                                balance of $1,572,474.52, which was not paid but simply carried
                                forward. That 2011 Acta was signed and dated August 15, 2011.

                    c.          The Alleged 2011 Reconciliation between Arivenca and FMO (EO
                                10)

                                During this same timeframe, FMO prepared a separate statement
                                which purported to reconcile its accounts with Arivenca. However,
                                CME argued the document contains several unsettled and
                                questionable entries. Although signed to appease FMO’s external
                                auditors, CME insists the document does not and was never intended
                                to represent a full and final agreement between Arivenca and FMO.

                    d.          The 2014 Acta de Termination Exhibit (EO -4; Exhibit 5 to CME’s
                                Amended Statement of Claim)

                                This 2014 Acta summarized the eleven meetings that took place
                                between December 16, 2013 and April 14, 2014 during which the
                                parties attempted but were unable to reconcile the respective
                                balances each owed to the other. Consequently, no net balance due
                                either was agreed. At least one of those meetings was attended by
                                two members from the office of the Federal Public Prosecutor.
                                Among the more significant disagreements was FMO’s insistence
                                and CME’s refusal to revisit FMO invoices for sales of ore, pellets
                                and briquettes from 2004 through 2010. CME considered those
                                invoices to have already been resolved in the parties’ prior 2009 and
                                2011 Reconciliations.

             361. Notwithstanding a significant number of disagreements on individual invoices, Dr.

     Flores adopted the 2014 Acta de Termination (2014 Acta) as the appropriate starting point for his


                                                         68

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 74 of 159



     analysis. (Tr. Page 4770). In doing so, Dr. Flores made it clear that his analysis does not consider

     nor attempt to resolve any of the jurisdictional or other legal issues raised, but on instructions

     from FMO, accepts a number of unresolved issues in a manner favorable to FMO.

             362. That said, the panel found the testimony and particularly exhibits Econ One 46, 47,

     49 and the Second Econ One Report and its Annex I offered by Dr. Flores to be helpful in sorting

     out each party’s position. We agree with Dr. Flores that:

                    In order to properly conclude whether amounts are owed under the
                    TSMC or the General Piar charter party agreement, one needs to
                    conduct an account of the overall position as between the parties.
                    (Second Flores Report and Tr Pages 4791, 4792).

             363. It is common ground that the parties did not abide by the TSMC’s requirement to

     conduct quarterly reconciliations of their accounts. Nor did they follow a regimen of allocating

     the value of individual shipments of iron ore/HBI against specific CME invoices. Instead, the

     parties opted to offset their respective debit/credit balances by periodically conducting an overall

     reconciliation of accounts. We favor using the 2014 Acta as the logical starting point from which

     to discern the parties’ current net financial position.      However, we do so with the clear

     understanding that not all invoices were reconciled in 2014 and that we are only deciding claims

     under the TSMC and General Piar Charter.

             364. Nevertheless, for our purposes, it is enough that some invoices were resolved and

     those that weren’t were at least identified. Moreover, our use of the 2014 Acta follows the very

     same method to balance accounts as the parties themselves adopted. An added reason is that the

     2014 Acta took place months after CME ceased performance under both the TMSC and General

     Piar Charter and all invoices from both parties should have then been available for discussion.

     Nevertheless, the hundreds of barter transactions which took place, together with their



                                                     69

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 75 of 159



     documentary complexity, makes reconciliation of the parties’ current disparate accounts a truly

     daunting task.

             365. Adding to that task is FMO’s seemingly recent change in position. In the closing

     days of this proceeding and notwithstanding Dr. Flores’ advocacy and careful preservation of

     FMO’s 2014 Acta and current objections, FMO’s lead counsel appeared to take issue with Dr.

     Flores’ use of the 2014 Acta. In its July 13, 2018 Post Hearing Brief at paragraph 339, FMO

     urged the panel to adopt the arithmetical findings of Dr. Flores (Econ One 46) that CME is due

     US $3,289,981 and Arivenca is due Bolivars 132,373,544. Both those findings were predicated

     on Dr. Flores using the 2014 Acta as the starting point for his analysis and his acceptance of

     CME’s instruction to adopt its version of certain unresolved accounts and/or counter claims.

             366. However, throughout Econ Exhibit 49 and at paragraphs 56 and 59 of its August

     10, 2018 final post hearing Reply Brief, FMO argued that it is beyond the authority of this panel

     to consider any CME claims which do not directly arise under the General Piar Charter or the

     TSMC. FMO insists that doing so would require this panel to improperly decide unresolved

     issues under contracts that are beyond the limited (albeit still FMO contested) jurisdiction

     conferred by the General Piar Charter and the TSMC. But, like the 2009 Debt Compensation

     Agreement, both the 2011 Acta and 2014 Acta sought to reconcile the gross and net amounts due

     to each party, including those that arose under the several IOSCs and other development contracts.

     We understand that FMO has raised modified versions of this same argument in both the London

     and ICC arbitrations.

             367. It appears FMO now contends that none of the three arbitration panels (Zurich,

     London, Miami/New York) may intrude into the jurisdiction of the others or consider claims

     arising under the Iron Ore Sales and/or other Development Contracts. FMO insists that all claims


                                                    70

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 76 of 159



     that arise under the several Iron Ore contracts lie beyond the Panel’s jurisdiction and must be

     resolved in the forum specified in those contracts. In our view, however, FMO overlooks the

     parties’ intertwined barter arrangement whereby amounts due CME under the TSMC, General

     Piar Charter and Development Contracts were to be off-set with iron ore/HBI shipped under the

     several IOSCs. It is that barter method of compensation that joins the IOSCs and Development

     Contracts to both the TSMC and General Piar Charter. FMO’s stated position is also at odds with

     its participation in the several past “reconciliations” and particularly the 2014 Acta. Separately,

     FMO also argues that CME’s selective set-off of its services invoices against as yet unresolved

     FMO Iron Ore invoices amounts to an improper “taking” of $149,178,145.86.

             368. After due consideration, we continue to endorse Dr. Flores’ approach, but only as

     an arithmetical starting point. Doing so preserves all of FMO’s 2014 Acta and subsequent

     objections, as well as the claims and counter-claims it has put forth in this proceeding. The panel

     is mindful of CME’s equally pertinent Financial Position Report (“FPR”) and will not take-up

     any item of claim that is before either the London or Zurich arbitration panels.

             369. CME presented the opinion of John I. Solomon as its expert on damages and FMO

     presented the views of Public Accountants Gonzales, Valdez & Associates and Venezuelan law

     expert Professor Carlos Enrique Mourino Vaquero. But despite both parties making occasional

     references to their respective reports, none of these experts was made available for questioning

     by the panel or cross-examination by opposing counsel. We have opted, therefore, not to consider

     their views in our decisions.

    Discussion and Decisions

             370. We begin with a comparison of each party’s position as shown at page 16 of Dr.

     Flores’ Econ One 46.

                                                    71

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 77 of 159



               371. According to Dr. Flores, the result of CME’s FPR is that CME is due US

        $83,001,564 and Bolivars 233,359,875 from FMO. But after accounting for CME’s corrective

        deduction of $219,126 (M/V W.H. Blount) 8, honoring FMO’s instruction to accept its counter-

        claims of USD 37,792,255 and applying other Econ One adjustments, Dr. Flores concludes that

        the parties’ current net financial is that FMO owes CME US $3,289,981 and Bolivars 132,373,544

        to Arivenca. (Econ One Exhibit 46 at page 35) 9

               372. In reaching these net results, Dr. Flores confirmed that FMO has withdrawn its prior

        objections to:

                         a.       Table R54, invoice for the U Sea Panache, ($3,244,725) and CME’s
                                  adjustments of CIQ weights ($604,525). However, FMO maintains
                                  its objections regarding the appropriate prices for the ore shipped;

                         b.       Table R56, CME’s/Arivenca’s Final Weight Adjustments (BsF
                                  7,116,525) but maintains its objections regarding the proper
                                  application of VAT and the rates of exchange used by CME;

                         c.       Table 61, WH Blount waiting time ($288,799 and $15,278);

                         d.       Table R62 payment to Curacao Shipyard ($2,288,366);

                         e.       Tables R63 General Piar Bunkers and Hire ($988,115);

                         f.       R66 Gypsum Integrity Bunkers ($128,262.50);

                         g.       R67 Taiglad Bunkers ($174,340); and

                         h.       Table R64 Fuel purchased for Boca Grande II at international as
                                  opposed to subsidized domestic prices ($806,316.00).

               373. Counsel for CME prepared an equally comprehensive “Claimant’s Summary Table

        of Disputed Quantum Issues” dated August 10, 2018. The “Summary” is likewise linked to


    8CME’s $219,126 correction deduction concerns a matter involving the MV W.H. Blount which is among the items to be
    decided by the separate London arbitration panel. As suggested by counsel for CME, we ignore that credit.

    9 Dr. Flores has often chosen to round figures to the nearest whole dollar and so there are some slight differences between his and

    CME’s calculations.


                                                                    72

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 78 of 159



     CME’s FPR and confirms that CME concedes/withdraws the following items of claim totaling

     $22,455.48:

                    1.    Page 9    Pattison Survey                              $125.66

                    2.    Page 11   Panostar Ore Penalty                            60.37

                    3.    Page 12   Panos Earth Ore Penalty                         72.92

                    4.              Fiuggi Ore Penalty                              66.01

                    5.              Unity Pride Ore Penalty                        136.77

                    6.    Page 21   Demurrages dealt with in ICC PFA           21,993.75
                                    dated April 16, 2018

             374. Although both Dr. Flores and CME’s Summary purport to rely on the 2014 Acta

     (especially as to what was agreed and not agreed) and CME’s subsequent FPR, our own

     examination of those key documents causes us to respectfully disagree with a number of each

     party’s representations and conclusions.

             375. That said, we now take up the following objections and Counter-Claims raised by

     FMO which, on instructions, Dr. Flores accepts as valid.

    ANNEX I - FMO Objections/Counter Claims

             376. As per Annex I to the Second Econ Report, FMO asserts the following objections

     and counter claims to the items claimed by CME:

    FMO ANNEX I

    Item 1 –Thirty Six (36) Misidentified Invoices which CME’s FPR shows as Accepted but
    are in fact Contested by FMO - $1,373,814

             377. EO-16 at page 13, Table 4, items 2 through 37 details the 32 CME invoices to which

     FMO objects.




                                                   73

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 79 of 159



             378.    According to Dr. Flores, “The documents [presented] do not conclusively support

     CME’s claim” in that no supports were submitted for three (3) debits totaling $10,087, and that

     neither “…Pattinson documentation or FMO’s CIQ results” were submitted for 15 other debits

     totaling $179,795. FMO’s objections to the remaining eighteen (18) debits totaling $1,183,932

     are detailed in Annex I, pages 46 through 60. All but the MV Stefanos T deadfreight $232,016,

     MV Cihan Intertek $5,035.15 survey fee and MV General Piar $34,0216.53 demurrage invoices

     concern ore quality/penalty issues and/or the proper (albeit monetarily inconsequential) allocation

     of the costs for the Pattison & Stead chemical and quality analysis of the iron ore.

    Like Dr. Flores, we found little to no documentary support for the debits totaling $10,087 and

    CME’s claim for same is denied.


             379. Mindful of Dr. Flores’ use of the qualifying adverb “conclusively,” we approach

     the next 15 debits totaling $179,795 more cautiously. We note Dr. Flores’ confirmation that

     CME‘s documentation included “CME CIQ results,” but not necessarily Pattinson or “FMO’s

     CIQ results.” We question the references to “CME CIQ results” and “FMO’s CIQ results.” Mr.

     Serrao testified that “CIQ” refers to the mandatory China Inspection and Quarantine report

     required by the Customs Authorities of the Peoples Republic of China prior to permitting

     commodities to enter the country. The CIQ report is, therefore, understood to be an unbiased

     report independent of either party. Indeed, Clause 5 of the May 14, 2012 IOSC provides that the

     ore’s chemical characteristics are to be “… made by the CIQ of the Peoples Republic of China….”

     We also note Dr. Flores’ conclusion that, “Thus the documentation provided does not appear to

     resolve the objection brought by FMO, as to whether the costs actually were incurred and who is

     contractually responsible.” (Emphasis added)



                                                    74

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 80 of 159



             380. It appears that FMO’s objection was more concerned with “the costs” of the

     analysis rather than the actual composition of the FSF or SICLO-1 ore as determined at

     destination. The ore is shipped “wet,” but the IOSCs called for the price and final payment to be

     made on the cargo’s dry weight and its chemical composition, especially the FE content, as

     determined at destination. We think it significant that neither FMO nor Dr. Flores takes issue

     with either the China Inspection and Quarantine (CIQ) analysis or CME’s conversion of wet

     metric tons into dry metric tons on which CME’s invoices are priced. FMO’s objection is

     therefore denied and CME is awarded its claimed $179,795.

             381. Of the remaining eighteen (18) debits to which FMO objects, one (1) for $125.66

     has since been withdrawn (thereby reducing CME’s claim to $2,265.78), five (5) are under

     $150.00, four (4) are under $260.00 and one (1) is for $629.76. The remaining ten (10) debits

     total $2,265.78 and have been rejected by FMO for alleged documentary deficiencies, including

     proof of payment. We will allow $1,195.71 to each party. Accordingly, against CME’s revised

     claim of $2,265.78, CME is awarded $1,132.89.

             382. Our discussion and decision regarding each of the last seven (7) debits to which

     FMO objects follows.

    DNB 669-11 - $77,307.22

             383. This debit concerns penalties assessed to FMO for the cargo carried by the MV

     Venturer not meeting the required contractual specifications for FE $73,225.20, SIO, $2,847.65

     and size $1,234.37. The cargo was discharged at two separate ports following which CIQ issued

     two certificates of analysis on January 4, 2010, the results of which were agreed to be averaged.

             384. Dr. Flores acknowledges that CME submitted “CME’S CIQ Results” but “not the

     official CIQ results.” As previously discussed, the CIQ report is required by the Customs

                                                    75

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 81 of 159



     Authorities of the Peoples Republic of China prior to permitting commodities to enter the country.

     The CIQ report is, therefore, the unbiased findings of a Government agency that is independent

     of either party. We have seen no evidence of there being an “official” report would be different

     than that made available to either CME or FMO.

             This objection by FMO is denied and CME is awarded its claimed $77,307.22.

    DNB 725-11- $785,508.00

             385. This debit concerns two shipments of FSF loaded aboard the MV Hebei Mercy in

     May 2011. The Chinese receiver was refusing to accept the shipment unless it was paid non-

     conforming penalties of $785,508.00. In order to ease that situation and have the receiver accept

     the cargo, FMO provisionally agreed to accept the $785,508.00 for its account subject to a final

     Pattinson & Stead arbitration analysis. The pertinent part of the September 20, 2011 agreement

     read:

                    In the event that the arbitration proceeding validate[s] the results
                    presented by CME, CIQ and SGS, this agreement shall be deemed
                    final. Otherwise, the penalty applied for said shipment shall be
                    calculated based upon the results report by Patterson & Stead,
                    Middlesborough, England.

             386. Thus, in addition to CIQ, the cargo in this instance was also tested by SGS with the

     following results SGS 1- 62.63%, SGS 2 – 63.93% and SGS 3- 62.07%.

             387. But Dr. Flores contends that CME never provided the applicable Pattinson & Stead

     analysis. However, according to CME, with its October 7, 2011, it sent the Pattinson & Stead

     analysis to FMO. That letter states Pattison & Stead determined the Fe content of the ore tested

     to be 62.35%, thereby confirming the initial findings of CIQ/SGS. The panel has not been shown

     either the original or a photocopy of the October 7, 2011 letter.




                                                     76

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 82 of 159



             388. Instead, we have a certified translation of that letter (Sherriff Supplemental

     Declaration at Exhibit S17, CME US_12280A) which purports to show an FMO “RECEIVED”

     stamp. Exhibit S17 does not include a copy of the Pattinson & Stead report nor does it identify

     the MV Hebei Mercy by name. The letter, however, does, reference the September 20, 2011

     agreement and DNB 725-11.

             389. In her Fifth Witness Statement, FMO’s Ms. Guerrero acknowledges CME’s DNB-

     725-11 (USD 785,508.70) relates to the MV Hebei Mercy and the correct Fe content was indeed

     the 62.35% stated by CME. Therefore, pursuant to the quoted September 20, 2011 agreement,

     FMO’s provisional acceptance of the $785,508.70 penalty became final.

             390. Nevertheless, Ms. Guerrero inconsistently argues:

                    This debit note was rejected by FMO in a letter dated 20 August
                    2012 [DG5-5]. As explained in said letter, CME used a percentage
                    of iron ore content that is not consistent with the results of the
                    Pattison analysis. Further, FMO’s final invoice already took into
                    account the actual level of iron ore as shown in the Pattison
                    analysis, i.e. 62.35%.

             391. Interestingly, Ms. Guerrero’s argument was not carried over into either Dr. Flores’

     Annex I nor FMO’s Post Hearing summary. Dr. Flores argued that FMO never received the

     Pattinson & Stead analysis, which is contradicted by Ms. Guerrero. FMO’s Post Hearing

     summary merely objects to the panel’s jurisdiction and not the substance of CME’s claim. We

     are satisfied, however, with the submissions that persuasively show the $785,508.70 to be the

     proper responsibility of FMO. We, therefore, deny FMO’s objection and award CME its

     claimed $785,508.70.

    DNB 863-12 - $33,259.41

             392. FMO acknowledges that CME submitted “CME’S CIQ Results” but “not the

     official CIQ results.” As previously discussed, the CIQ report is required by the Customs
                                                    77

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 83 of 159



     Authorities of the Peoples Republic of China prior to permitting commodities to enter the country.

     The CIQ report is, therefore, the unbiased findings of a Government agency independent of either

     party. We have seen no evidence of there being an “official” report different from that made

     available to either CME or FMO. Accordingly, FMO’s objection is denied and CME is awarded

     its claimed $33,239.41.

    DNB 913-12 - $14,167.42

             393. Both FMO’s objection and our decision mirrors that made with respect to the

     previous DNB 863-12. Accordingly, FMO’s objection is likewise denied and CME is awarded

     its claimed $14,167.42.

    DNB 966-13 - $232,016.17

             394. This debit represents a deadfreight charge for short-loading the M/V Stefanos T by

     4,189,53 metric tons. FMO acknowledges that the Master timely served a deadfreight notice, but

     questions CME’s use of its related company, Paramount Marine Services, to charter the vessel.

     However, FMO’s only substantive defense appears to be that its shore scale indicated that 946.53

     metric tons more were loaded than does the ship (29,137mt v. 28,190.47mt). FMO seeks to

     reduce this claim by $52,418.83 (946.53MT x $55.38 MT freight rate). We have not been

     presented with the ship’s draft survey, shore scale weights or the cargo’s outturn reports. As the

     parties’ positions on this particular issue are in equipoise, we consider it equitable that the

     difference of $52,419.00 be halved. Accordingly, CME’s claim for $232,016.172, is reduced by

     $26,209.50 and it is, therefore, awarded the sum of $205,806.67.

    DNB 1047-13 - $5,035.15

             395. This debit calls for FMO to reimburse CME for the cost of an “independent

     inspection of iron ore fines” loaded aboard the MV Cihan. CME contends that the survey

                                                    78

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 84 of 159



     performed by Intertek Inspection was requested by FMO on July 4, 2013 to determine the quantity

     of wet tons loaded. FMO does not deny that Intertek attended the vessel and reported that 79,169

     wet metric tons had been loaded. Ignoring that the number of the wet tons loaded was its

     responsibility, FMO objects to this debit because the CME attached Intertek invoice is dated “June

     25, 2013” or some 9 days prior to FMO’s stated July 4, 2013 request. We consider the date of

     the invoice to likely be a typographical error and dismiss FMO’s objection to what is obviously

     a charge incurred for its benefit. CME is awarded its claimed $5,035.15

    DNB 485-09 - MV General Piar - Delayed Sailing $34,246.

             396. This debit dates back to an October 6, 2010 email from CME to FMO wherein CME

     alleges the MV General Piar “… did not sail from the sea port was delayed for 0.9785 days …

     because documents presented by FMO to the master were wrong.” CME contends the Master

     contemporaneously protested the delay but has not furnished the panel with that protest nor the

     October 6, 2010 email.

             397. FMO argues that, beyond an unreadable copy of the October 6th email, CME did

     not submit any support for the debit, without which FMO cannot determine which party should

     bear this detention. CME acknowledges that FMO disputed the debit during the 2014 Acta, but

     notes FMO had previously booked it as “payable” during November 2011.

             398. The arguments presented suggest that the delay occurred following the discharge

     of yet another export cargo to China. We assume that CME’s time charter with FMO was

     suspended for the duration of that voyage. We, therefore, question CME’s use of its $35,000 per

     day time charter rate to FMO, as opposed to its “out-of-pocket” obligation to head owner Gretchen

     that began with a daily hire rate of $25,641.03, and increased by two percent (2%) annually. That




                                                    79

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 85 of 159



     said, we must agree with FMO that CME’s documentation falls woefully short of carrying its

     burden of proof. We, therefore, deny CME’s claim for $34,246.

    FMO ANNEX I – Item 2 - Six (6) Debits Totaling $1,317,848

    1. DNB 421/A 09 - MV W H Blount - $15,278

             399. This Debit concerns disputes related to the return of the MV W H Blount to FMO’s

     shuttle service after carrying an export cargo to China. FMO has withdrawn its objection to this

     Item (and related Annex I -Item 29 discussed below). Accordingly, CME is awarded its claimed

     $15,278.

    2. DNB 492-09 - $32,600.21 – MV General Piar – Lost Time

             400. The MV General Piar was taken out of its time charter shuttle service to FMO to

     carry an export cargo to China. During its “Off-Hire” return to Venezuela, an INEA inspection

     required for the vessel to resume its domestic shuttle duties came due. CME recommended and

     FMO agreed to “make all the necessary arrangements” to have INEA perform the inspection

     during the ship’s transit through the Panama Canal. Adopting this approach was intended to avoid

     a more costly inspection in Venezuela for the account of FMO. Unfortunately, the inspectors and

     thus the MV General Piar were delayed.           Although the ship was then Off-Hire, CME,

     nevertheless, invoiced FMO at the time charter rate of $35,000 per day for the February 11-12,

     2011 (0.8028 days or $28,098) delay to and bunkers ($7,901.00) consumed by the MV General

     Piar. (Note a further $3,380.51 was billed to FMO for Agency Charges which are separately

     discussed under Annex I Item 28 DNB 1043-13).

             401. FMO objects to the billing on grounds that the ship was off-hire and, therefore, it

     is inappropriate to measure the ship’s lost time by the daily time charter rate of $35,000.



                                                     80

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 86 of 159



             402. Obviously, this well-intentioned arrangement did not go as expected. Both parties

     sought to avoid a prospective future detention after the ship returned to Venezuela and regained

     an “On Hire” status with FMO. However, as the actual delay took place while the ship was “Off-

     Hire,” we agree with FMO that CME’s use of the $35,000/day time charter rate is inappropriate.

     In our view, CME is entitled to only recover $25,641.03 time charter rate paid to head owner

     Gretchen.     We, therefore, find that CME is due lost time of $20,584.62 (0.8028 days x

     $25,641.03/day), plus $7,901 for bunkers or a total of $28,485.62.00. Accordingly, CME’s claim

     is reduced by $4,114.59 and it is awarded the remaining $28,485.62.

    3. CMEB 881-12 - MV General Piar $933,160.00

             403. This debit concerns the return of the MV General Piar to FMO’s shuttle service

     after carrying one of several export cargoes to China. It consists of charter hire of $540,000 for

     the period Aug. 18, 2012 to September 2, 2012, in addition to $248,982.26 for IFO 380 and

     $144,177.65 for MDO said to represent the value of bunkers remaining on board (“ROB”) when

     the ship returned to FMO’s shuttle service on August 17, 2012.

             404. During the 2014 Acta (E0 3, page 142), FMO objected to the entire $933,160, but

     in this proceeding has only questioned the bunkers claimed by CME. More specifically, FMO

     takes issue with CME’s reliance upon a “Certificate of On Hire Bunker Quantity” dated Aug. 23,

     2013, which merely estimated the bunkers ROB six (6) days earlier. FMO also takes issue with

     CME’s use of prices that predated the “redelivery” by one to several weeks.

             405. It appears that the MV General Piar TCP was suspended to accommodate an export

     cargo. At page 28 of its August 10, 2018 Summary, CME treats the $540,000 as having been

     conceded by FMO. Nevertheless, as FMO has offered no objection to such a routine charge, we

     accept that the forward 15 days hire of $540,000 is rightly due CME. As to the surveyor’s

                                                    81

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 87 of 159



     estimate of the ROB, such estimates are routine and the accepted method to judge a days earlier

     ROB. It is likewise customary to value those bunkers at the “last paid” prices. We, therefore,

     deny FMO’s objections and award CME its claimed $933,160.

    4. CMEB 881-12 MV General Piar Final Hire -$268,473.60

             406. CME argues that the vessel was redelivered to it on October 19,2013 at 0924.

     Measured from the last hire payment that ran through October 12, 2013, CME calculates it is due

     additional hire of 7.4576 days at the then $36,000/day time charter rate or $268,473.60.

             407. FMO has raised two separate objections to this invoice. It notes that except for the

     day the ship reported passing the Buoy #1 redelivery point, CME has not accounted for the ship’s

     activities between October 12 and 19, 2013. FMO contends, but offers no support for its position,

     that redelivery from FMO to CME took place on October 17, 2013. Moreover, FMO rightly notes

     that it has not been credited with the value of the redelivery bunkers.

             408. Since these were the final days of the time charter and tensions between CME and

     FMO were increasing, we agree it would have helpful to have details of what the ship was doing

     after October 12, 2013. Surely that information was available to both parties, but neither produced

     it during these proceedings. Nor has FMO indicated that the ship was placed “Off-Hire” during

     the period in question. We are left, therefore, with the time charter requirement that “hire shall

     continue until … redelivery … at DLOSP mile 0.1 Orinoco River Channel, Venezuela.” Based

     upon the Master’s confirmation, (and notwithstanding that redelivery from CME to head owner

     Gretchen took place at Point Lisas, Trinidad October 20, 2013, we find that redelivery to CME

     took place on October 19, 2013 at 0924 local time (1424 GMT). CME, therefore, is entitled to

     and is awarded its claimed additional hire of $268,473.60.




                                                     82

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 88 of 159



             409. However, FMO argues it is entitled to the value of the bunkers remaining aboard at

     the time of redelivery. CME’s response is that the bunker ROB is irrelevant to its claim for final

     hire.

             410. Ordinarily, such competing claims are reconciled in a “Final Hire Statement” by

     CME to FMO, but no such document was presented to the panel. However, Exhibit S-5 to Ms.

     Sherriff’s Supplemental Declaration includes a bunker survey carried out at the time of CME’s

     redelivery of the MV General Piar to head owner Gretchen at Point Lisas at 0530 (Local) on

     October 20, 2013. That bunker survey confirmed that 16.661 MT of IFO and 65.265MT of MDO

     remained on board at that time.

             411. We find that FMO is due a credit for the value of the ROB as of 0924hrs October

     19,2013, which we estimate to be $45,000.00. Accordingly, we reduce CME’s claim by $45,000

     and award it the remaining $228,473.00.

    5. DNB 1054-13 – Bunkers for M/V General Piar - $64,955

             412. This Debit is for bunkers delivered to the MV General Piar on or about September

     30, 2011. FMO does not dispute the delivery, but questions CME’s evidence that it (rather than

     Silva Shipping) actually paid the supplier. We note that PDVSA quoted the stem to Silva

     Shipping USA LLC , which company is an affiliate of CME.            Pursuant to the General Piar

     Charter, it was FMO’s responsibility to furnish the vessel with bunkers. However, due to FMO’s

     strained financial condition, it often fell to CME to arrange delivery and advance the cost of

     needed fuel. Based upon our review of the documents, we conclude that this was one of those

     instances. Accordingly, FMO’s objection is denied. CME is awarded its claimed $64,955.00.

    6. DNB 1043-13 – INEA Inspection of General Piar at Panama -$3,380.51



                                                    83

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 89 of 159



             413. This Debit relates to the prior Debit 492-09 regarding time lost at the Panama due

     to the late arrival of the INEA inspectors. Here CME seeks to recover the travel and associated

     costs for the INEA surveyors to perform their inspection at Panama. FMO objects, arguing that

     CME presented no document confirming that FMO formally authorized the inspection. As

     already discussed in respect to DNB 492-09, we are satisfied that FMO agreed to carry out the

     needed INEA inspection during the ship’s “Off Hire” transit through the Panama Canal. The

     alternative was to perform the survey at a greater cost to FMO after the ship returned to

     Venezuela. CME is awarded its claimed $3,380.51.

    ANNEX I - Item 3

    DNB 770-11 MV Good Pride- Demurrage $609,450

             414. According to CME, on June 10, 2011, it nominated the MV Good Pride to FMO to

     “fulfill our last HBI agreement.” CME’s nomination set forth a laycan of June 26 to July 5, 2011,

     a demurrage rate of $34,000 per day and an ETA at Puerto Paula of July 3, 2011. FMO accepted

     the nomination on June 14th. The vessel arrived on July 2, but remained at anchor and was not

     brought to the load berth until the early hours of July 21, 2011. The delayed loading was due to

     a dispute between FMO and Comsigua, the actual supplier of the contracted HBI cargo.

     Reportedly, FMO owed money to Comsigua and it was refusing to load the ship until it had been

     paid. In order to allow the ship to load, at FMO’s urging, CME purchased the cargo from

     Comsigua at a cost of $20,440,000, following which the MV Good Pride was finally loaded.

     However, the delay gave rise to CME’s demurrage claim for 17.9250 days at $34,000 per day or

     $609,450.

             415. FMO refuses to accept this debit because CME’s purchase of the cargo resulted in

     Comsigua replacing FMO as the exporter of record. If the thrust of this argument is that CME’s

                                                   84

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 90 of 159



     purchase of the cargo insulates FMO from its demurrage obligations, we must disagree. FMO

     also questions the validity of the $34,000 daily demurrage rate charged.

             416. FMO overlooks that it cleanly accepted the vessel’s nomination, including the

     $34,000 daily demurrage rate and, therefore, is bound by those terms. We are satisfied that, but

     for CME’s purchase, FMO’s quarrel with Comsigua would have persisted and the demurrage for

     which FMO was clearly liable would continue to mount.             CME is awarded its claimed

     demurrage of $609,450.00.

    ANNEX I Item 4

    CME Payment to Oxbow for Alcasa - $5,000,000

             417. Based upon the letters from the President of CVG Aluminio del Caroni S.A.

     (Alcasa), CME paid $5,000,000 toward Alcasa’s November 2009 purchase of 17,500 mt of

     calcined petroleum coke from Oxbow Carbon and Minerals and now seeks reimbursement of that

     amount from FMO. Calcined petroleum coke is used by Alcasa in its large scale production of

     aluminum. In November 2009, Alcasa was in urgent need of calcined petroleum coke and

     approached Texas-based Oxbow Carbon & Minerals LLC (“Oxbow”) to obtain a shipment of

     17,500 MT.       Oxbow was willing to supply 17,500 MT of calcined petroleum coke for

     $10,237,500, but required 50% to be paid in advance.

             418. Alcasa, like FMO, is a subsidiary of CVG that was also facing financial difficulties.

     It did not, then, have the $5,000,000 advance payment required by Oxbow. Eager to complete

     the purchase, CVG’s then president (Rodolfo Sanz) approached CME to make the $5,000,000

     payment to Oxbow on Alcasa’s behalf. The request was made at a meeting attended by CME,

     CVG and FMO, and CME’s willingness to make the payment was confirmed in a letter to both

     CVG and FMO dated December 1, 2009. Oxbow’s representative in Venezuela was Master

                                                    85

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 91 of 159



     Alloys Caroni CA (“MAC”), a company related to CME, and it was through MAC that the

     payment to Oxbow was made. However, FMO now contends it never agreed to assume Alcasa’s

     liability to CME and rejects this claim. Moreover, as the payment was made through MAC, FMO

     questions whether CME, in fact, paid the $5,000,000 advance to Oxbow.

             419. The record for 2011 Acta includes a handwritten note signed by CME’s Tyrone

     Serrao and Juan Anibel Vasquez, a member of FMO’s Marketing and Sales Department reading:

                    CME has remaining credit balance of 5,000,000.00 USD for a
                    payment issued in December 2009 to the Alcosa [sic] OXBOW
                    supplier on behalf of FMO, this will be offset through Iron Ore
                    sales. (CME_US 10252).

             420. In a letter dated 1 December 2009, CME’s Tyrone Serrao confirmed the following

     to Rodolfo Sanz, (CVG President/Minister of Mining), Radwan Sabbagh (FMO President) and

     Jorge Canas (FMO General Manager of Marketing and Sales) concerning the $5,000,000

     advanced to Oxbow:

                    The reimbursement of this payment may be made to CME before
                    31/12/2009 and if not it is understood that we will be compensated
                    through the shipment of briquettes of the month of January 2010.

             421. Despite the foregoing, no payment nor compensating shipment was ever provided

     by FMO to CME.

             422. We consider that satisfactory proof of payment to Oxbow via MAC is shown in

     CME’s contemporaneous bank statements and also by Alcasa’s president (Cesar Aguilar)

     confirmation on January 6, 2010. (Serrao Ex 128).

             423. Dr. Flores questions the authenticity of the 2011 Acta note because it is handwritten

     rather than typewritten and its signatures not verified. We consider the note to be genuine,

     however, and it, together with CME’s bank records and Mr. Aguilar’s January 6, 2010



                                                    86

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 92 of 159



     confirmation, persuades us that the $5,000,000 is a reimbursable obligation of FMO to CME.

     Accordingly, CME is awarded its claimed $5,000,000.

    ANNEX I Item 5

    DNB 433-09 MV W H Blount Deadfreight - $998,200.00

               424. This debit represents a deadfreight charge for short-loading the MV W H Blount by

     an extraordinary 14,260 metric tons at a freight rate of $70.00/mt. The short loading involved an

     export shipment under an IOSC and, therefore, is not among those being considered by the UK

     arbitration panel.

               425. Contrary to CME’s assertion that this claim has been accepted by FMO, page 72 of

     the 2014 Acta (EO-04) confirms this charge was rejected by FMO on grounds it “… require[s]

     evaluating whether the costs were, in fact, incurred, and which party is contractually bound to

     assume them.”

               426. Dr. Flores likewise treats this Debit as among those to which FMO objects.

               427. The M/V W H Blount is described as a 1984 built but 1991 converted self-

     discharging bulk carrier having a deadweight of 59,954 MT on a summer salt water draft of 12.57

     meters.

               428. According to CME, FMO was to load 37,070 metric tons of FSF at Puerto Ordaz

     and a second parcel of 15,250 metric tons FF-1 from the Boca Grande II. However, rather than

     the expected 52,320 metric tons, the two bills of lading issued confirm that only 38,060 metric

     tons were loaded at Puerto Ordaz.      It follows that the planned loading of 15,250MT from the

     Boca Grande II was cancelled, but neither party has offered an explanation why that was done.

               429. The weights shown in the bills of lading are prima facie evidence that only 38,060

     metric tons were loaded and thus support that 14,260 metric tons were indeed short loaded. More

                                                     87

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 93 of 159



     importantly, FMO has not argued nor even suggested that the short loading was attributable to

     Force Majeure or some other contractually excused event. FMO acknowledges having received

     a stowage plan calling for a two parcel load of 52,320 metric tons, but argues the stowage plan

     does not indicate who prepared it or if it was approved by FMO. FMO also questions CME’s use

     of its related company, Paramount Marine Services, to charter the vessel from its head owner,

     Vulica Shipping. We are satisfied that CME’s use of Paramount was permissible, that the stowage

     plan was likely prepared by the vessel and the nomination of cargo quantities included with the

     NORs tendered by the vessel.

             430. The submissions confirm that CME’s Paramount voyage chartered the vessel to

     carry this cargo to China from Vulica Shipping at freight rate of $70.00/MT. At page 72 of his

     Annex I, Dr. Flores confirms FMO did receive the voyage charter between Paramount and Vulica

     which contains “… a provision for deadfreight which sets the rate at US$70….”

             431. We are satisfied that FMO’s unexplained failure to the load the full 52,320 metric

     tons gives rise to a deadfreight claim of $998,200 (14,260mt x $70/mt), which amount is

     awarded to CME.

    ANNEX I Item 6

    CMEB 529-11 Puerto Ordaz Dock Engineering Study - $365,000

             432. FMO acknowledges that it asked CME to “develop detailed engineering” to

     improve and expand its facilities at Puerto Ordaz and Palua. However, FMO did not issue a

     purchase order and contends that which CME presented went far beyond what was requested. It

     therefore rejects CME’s claimed $365,000 for a study it never used.

             433. According to Dr. Flores, this expansion project was initiated with a letter from

     FMO’s former president Radwan Sabagh to CME’s Tyrone Serrao dated December 1, 2009,

                                                   88

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 94 of 159



     explaining that payments would made be made to CME in iron ore. On December 8, 2009, FMO’s

     Board of Directors authorized its President to contract with CME to increase the capacity of the

     docks at Puerto Ordaz and Palua at an estimated cost of $73,888,758.

             434. CME states that not only was FMO in direct contact with Barr, but at an April 2010

     meeting with CME, FMO approved the Barr drawings and specifications. CME also notes FMO

     first booked this invoice as “payable” in November 2011, and only raised its belated objection

     during the 2014 Acta.

             435. In a letter dated January 6, 2011, CME advised FMO that it had hired Barr to

     develop the study. Thereafter, on December 1, 2011, CME’s Arturo Contreras wrote to FMO

     describing the scope of the engineering study undertaken by its sub-contractor Barr and its

     $365,000 cost. That December 1, 2011 letter was sent months after CME had invoiced FMO for

     the $365,000.

             436. It is entirely possible that FMO failed to effectively communicate its intention to

     limit the scope of the study. It is also possible that CME misunderstood what FMO required.

     Nevertheless, in our view, the engineering study had to have been influenced by the project’s

     ambitious cost of nearly $74,000,000. Clearly a project of this size and importance would call for

     a comprehensive rather than a cursory study. We also consider that FMO should have registered

     its objection promptly after CME advised it that the cost of Barr was $365,000. That FMO did

     not object until the 2014 Acta, suggests its belated objection may have been linked (at least in

     part) to the parties’ then deteriorated relationship and/or the decision not to go forward with the

     project. Nevertheless, FMO only argues that the study went well beyond its initial request. It

     follows that that some elements of the study did comply with its initial either miscommunicated




                                                    89

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 95 of 159



     or misunderstood requirement and, therefore, some unquantified portion of the $365,000 cost is

     rightly for its account.

             437. Mindful that CME’s involvement was initiated by FMO and that the Barr study was

     undertaken solely for FMO’s need, we find FMO’s belated objection to be misplaced. We accept

     CME’s evidence that FMO was in direct communication with Barr. Therefore, FMO either knew

     or was able to discern if Barr had strayed or was about to stray beyond its requirements.

             438. But instead of objecting to or limiting its scope, FMO silently allowed the study to

     proceed as both Barr and CME understood FMO required. We consider FMO’s silence to be the

     primary reason that the study proved more extensive than FMO now says was required. Moreover,

     that silence trumps any possible misunderstanding on the part of CME. Certainly, CME had no

     incentive for the study to exceed FMO’s requirements. CME is awarded its claimed $365,000.

    FMO ANNEX I - Item 7

    Adjustments for Price and Quality of Ore - $545,391

             439. FMO disputes parts of the price adjustments made by CME for the six shipments

     carried by the MV Stefanos T, MV Cihan, MV Chang Hang Ji Hai (SICLO), MV Chang Hang Ji

     Hai (FSF), MV W Sky, and MV Grand Amanda. Originally, FMO objected, but has since accepted

     CME’s dry vs. wet tons adjustments.

             440. MV Stefanos T – CME seeks a price adjustment in its favor of $8,713.42.

             441. The IOSC’s contain an involved formula to determine the final price for a particular

     shipment. Briefly, the first step is to determine the base price by averaging the Platts IODEX

     62% FE CFR North China published eleven days prior to the bill of lading date, on the bill of

     lading date and eleven days after the bill of lading date. The base price is then divided by the

     expected iron content to arrive at the price per Metric Ton Unit (“MTU”). The MTU is then

                                                    90

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 96 of 159



     multiplied by the actual iron content of the ore as determined by CIQ to arrive at the price per

     Dry Metric Ton (DMT). The price per DMT is then multiplied by quantity of dry metric tons

     discharged to arrive at the final amount to be charged to CME by FMO.

             442. In this instance, the parties agree that the price per MTU was correctly calculated

     at $1.48881, but they differ on the price of $95.49227 per DMT.

             443. CME’s submission can be read to incorrectly imply that FMO overlooked the

     essential step of multiplying the MTU price by the actual iron content found by CIQ to determine

     the price per DMT. But that is not the case. The quarrel actually stems from CME using an iron

     content (Fe) of 64.06% vs FMO using an FE content per CIQ of 64.14%. Both parties followed

     the previously described contract formula and each party’s calculation of the DMT price is

     mathematically correct.

             444. Multiplying CME’s Fe 64.14% by the MTU price of $1.48881 results in a price of

     $95.37317 per DMT. FMO, however, contends the Fe was 64.65% which produces a DMT price

     of $95.49227. The difference is the $8,713.42 credit adjustment sought by CME, of which FMO

     inexplicably accepts only $2,982.07.

             445. The applicable CIQ report (Exhibit EO 43) confirms the Fe content of this shipment

     was found to be 64.14%. Thus, CME is awarded its claimed $8,713.42 (which includes the

     $2,982.07 accepted by FMO).

             446. MV Cihan – CME seeks a price adjustment in its favor of $238,003.68.

             447. Of this amount, FMO accepts $167,835.89 and rejects $70,167,79, but apart from

     reducing the dry weight quantity from the 75,162.433MT invoiced to the now agreed 74,015.098

     MT, it offers no explanation for doing so.




                                                   91

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 97 of 159



                448. The parties agree that the dry weight was 74,015,098MT and the price per MTU

     was $1.31670, but disagree with each other’s calculation of the price per DMT. Using an Fe

     content of 64.650% FMO calculates the DMT price at $85.12466, whereas CME contends the

     correct Fe factor per CIQ was 63.21% and, therefore, the correct price per DMT was $83.22861.

                449. The applicable CIQ report (Exhibit EO 43) confirms the Fe content of this shipment

     was found to be 63.21%. Thus, CME is awarded its claimed $238,003.68 (which includes the

     $167,835.89 FMO accepts).

                450. MV Chang Hang Ji Hai (FSF) - CME seeks a price adjustment in its favor of

     $164,327.50 10 of which FMO accepts $151,107.21 and rejects $13,220.29. But apart from

     reducing the dry weight quantity from the 29,981.498 MT invoiced to the now agreed 29,155.944,

     it is unclear precisely what portion of CME’s claimed price adjustment FMO accepts and rejects.

                451. The parties now agree that the dry weight was 29,155.944MT and the price per

     MTU was $1.3206, but disagree with each other’s calculation of the price per DMT. Using an Fe

     content of 64.670% FMO calculates the DMT price at $85.40385, whereas CME contends the

     correct Fe factor per CIQ was 62.921% and, therefore, the correct price per DMT was $83.09278

                452. The applicable CIQ report (Exhibit EO 43) confirms the Fe content of this shipment

     was found to be 62.92%. Thus, CME is awarded its claimed $164,327.50 (which includes the

     $151,107.21 accepted by FMO).

                453. MV Chang Hang Ji Hai (SICLO) - CME seeks a price adjustment in its favor of

     $173,868.11, of which FMO accepts $70,505.49 and rejects $103,362,62. But apart from

     reducing the dry weight quantity from the 51,799,570 MT originally invoiced to the now agreed

     50,388.561MT, it offers no explanation for doing so.


    10
         Dr. Flores mistakenly shows this item to be $137,868.11.
                                                             92

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 98 of 159



             454. The parties now agree that the dry weight was 50,388.561 MT and the correct price

     per MTU was $1.43126 but disagree with each other’s calculation of the price per DMT. Using

     an Fe content of 64.310%, FMO calculates the DMT price at $92,04433, whereas CME contends

     the correct Fe factor determined by was 63.701% and, therefore, the correct price per DMT was

     $91.1726.

             455. The applicable CIQ report (Exhibit EO 43) confirms the Fe content of this shipment

     was found to be 63.70%. Thus, CME is awarded its claimed $173,868.11 (which includes the

     $70,505.49 accepted by FMO).

             456. MV W SKY - CME seeks a price adjustment in its favor of $444,296.71 of which

     FMO accepts $277,708.29 and rejects $166,528.42. Unlike the prior Annex I items, in this

     instance the parties’ disagreements go beyond the Fe factor and include both the dry weight

     quantity and price per MTU. CME contends that the correct dry weight quantity was 83,091.229

     MT or 159.488 MT more than the 82,931.74 MT FMO originally invoiced. As CME’s dry weight

     quantity favors FMO, it has been accepted by FMO.

             457. However, CME takes issue with FMO’s calculation of the MTU price of $1.30812

     and, based upon the IOSC formula, argues the correct MTU price was $1.2250 (Platts $78.29

     divided by the expected Fe content of 63.91%).

             458. CME then multiplies its MTU price of $1.2250 by the CIQ Fe factor of 64.39%

     (versus FMO’s 64.510%) to arrive at a DMT price of $78.87775. Applying the DMT price of

     $78.87775 to the amended dry weight quantity of 83,091.229 MT results in final cost to CME of

     $6,554,049.18. or $444,296.71 less than the $6,998,345.90 billed by FMO.




                                                   93

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 99 of 159



             459. The copy of the applicable CIQ report included in EO-43 confirms the Fe content

     was found to be CME’s 64.39%. Accordingly, CME is awarded its claimed $444,296.71 (which

     includes $277,708.29 accepted by FMO).

             460. MV Grand Amanda - CME seeks a price adjustment in its favor of $416,964.24, of

     which FMO accepts $204,143.08 and rejects $212,281.16.         Like the W Sky, the parties’

     disagreements again go beyond the Fe factor and include both the dry weight quantity and price

     per MTU. CME contends and FMO now agrees that the correct dry weight quantity was

     71,220.690 MT or 432,464 MT less than FMO originally invoiced.

             461. However, CME also takes issue with FMO’s calculation of the MTU price of

     $1.30812 and, like the W Sky, argues the correct MTU price was $1.2250. CME then multiplies

     the MTU price of $1.2250 by the CIQ Fe factor of 64.58% (versus FMO’s 64.560%) to arrive at

     a DMT price of $79.11050. Applying its DMT price of $79.11050 to the amended dry weight

     quantity of 71,220.690 MT results in final cost to CME of $5,634,304.40.

             462. The copy of the applicable CIQ report included in EO-43 confirms the Fe content

     was found to be CME’s 64.58%. Accordingly, CME is awarded its claimed $416,964.24 (which

     includes $204,143.08 accepted by FMO).

    FMO Annex I – Item 8

    MV U Sea Panache - $3,244,725

             463. At page 34 of Econ 46, Dr. Flores confirms that FMO has withdrawn its objection

     to the $55.00 price adjustment sought by CME. Accordingly, CME is awarded its claimed

     $3,244,725.00.

    FMO Annex I– Item 9

    Claims by CME Not Included in the 2014 Acta - $740,540
                                                  94

    014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 100 of
                                     159


           464. Included in this group of 15 Items are five (5) CME claims totaling $324,596.25

   that are not before this panel for decision. Three of those five claims totaling $302,602.50 involve

   the charters that are before London arbitrators. The other two CME claims total $21,993.75 and

   are before the ICC panel in Zurich. We, therefore, eliminate CME claims of $324,596.25 from

   this proceeding.

  Administrative Fee 5% Charged by CME to FMO - $116,521.31

           465. Of the remaining ten (10) CME claims, seven (7) involve instances where CME

   paid invoices on behalf of FMO. When invoicing FMO for reimbursement, CME routinely added

   a five per cent (5%) “administration fee” to which FMO now objects. These seven claims by CME

   total $116,521.31.

           466. FMO rightly points out that its contracts with CME make no provision for CME to

   receive any fee for advancing payments on FMO’s behalf. It contends that FMO’s only obligation

   is to reimburse CME for the amounts of the disbursements actually paid.

           467. From the start of its dealings with FMO, CME invoiced FMO for a 5%

   administrative commission on nearly all transactions involving payments it made to a third parties

   on behalf of FMO. Clause 7 of the TSMC provides that vessel drydocking, major capital

   expenditures, insurance premiums and Transfer System refurbishments are for the account of

   FMO. However, due to its stressed financial position, FMO from time to time asked CME to

   advance significant sums to third parties on its behalf. According to CME, its willingness to

   accommodate FMO and assume this added credit risk was conditioned upon FMO accepting a

   flat 5% administrative fee. CME did not charge interest for this accommodation.

           468. As proof FMO accepted that fee, CME points to its July 16, 2012 letter concerning

   repairs to the MV Rio Caroni. That letter in part read:

                                                   95

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 101 of
                                     159


                  CME undertakes to proceed with the disbursement of the works of
                  improvement as long as it is confirmed that the final invoicing in
                  both dollars and bolivars will be made by considering 5% of
                  administrative costs, under the model of reimbursable expenses
                  (already deployed for the costs invoiced in BsF), as agreed in a
                  meeting held with the Presidency and General Management of
                  Marketing and Sales of FMO.

           469. The issue was again raised by CME in its October 31, 2012 response to FMO’s

   request for CME to pay for bunkers to be furnished to the MV General Piar. In pertinent part

   that letter read:

                  In attention to your request that CME perform the payment of the
                  fuel of the General Piar in behalf of Ferrominera, we inform you that
                  under the regulation of our company we can make the payment only
                  under the modality of reimbursable expenses, as it has been done
                  with all disbursements of the restoration of the Transfer System,
                  thus applying a charge of 5% for administrative costs.

           470. The panel has considered FMO’s argument and agrees that neither the MV General

   Piar Charter nor the TSMC call for a 5% Administrative Fee to be paid on moneys CME advanced

   on behalf of FMO. But that does not resolve the issue. We have seen compelling evidence that

   FMO was experiencing severe financial difficulties and often sought help from CME to pay its

   obligations. CME’s willingness to do so was conditioned upon it being reimbursed with iron ore

   plus the 5% administrative fee mentioned in the quoted letters. Although CME was under no

   contractual obligation to accommodate FMO, it nonetheless did so and paid very large sums to

   FMO’s vendors.

           471. It does not appear that FMO formally responded to either of CME’s letters.

  But by first seeking and then accepting CME’s financial help, we find that FMO accepted CME’s

  stated terms, including the “extra-contractual” 5% administrative fee. We have received testimony

  and seen evidence that FMO routinely and without complaint accepted invoices which included



                                                   96

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 102 of
                                     159


  the 5% administrative fee. But for CME’s intervention, one is left to wonder how and at what cost

  FMO would have been able to fund its ongoing operational obligations.

           472. FMO not only objects to the imposition of the 5% administrative fee, but also takes

   issue with its application to charges it argues are rightly for the account of CME. We have

   examined the record, but conclude that the funds advanced under this claim reference were not

   obligations of CME. Accordingly, we find that FMO accepted the 5% administration fee for

   funds it either specially requested or those that it routinely relied upon CME to advance on FMO’s

   behalf. CME is awarded due its claimed $116,521.31.

  Wire Transfers -$60,384.06 (Feb 12, 2008) & $77,993.26 (Aug 29, 2008)

           473. The last two items in this grouping concern CME’s request for FMO to reimburse

   it for two mistakenly made over-payments, FMO rejects both for want of persuasive supports.

           474. The first overpayment arose from CME’s settlement of FMO’s invoice No.

   9000838 dated Oct. 25, 2007 in the amount of $2,444,758.92 for cargo shipped aboard the MV

   Swift Fair. On January 31, 2008, FMO issued Credit Note 70000703, reducing the amount due

   by $14,281.33 to $2,429,477.59. However, for reasons that have not been explained, CME claims

   it mistakenly made four payments totaling $2,489,861.74 or $60,384 more than the reduced

   invoice.

           475. We have carefully followed the path of the four payments made by CME and are

   satisfied that CME did erroneously pay $60,384.06 more than the net amount due FMO. CME

   is, therefore, awarded its claimed overpayment of $60,384.06.

           476. The claimed second overpayment of $77,993.26, concerns FMO’s August 21, 2007

   invoice No. 90000758 in the amount of $2,439,626.25, for cargo shipped aboard the MV Leonard

   Lembo. Days later, based upon the CIQ report, FMO issued a credit of $31,430.25, thereby

                                                  97

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 103 of
                                     159


   reducing the amount due to $2,408,196. Although the several payments and set-off transactions

   CME contends to have made here are more difficult to decipher than those for the first

   overpayment, we again carefully followed the path for each. Despite our earnest effort, we are

   not persuaded that CME’s bank statements support the partial payments claimed. For example,

   the bank statement corresponding to CME_US 13261 records a block payment to FMO of

   $3,921,990.17 said to represent 56% of the amounts due to three vessels, among which is the

   “MV LEONARDO.” Even if we were to accept that the 56% payment applies to the MV Leonardo

   Lembo invoice, CME’s second wire transfer (CME_13263) does not. That block payment of

   $590,138.76 to FMO makes no mention of the MV Leonardo, MV Leonardo Lembo or FMO

   invoice No. 9000758. Simply stated, CME’s evidence falls short of its burden of proof.

   Accordingly, CME’s second overpayment claim for $77,993.26 is denied.

  Orinoco River Toll for MV Merilla - $161,045.24

           477. The last item (DNB 242-09) in this group is the Orinoco River Toll (“ORT”) for

   the MV Merilla that FMO accepted for its account, but asked CME to pay on its behalf. FMO

   does not contest its responsibility for the ORT nor its agreement that CME be reimbursed by

   means of a corresponding credit against the cost of the MV Merilla shipment. FMO, instead,

   complains that CME failed to advise the cost of the ORT or provide a receipt or other evidence

   that it paid the ORT. That which CME did submit was barely legible and is invoiced in Bolivars,

   not US Dollars.

           478. Dr. Flores, at page 88 of FMO Annex I, cites the following excerpt from FMO’s 2

   December 2009 email to CME:

                  [we] confirm that FMO will cover the ORT for this vessel. However,
                  order to avoid any delays, please confirm that CME will pay this
                  cost now and deduct the amount from the payment of this cargo.

                                                 98

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 104 of
                                     159


           479. Thus, FMO’s acceptance was not pre-conditioned on CME providing advance

   notice of the ORT cost, nor would there be any purpose for doing so. The ORT is a verifiable

   cost imposed by an official Venezuelan agency and not subject to negotiation. We, therefore,

   dismiss FMO’s advance notice objection.

           480. Although difficult to read, FMO acknowledges it received supports invoiced in

   Bolivars rather than US Dollars. According to CME, it submitted “…three receipts issued by the

   Venezuelan Government Ministry” confirming that a total of BsF 346,247.26 was paid on

   February 12, 2009. When invoicing FMO, CME converted those Bs 346,247.25 into US Dollars

   at the then prevailing rate of exchange of 1 USD to BsF 2.15, which we consider to be correct.

           481. It bears repeating that this charge was only advanced by CME because FMO asked

   CMO to expeditiously do so. We are satisfied that CME has adequately supported its invoice for

   $161,045.24. It is irrelevant that this invoice does not appear in CME’s FPR; the amount remains

   FMO’s obligation. CME is, therefore, awarded its claimed $161,045.24.

           482. In summary, against CME’s claims totaling $740,540 in this Item 9, we eliminate

   $324,596.25 as beyond our jurisdiction, deny $77,993.26 for lack of persuasive proof and award

   the balance of $337,950.49 to CME.

  FMO Annex I – Item 10

  Remaining Stacker Payments $1,617,645.00

  (a) - Iron Ore Stacker Installment- CME Claims of $1,617,645.00

           483. At page 44 of Econ One 47, Dr. Flores explains that during the 2014 Acta, FMO

   repeated its July 31, 2009 rejection of CME’s invoice CMEB-066-09 for $1,078,430. According

   to FMO, the adjusted contract price of $10,245,085 “had already been compensated” and CME’s

   invoice CMEB -066-09 was returned (EO-35 at page 30).

                                                 99

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 105 of
                                     159


           484. CME’s August 10, 2018 SUMMARY TABLE OF DISPUTED QUANTUM

   ISSUES (page 25) states: “CME accepts that FMO paid for this with cash held in escrow” but

   argues it (CME) never received a compensating shipment of iron ore from FMO. CME makes

   that same claim in respect to the remaining escrow of $539,215 discussed hereinafter and thus

   asserts a claim against FMO for a total of $1,617,645,00 ($1,078.430 + $539,215.)

           485. It appears that CME’s position is that upon paying a purchase installment into the

   escrow, it then became contractually entitled to receive a compensating shipment of Iron Ore/HBI

   from FMO. For the reasons that follow, we have more than a little difficulty with CME’s position.

           486. Firstly, the 21 July 2008 Stacker contract as well as its Addendum No.1 provided

   that once CME established an escrow equal to 25% of the agreed contract price, all further escrow

   deposits would only follow after it (CME) first received a compensating shipment of Iron

   Ore/HBI. Thus, the Stacker contract operated in the reverse from the other contracts which called

   for CME to first disburse and then be compensated with Iron Ore/HBI. CME applied the earliest

   shipments to off-set that initial 25% and was not required to replenish same. It follows that CME

   need only fund the escrow after and not before the compensating shipment was in hand.

   Assuming CME followed this favorable contractual pathway, it should never have been “out of

   pocket” and so we reject its claim that it was not compensated for one of the $1,078,430

   installments.

           487. Secondly, Clause 5.2 of the Stacker System Contract Clause expressly provides that

   the final 5% or $539,215 is not included in the pre-agreed payment schedule to be made by CME.

   Instead, that final payment was to be made by FMO (as Purchaser) “… upon satisfactory

   completion of the performance tests.”




                                                 100

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 106 of
                                     159


           488. In our view, FMO was only required to furnish Iron Ore/HBI to CME equal to the

   installments CME made to TKF on FMO’s behalf. Since CME acknowledges that FMO

   reimbursed it for the $539,215, we deny both of CME’s claims totaling $1,617,645.

  FMO Annex I- Item 11

  Refurbishment of Boca Grande II Transfer System - $2,823,390.36

           489. This dispute concerns the following four (4) invoices claimed by CME for

   refurbishments/improvements made to the Boca Grande II transfer station:

                  1.     CMEB 643-11 – 07/19/2011 -                $1,322,214.35

                  2.     “    668-11   08/26/2011 -                   420,779.53

                  3.     “    789-12   01/13/2012                     444,005.75

                  4.     DNB 953-13 01/16/2013                        636,390.73

                                                          Total    $2,823,390.36

           490. Our review begins with the TSMC’s Clause 7 “COSTS FOR THE ACCOUNT

   OF FMO,” and in particular sub-clause 7 (vii) which reads:

                  All costs arising from, connected with, or related to the Transfer
                  System being in operational condition, which has an indicative cost
                  of Three Million, Four Hundred Thousand US Dollars
                  ($3,400,000.00).

           491. Among the documents CME sent FMO to support its claimed $2,823,390.36 were

   periodic inspection reports signed by FMO’s representative and a spreadsheet itemizing the

   underlying invoices from third-party suppliers. FMO does not dispute that it is contractually

   responsible for refurbishments/improvements, but argues CME has not furnished proof that the

   work was properly authorized and completed and/or that CME paid the subcontractors. We have

   received testimony and been shown compelling photographic evidence (Serrao Second Statement

   Exhibit 150; Sherriff Supplemental Exhibit 6) of the many improvements made to the Boca

                                                    101

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 107 of
                                     159


   Grande II by CME. Those photos stand in stark contrast to the highly subjective and superficial

   objections raised by FMO. To suggest (as FMO has) that its refusal to pay CME is justified

   because its own employee imperfectly applied a “received” stamp or a document was

   acknowledged by someone in FMO other than the person authorized to do so, smacks of

   something less than good faith. Moreover, as the owner of the Boca Grande II, FMO is the sole

   beneficiary of those betterments and in the best position to verify that the work was done. We

   have examined the evidence and have no doubt that the improvements were carried out at the

   direction of and by sub-contractors hired by CME. We are also satisfied that CME paid its

   subcontractors. Had that not been the case, those who were not paid would have undoubtedly

   sought payment directly from FMO. We have examined the available evidence and find it

   sufficient to support CME’s claim. Accordingly, CME is awarded its claimed $2,823,390.36.


  FMO Annex I -Item 12

  MV Rio Caroni -Repairs, Including Main Engine, Refurbishments, Crew Travel Expenses
  - $2,497,105

           492. FMO initially objected to these invoices, later accepted $1,297,926.89 (ex DNB

   504-11) but then returned to its original position and objected to the entire $2,497,105 that CME

   paid to Curacao Drydock for the drydocking and repair of the MV Rio Caroni. FMO not only

   takes issue with the sufficiency of CME’s supporting documentation but contends a fire damaged

   boiler was caused by the negligence of CME’s crew. FMO insists that the costs to inspect

   ($11,732) and repair ($281,515) a fire damaged boiler are for the account of CME. FMO also

   objects to the amounts of $183,542 (ex DNB 504-11), (ex DNB 644-11) and $305,355.69 (ex

   CMEB 793-12) for wages, travel allowances and other benefits CME was obliged and did pay to

   the crew during the vessel’s protracted repair and out of service time (February 25, 2010 through


                                                 102

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 108 of
                                     159


   July 28, 2011 in Curacao. FMO contends that under the TSMC, the cost of the crew was

   contractually allocated to and assumed by CME, CME’s position is that the cost of crew during

   the drydock and repair period forms part of the “Costs of all vessel drydockings” which TSMC

   Clause 7 allocates to FMO. We are satisfied that the documentation submitted by CME is

   sufficient proof that the sums claimed were in fact paid to Curacao Drydock. Had that not been

   the case, the shipyard would have undoubtedly taken action to prevent the vessel from leaving

   Curacao. But that did not occur. Moreover, as the owner of the MV Rio Caroni, FMO is primary

   beneficiary of those services and able to readily ascertain whether the claimed repairs were or

   were not carried out. However, FMO does not argue that the claimed drydocking and repairs were

   not made, but merely contends that CME’s documentation is insufficient to justify

   reimbursement. We disagree with FMO’s position and find that against CME’s debit DNB 504-

   11 totaling $1,481,469.00, CME is entitled to $1,287,926.89. For the reasons discussed below,

   the balance of $183,542.00 representing amounts CME paid to the vessel’s crew is

   disallowed. The submissions suggest that FMO’s position regarding the fire damaged boiler is

   misplaced. Firstly, what FMO perceives to have been one fire incident were actually two separate

   events, involving different equipment (boiler and control room) that took place months

   apart. Secondly, we have seen no evidence to implicate CME in those fires, nor do we

   find language within the TSMC to support FMO’s novel notion that CME is somehow responsible

   for the ordinary acts and/or omissions of the vessel’s crew. Indeed, Clause 22 of the TSMC

   expressly provides that “CME shall have no liability … whatsoever to FMO… unless … proved

   to have resulted solely from the gross negligence or willful misconduct of CME or its employees,

   agents or sub-contractors in connection with the Transfer System.” FMO’s submissions do not

   meet this contractually imposed high level of proof. CME, therefore, is entitled to its


                                                103

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 109 of
                                     159


   claimed $281,515.00 and $11,732,00.      The terms of the TSMC allocate all crew costs to

   CME. Although the repair time for the MV Rio Caroni was extensive, we do not read the quoted

   language from Clause 7 of the TMSC to have the meaning urged by CME. Clause 7 is clearly

   intended to cover costs caused or derived directly by drydocking and repair of the vessel. We do

   not read the clause to also transfer from CME to FMO the ongoing and unavoidable crew costs

   incurred during such drydockings. In our view, pursuant to the TSMC, those costs remain the

   sole responsibility of CME. Accordingly, CME’s claim for Crew costs of $488,897.69 ($183,542

   + $305,355.69) is denied. We also deny FMO’s non-specific partial objection to CME Invoice

   CMEB 644-11. In summary, against FMO Annex I – Item 12 for $2,497,105, we deny CME’s

   claims for crew costs of $488,897.69 but award CME the balance of $2,008,073.10

   representing the drydock and repair costs it advanced for the MV Rio Caroni.

  FMO Annex I – Item 13

  Drydock Costs for MV Rio Caroni - $2,288,366

           493. FMO originally objected, but has since accepted CME’s claims for $988,366 (CME

   Reference 11445) and $1,300,000 (CME Reference 11536) representing amounts paid to Curacao

   Ship Handling for the drydocking and repair of the MV Rio Caroni. CME is, therefore, awarded

   its claimed $2,288,366.

           494. We are satisfied that the documentation submitted by CME is sufficient proof that

   the sums claimed were in fact paid to Curacao Drydock. Had that not been the case, the shipyard

   would have undoubtedly taken action to prevent the vessel from leaving Curacao. But that did

   not occur.

           495. Moreover, as the owner of the MV Rio Caroni, FMO is primary beneficiary of those

   services and able to readily ascertain whether the claimed repairs were or were not carried out.

                                                104

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 110 of
                                     159


   However, FMO does not argue that the claimed drydocking and repairs were not made, but merely

   contends that CME’s documentation is insufficient to justify reimbursement. We disagree with

   FMO’s position and find that against CME’s debit DNB 504-11 totaling $1,481,469.00, CME is

   entitled to $1,287,926.89.    For the reasons discussed below, the balance of $183,542.00

   representing amounts CME paid to the vessel’s crew is disallowed.

           496. The submissions suggest that FMO’s position regarding the fire damaged boiler is

   misplaced. Firstly, what FMO perceives to have been one fire incident were actually two separate

   events, involving different equipment (boiler and control room) that took place months apart.

   Secondly, we have seen no evidence to implicate CME in those fires, nor do we find language

   within the TSMC to support FMO’s novel notion that CME is somehow responsible for the

   ordinary acts and/or omissions of the vessel’s crew. Indeed, Clause 22 of the TSMC expressly

   provides that “CME shall have no liability … whatsoever to FMO … unless … proved to have

   resulted solely from the gross negligence or willful misconduct of CME or its employees, agents

   or sub-contractors in connection with the Transfer System”. FMO submissions do not meet this

   contractually imposed high level of proof. CME is, therefore, entitled to its claimed $281,515.00

   and $11,732,00.

           497. The terms of the TSMC allocate all crew costs to CME. Although the repair time

   for the MV Rio Caroni was extensive, we do not read the quoted language from Clause 7 of the

   TMSC to have the meaning urged by CME. Clause 7 is clearly intended to cover costs caused or

   derived directly by drydocking and repair of the vessel. We do not read the clause to also transfer

   from CME to FMO the ongoing and unavoidable crew costs incurred during such drydockings.

   In our view, pursuant to the TSMC, those costs remain the sole responsibility of CME.

   Accordingly, CME’s claim for Crew costs of $488,897.69 ($183,542 + $305,355.69) is denied.


                                                  105

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 111 of
                                     159


   We also deny FMO’s non-specific partial objection to CME Invoice CMEB 644-11. In summary,

   against FMO Annex I – Item 12 for $2,497,105, we deny CME’s claims for crew costs of

   $488,897.69 but award CME the balance of $2,008,073.10 representing the drydock and repair

   costs it advanced for the MV Rio Caroni.

  FMO Annex I – Item 14

  Bunkers Supplied to Boca Grande II at International Prices -$806,316.

           498. FMO originally objected, but has since accepted CME’s four claims (DNB 502-09,

   556-09, 633-11 and 656-11) shown on table R63 for bunkers supplied to the Boca Grande II by

   PDVSA at international rather than subsidized domestic prices. CME is, therefore, awarded its

   claimed $806,316.

  FMO Annex I – Item 15

  Commissions Charged on Sales Under the Iron Ore Sales Contracts - $3,033,412 (FMO
  Counter Claim $3,951,819)

           499. Despite none of the Iron Ore Sales Contracts calling for FMO to pay such

   commissions, CME’s invoices for those commissions were routinely accepted by FMO without

   complaint until August 1, 2011. By letter dated 28 July 2011, FMO advised CME that it would

   no longer recognize “… any sales commission for those vessels that will be loading from August

   2011.” According to FMO, the commissions claimed by CME in this proceeding for post-August

   1, 2011 ship loadings amount to $530,247.00. FMO previously accepted, but now objects to

   invoices totaling $3,951,819. FMO also objects to what Dr. Flores described as CME’s “not-yet-

   paid” commission amounting to $2,503,165 i.e. $3,033,412 less $530,247. Thus, FMO asks:

                  1.          that CME’s post -August 1, 2011 commissions of $530,247
                              commissions be denied;


                                                    106

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 112 of
                                     159


                  2.          that FMO be repaid or credited with CME’s pre-August 1,
                              2011 commission invoices of $3,951,819; and

                  3.          that CME be denied the “not-yet-paid” commissions of
                              $2,503,165

           500. CME acknowledges that the Iron Ore Contracts make no mention of a 1.5% sales

   commission. Nevertheless, CME insists this was an ongoing non-controversial practice that both

   parties observed until discontinued by FMO’s 28 July 2011 letter. CME does not seriously

   question FMO’s standing to discontinue the practice with effect from August 2011, but insists it

   is, nevertheless, entitled to retain all invoices previously billed to and accepted by FMO.

           501. According to the unchallenged testimony of CME’s Tyrone Serrao, between 2000

   and 2004 (i.e. prior to the 2004 Iron Ore Sales Contract) he was selling iron ore products through

   a Germany based company called Eiron. Eiron purchased iron ore from FMO which it then sold

   to third-party buyers in China. Throughout this period, FMO routinely paid Eiron a commission

   of 1.5% on the final invoice value of all iron ore it purchased from FMO.

           502. When the 2004 Iron Ore Sales Contract came into force, FMO continued the

   practice. Between 2004 and 2011, CME regularly invoiced FMO for commission fees of 1.5%

   on the iron ore sales it arranged. FMO never raised an objection to these invoices, all of which

   were routinely paid or offset by FMO. According to Mr. Serrao’s testimony, it was standard

   market practice for FMO to also pay a 1.5% sales commission to buyers/traders of iron ore other

   than CME.

           503. The 1.5% sales commission took the form of a discount from the sale price from

   FMO. It was paid in recognition that CME (as well as other competing buyers/traders) carried

   out extensive sales and marketing efforts that enabled FMO to sell its iron ore into the Chinese

   market.


                                                    107

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 113 of
                                     159


           504. As for commissions of $530,245 invoiced for ship loadings on and after August 1,

   2011, CME argues FMO’s letter of 28 July 2011 ought not apply. CME explains that all of the

   vessels in question had arrived and were ready to load prior to August 1, 2011 but, for its own

   purposes, FMO improperly delayed those loadings to dates beyond August 1, 2011.

           505. The panel has carefully reviewed the record, including the ECON 46 and 47

   exhibits. It appears that the post August 1, 2011 commission invoices to which FMO objects, but

   which CME argues should be accepted, are:

                   Vessel                                                                       Date
                                                                                                Loaded 11

                   MV Samoa (FSF) 1.5% Commission Fee                             $95,865          8/20/11

                   MV Navios Star (FF1) 1.5% Commission Fee                       42,745           8/12/11

                   MV Navios Star (FF1) 1.5% Commission Fee                       50,907           8/12/11

                   MV Best Glory (FF1) 1.5% Commission Fee                        56,155           9/23/11

                   MV Maud (SICLO) 1.5% Commission Fee                            41,857           9/11/11

                   MV Stefanos T (FSF) 1.5 % Commission Fee                       43,897         10/02/11

                   MV Stefanos T (SICLO) 1.5 % Commission Fee                     61,381           9/03/11

                   MV Hebei Pride (FSF) 1.5% Commission Fee                       80,972         10/29/11

                   MV Hebei Pride (SILCO) 1.5% Commission Fee                     56,466         10/29/11

                                                                                  $530,245

           506. It is noteworthy that (as per page 23 of Econ One 47) each of the listed vessels

   incurred and FMO has accepted demurrage claims of $1,464,102, $688,368, $428,991,

   $1,032,721, $88,293 and $1,773,224, respectively. This is a strong indication that, except for the

   MV Maud, the listed vessels encountered significant delays to load their assigned cargoes.


  11
    Loaded dates are those shown in Econ One Exhibit 4. For an added margin of safety, the panel’s calculations do
  not include a provision for contractually allowed laytime.
                                                        108

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 114 of
                                     159


   However, the customary and preferred standard of proof to fix each ship’s arrival and readiness

   date is the Notice of Readiness (NOR) tendered by or on behalf of each vessel. We have searched

   the record, especially CME’s Table R60, in vain for copies of the NOR’s, Statements of Fact,

   Time Sheets, Bills of Lading or other contemporary evidence that each of the above vessels

   arrived and was in fact ready to load prior to August 1, 2011. Absent such evidence, we examined

   each of the FMO accepted demurrage invoices with the following results:

                  1. MV Samoa - CME Debit dated Sept 14, 2011

                       Based upon a loaded date of August 20, 2011, FMO accepted

                       demurrage equal to 56.311601 days which places the arrival of

                       this vessel well before the August 1, 2011 cut-off date. We,

                       therefore, award CME its claimed commission of $95,865.


                  2. MV Navios Star – CME Debit dated Oct. 10, 2011

                       Based upon loaded dates of August 12, and 31, 2011, FMO

                       accepted demurrage equal to 26.475694 days which places the

                       arrival of this vessel well before the August 1, 2011 cut-off date.

                       We, therefore, award CME its claimed commissions of $42,745

                       and $50,907.


                  3. MV Best Glory – CME Debit dated Oct. 11, 2011

                       Based upon a loaded date of September 23, 20111, FMO

                       accepted demurrage equal to 22.578472 days from which we

                       conclude that this vessel did not arrive prior to the August 1,

                       2011 cut-off.     Moreover, as per letter dated August 22,

                       2011(Econ 48-21) FMO accepted CME’s May 30th nomination
                                                    109

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 115 of
                                     159


                       of this vessel with a laycan of August 20-29, 2011. CME’s

                       claim for commissions of $56,155 is denied.


                  4. MV Maud – CME Debit dated Dec. 08, 2011

                       Based upon a loaded date of September 11, FMO accepted

                       demurrage equal to 3.2701 days which is insufficient for us to

                       conclude that this vessel arrived and was ready to load prior to

                       the August 1, 2011 cut-off. Moreover, as per letter dated August

                       22, 2011(Econ 48-21), FMO accepted CME’s May 30th

                       nomination of this vessel with a laycan of August 26-September

                       4, 2011. CME’s claim for commissions of $41,857 is denied.


                  5. MV Hebei Pride – CME Debit dated Jan. 10, 2012

                       Based upon a loaded date of October 29, 2011, FMO accepted

                       demurrage equal to 98.512447 days which places the likely

                       arrival of this vessel during the second/third week of July 2011.

                       As per letter dated August 22, 2011(Econ 48-21), FMO accepted

                       CME’s May 30th nomination of this vessel with a laycan of July

                       5-14, 2011. We, therefore, award CME its claimed

                       commissions of $80,972 and $56,466.


                  6. MV Stefanos T – CME Debit dated Dec. 08, 2011

                       Based upon loaded dates of September 3 and October 2, 2011,

                       FMO accepted demurrage equal to 39.720025 days, which is

                       insufficient for us to conclude that this vessel arrived and was

                                                   110

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 116 of
                                     159


                       ready to load prior to the August 1, 2011 cut-off. Moreover, as

                       per letter dated August 22, 2011(Econ 48-21) FMO accepted

                       CME’s May 30th nomination of this vessel with a laycan of

                       August 16-24, 2011. CME’s claim for commissions of $43,897

                       and $61,381 is denied.

           507. In summary, FMO is denied its claim for return of the $3,951,819 commissions

   previously off-set. CME is awarded $2,503,165 for its “not yet paid” commissions but against

   its claims of $530,245 for commissions related to post August 1, 2011 loadings, CME is only

   awarded the sum of $326,955; the balance of $203,290 is denied. Thus, CME is awarded net

   additional commissions of $2,830,120 ($2,503,165 + $326,955)

  Annex I – Item 16

  PTLB II Payments - $4,416,667

           508. In return for the equivalent payment in iron ore, CME agreed to finance the

   $26,500,000 cost to construct the PTLB for FMO. The tri-party agreement called for CME to

   make 24 monthly installments of $1,104,167 to EHI on behalf of FMO. However, there came a

   time when FMO took issue with EHI’s performance and instructed CME not to pay the final four

   installments. CME honored those instructions and, despite EHI’s requests for payment, CME has

   not paid and arguably still owes those four installments totaling $4,416,667 to EHI. Despite it

   having only paid $22,083,280 to EHI, CME argues that it was entitled to iron ore shipments

   sufficient to off-set the full contracted undertaking to EHI of $26,500,000. CME contends that it

   remains legally exposed to EHI for the unpaid last four installments totaling $4,416,667. Its

   submissions suggest its disagreement with FMO’s unsupported contention that EHI failed to

   complete its contract obligations. But that aside, CME argues that FMO’s obligation to offset the

                                                  111

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 117 of
                                     159


   contract price of $26,500,000 was not linked to the amount it actually paid to EHI. We have

   considered, but find no logic to this argument. Although not specifically addressed within the

   three-party construction and financing contract, we consider that CME’s rights of set-off were

   intended to coincide with the amounts of its actual payments to EHI.

           509. A more knotty issue is CME’s ongoing exposure to EHI for the last four

   installments that FMO instructed CME not to pay. It’s possible, but far from certain, that CME

   may still be contractually exposed to EHI. Despite CME’s skepticisms, there may very well be

   some justification to FMO’s criticisms of EHI. Clearly, there is no basis to award set-off moneys

   to CME, unless and until the underlying disbursement is actually made or a corresponding

   judgment for the same is rendered against CME. In view of the fact that this item has been

   outstanding for years without either taking place, we do not consider this item of claim ripe for

   decision by this panel. It is entirely possible that EHI may never pursue collection of the unpaid

   balance, in which case any award would be a windfall for CME. Rather than risk doing so, the

   panel denies CME’s $4,416,667 claim without prejudice to CME’s right to again pursue its

   claim against FMO if and when CME’s exposure to EHI is resolved by settlement or otherwise.

  FMO Annex I – Item 17

  PTLB II Production Adjustments - $12,160,832

           510. This item refers to four invoices totaling $43,259,239 that CME presented for

   mining operations at the Cerro Bolivar Mine and PTLB II. Of this amount, FMO has accepted

   $31,098,407 and rejected $12,160,832.

           511. By way of background, pursuant to Annex C of IOSC – 5, CME agreed to extract

   ore from the Cerro Bolivar and Los Barrancos mines. Although the IOSC-5 was signed on 14

   May 2012, Mr. Serrao states it likewise applied to pre-contract or what he described as “early”

                                                 112

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 118 of
                                     159


   production. In short, actual excavation and crushing operations were ongoing since October 2011,

   with the understanding that they would be retroactively covered when the final agreement was

   reached.

           512. Sometime between June and October 2001, CME hired the Barsanti Group to

   perform its obligations at PTLB II and in December 2011 also engaged GDT International (GDT)

   for the Cerro Bolivar mine. Those subcontractors prepared and presented monthly production

   reports to FMO’s on scene representatives. Since the price payable by FMO to CME was linked

   to three different categories, the monthly reports separated the production into quantities of Direct

   Shipping Ore (“DSO”) and Ground Material, and non-conforming Run of Mine.

           513. With one price exception, FMO’s objections are primarily focused on the last Non-

   Conforming Run of Mine category which is shown as “NCRM.” The single price exception

   concerns CME invoice DNB 1063 and the proper price for conforming material processed prior

   to start of the 14 May 2012 contract. During the sixth meeting of the 2014 Acta, FMO recognized

   a price of $7.63 per ton for conforming Ground Material vs. CME’s May 14, 2012 “early”

   production contract price of $12.52 per ton.

           514. The pertinent part of Annex C that applies to “early” production reads as follows:

          EARLY START

          The Parties acknowledge that October 1, 2011, has been established by THE SELLER as

          the early start date for the set of activities agreed to under this Contract, therefore the

          amounts processed as of that moment shall be taken into account for all purposes as

          established herein.




                                                   113

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 119 of
                                     159


           515. We consider the above clause reinforces Mr. Serrao’s “early” production

   understanding and is sufficient to support CME’s application of the Contract’s price of $12.52

   per ton.

           516. With respect to the absence of production reports for NCRM material, Mr. Serrao

   at pages 43 and 44 of his Second Witness Statement explained:

                   The Production Certificates did not record the quantity of NCRM
                   which was extracted and processes each month.

           517. This is because the handling of NCRM was an implicit activity in the iron ore

   extraction process, and therefore:

                   a.         A proportion of the crushed/screened material was in fact NCRM;
                              and

                   b.         A proportion of the AIO/TEU/ROM was in fact NCRM

           518. It was therefore agreed by the Parties that NCRM would comprise:

                   a.         One-third of the quantity of crushed/screened material; and

                   b.         One-third of the quantity of AIO/TEU/ROM material.

           519. As support for this “agreed” arrangement, Mr. Serrao points to Table 1 of Annex C

   where the projected NCRM for each of the five years of the contract is exactly one-third of the

   projection for both DSO and Ground Material. FMO has not challenged the explanations offered

   by Mr. Serrao

           520. In view of the foregoing, it appears that FMO’s presumption that the NCRM

   quantities were missing from the Production Reports was misplaced. In fact, the Production

   Reports were never intended to include actual NCRM quantities. Instead, the parties relied upon

   the described one-third calculation. FMO’s objection is, therefore, denied and CME is awarded

   its claimed $12,160,832.


                                                      114

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 120 of
                                     159


  FMO Annex I – Item 18

  Double Counting of PTLB II Payments – $1,104.167

           521. As previously discussed under above Annex Item 16, CME agreed to finance the

   $26,500,000 cost to construct the PTLB II for FMO. The tri-party agreement called for CME to

   make 24 monthly installments of $1,104,167 to EIH on behalf of FMO. FMO took issue with

   EHI’s performance and instructed CME not to pay the final four installments. Thus, only twenty

   (20) installments of $1,104,167 were to be made.

           522. As per Dr. Flores (pages 29, 30 of Econ One 46), rather than seeking compensation

   for the 20 installments, CME is improperly claiming an extra or 21st installment of $1,104,167.

   The quarrel stems from FMO’s comparison of the 2011 and 2014 reconciliations.             More

   specifically, the issue is whether the June 2010 installment was or was not included in the 2011

   Reconciliation. If omitted, then CME is correct that it has properly accounted for 20 of the

   contemplated 24 installments. On the other hand, if it was included in 2011, then FMO is correct

   that CME has double-counted the June 2010 installment.

           523. CME explains that it exchanged correspondence with FMO that corrected FMO’s

   mistaken impression that the June 2010 installment had been reconciled. FMO subsequently

   prepared and on August 14, 2011 emailed its “Acta de Conciliation Parcial No. 2” to CME. That

   “Acta de Conciliation Parcial No. 2” excluded the June 2010 installment. However, when the

   2011 Reconciliation was signed the following day (August 14, 2011), those signing wrongly

   attached FMO’s first spreadsheet instead of the intended corrected version “Acta de Conciliation

   Parcial No. 2.”

           524. We accept CME‘s explanation that the parties mistakenly failed to attach FMO’s

   corrective Acta de Conciliation Parcial No. 2       which correctly excluded the June 2010


                                                115

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 121 of
                                     159


   installment from the 2011 Reconciliation. We find no double-counting of the $1,104,167 June

   2010 installment. Accordingly, CME is awarded its claimed $1,104,167.00.

  FMO Annex I – Item 19

  TSMC Escrow Money/Liquidated Damages $4,640,000

           525. FMO first argues that CME wrongly abandoned the TSMC and so it, not CME, is

   entitled to the $4,640,000 currently held in escrow by CME.

           526. The original 2010 escrow of $3,500,000 was increased by $990,000 in 2011, a

   further $75,000 in 2012 and a final $75,000 in 2013. We, however, find that the TMSC was

   breached by FMO. More specifically, FMO’s repeated failure/unwillingness to timely furnish

   CME with the contractually agreed quantities of iron ore/HBI caused CME to justifiably

   discontinue performance under both the TSMC and the General Piar Charter.

           527. FMO separately contends that, pursuant to TSMC Clause 26 “REMEDIES OF

   CME UPON FMO DEFAULT,” CME’s claim for lost profits is capped at $4,640,000, (500,000

   mt @ US $9.28/mt), whereas CME argues it is entitled to the contract’s stipulated liquid damages

   in addition to its lost profits and has unilaterally applied the $4,640,000 held in escrow to

   discharge FMO’s “Liquidated Damages” obligation. For the reasons that follow, we disagree

   with both positions.

           528. We begin by noting that any consideration of the Clause 26 REMEDIES requires

   a concurrent examination of DEFAULT Clause 25, the operative language of which reads:

          DEFAULT

          The occurrence of any one or more of the following events during the Term of this Contract

          or any renewal hereof shall constitute a default by FMO:

                  (i) Any material breach and failure to remedy the same within
                  Thirty (30) days of notice from CME requiring that such
                                                 116

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 122 of
                                     159


                  breach be remedied, or …
                  (iv) FMO’s failure to supply the agreed scheduled deliveries of
                  iron ore to CME on a timely basis for compensation and/or
                  costs.
                  Should a default occur under any of those events set forth above,
                  CME has the right to terminate this Contract with immediate notice
                  in writing to FMO, and to claim any and all damages that may arise
                  as a result of the early termination of the contract.

  The operative language of Clause 26 reads:

                  REMEDIES OF CME UPON FMO DEFAULT

                  Upon the occurrence and during the continuance of a FMO Default,
                  CME may … do any or all of the following as CME in its discretion
                  shall determine:

                  (i) CME may terminate this Contract by providing sixty (60) days
                  prior notice and shall be entitled to recover from FMO the amount
                  of compensation based on 500,000 metric tonnes at the rate per
                  metric tonne in effect at the time of the default, as liquidated
                  damages for such breach it being agreed by the Parties that actual
                  damages for any such breach would be difficult to assess. For
                  example, should the rate in effect be USD 6.87 per metric tonne:

                  Damages would be: Three Million Five Hundred Thousand
                  ($3,500,000.00) U.S. Dollars.

                  (iii) CME may exercise any of its other rights and remedies provided
                  for hereunder of [sic] at law. (Emphasis added)

           529. FMO’s focus on Clause 26 (i) overlooks the elective discretion given to CME by

   the multiple use of the word “may” within the body of Clause 26.

           530. Moreover, Clause 26 makes no provision that the stated liquidated damages are the

   sole compensatory remedy available to CME.           Rather, the Clause merely illustrates the

   arithmetical method on which CME’s compensation is to be “based.” We consider that view to

   be reinforced by the given “example” which only accounts for one month’s compensation for

   breach of a five (5) year contract. That is especially true when DEFAULT Clause 25 expressly

   provides that “CME has the right to terminate this Contract with immediate notice in writing to
                                                  117

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 123 of
                                     159


   FMO, and to claim any and all damages that may arise as a result of the early termination of the

   contract.”

           531. FMO also argues that CME did not give the contractually required 60 days advance

   notice of termination. However, we find that as per the quoted section of Clause 25, CME had

   the right to terminate the TSMC with “immediate notice” rather than 60 days advance notice.

           532. As result of our reading of Clauses 25 and 26, we conclude that CME is entitled to

   an election of remedies. CME could have elected to claim either the stated liquidated damages (if

   a month or less remained under the TSMC) or its lost profits (if more than a month remained),

   but not both. Accordingly, CME’s claim for liquidated damages of $4,460,000 in addition to

   and separate from its claim for lost profits is denied.

  FMO’S ASSUMPTION OF CREW SALARIES- $18,598,547.

           533. The TSMC provides that CME was responsible for the payment of wages, benefits

   and other compensation to both the officers and crewmembers of the vessels (MV Rio Caroni,

   MV Rio Orinoco, Boca Grande II) used to service the TSMC. However, for reasons not fully

   explained, there came a time on or about May 1, 2011, when FMO chose to assume responsibility

   for and to significantly increase the wages and benefits for all of the unlicensed crew. The

   licensed officers, however, remained the sole responsibility of CME. This new FMO arrangement

   continued until the TSMC contract was finally terminated. The increased compensation to the

   unlicensed crew was widely celebrated in Venezuela and became well known to the licensed

   officers of the several vessels.

           534. Since the cost of the unlicensed crew was included in the compensation

   contractually payable to CME, FMO argued it ought to receive back the savings CME realized

   by reason of it (CME) no longer paying the unlicensed crew. FMO estimated that savings to be

                                                  118

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 124 of
                                     159


   $600,000 per month for the 31 months that the TSMC contract remained in force. FMO’s premise

   was supported (at least conceptually) by the testimony of Dr. Flores. However, neither FMO nor

   Dr. Flores offered a breakdown or otherwise explained how the presumed savings of

   $18,598,547.16 were calculated.

           535. Nevertheless, FMO’s notion of a net set-off for the crew savings thus realized by

   CME has commercial, as well as equitable appeal. However, CME contends that it realized no

   such savings. It explains that in order to restore the compensational parity between the licensed

   officers and unlicensed crew, it was necessary to increase the compensation of the licensed

   officers by amounts comparable to those FMO unilaterally conferred upon the unlicensed crew.

   Accordingly, the resulting increased compensation now payable by CME to the licensed officers

   alone was slightly higher than CME’s combined cost for both officers and unlicensed crew prior

   to FMO’s take-over on May 1, 2011.

           536. This very same issue was raised during the 2014 Acta meeting that took place at

   Puerto Ordaz on Feb 26, 2014. The minutes of that meeting recite FMO’s claim of $18,598,547.16

   for the presumed savings realized by CME, as well as CME’s contention that no savings were in

   fact realized. According to those minutes, prior to May 1, 2011, CME’s combined monthly costs

   for officers and crew were said to be BsF 2,541,870.92. But after FMO unilaterally increased the

   unlicensed crew compensation, CME’s costs for only the officers rose to BsF 2,595,295.46.

   Neither party then questioned the other’s calculations and so, for purposes of this award, we adopt

   those figures as correct.

           537. It is not surprising that FMO’s unilateral decision to increase the compensation of

   the unlicensed crew would trigger the need for CME to likewise increase the compensation of the

   licensed officers. It is noteworthy that the TSMC imposes no maximum on the compensation


                                                  119

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 125 of
                                     159


   payable to the unlicensed crew or licensed officers. Accordingly, irrespective of whether FMO

   is contractually entitled to an equitable set-off for CME’s savings, the panel is satisfied that there

   were no actual net savings for CME to pass on to FMO. Rather the increased compensation that

   CME found necessary to pay for only the licensed officers exceeded and thus extinguished any

   presumed savings linked to FMO assuming the cost of the unlicensed crew. FMO’s counterclaim

   is denied.

  FMO Annex I – Item 21

  Punta Barima Pilot Station (PBPS) - $12,160,000 Counterclaim

           538. FMO contends CME failed to maintain and repair the pilot PBPS as required by

   Clause 4 of Addendum No. 1 to the TSMC, which reads:

                  CME agrees to include in the scope of this contract, the general
                  maintenance and operation of the Punta Barima Pilot Station,
                  including the restoration of its infrastructure, the latter being a
                  reimbursable investment on the part of FMO. (Exhibit 22 to Serrao
                  Witness Statement)

           539. FMO seeks repayment of its own unexplained and highly suspect estimate of

   $640,000 per month for some 19 months (January 2011 – July 2012) for such failure. We note

   that FMO’s estimate, provided by FMO’s Docks and River Transport Management, is more than

   twice the cost CME stated was paid to its sub-contractors to operate and maintain the PBPS.

           540. FMO’s primary support for its claim is the testimony of its employee R. Russian,

   who acknowledged that CME did not proceed with the PBPS restoration/repair work because

   FMO’s then President Radwan Sabbagh directed that work be discontinued. Interestingly, FMO’s

   complaint originated with an internal report that first surfaced during the 2014 Acta. That report

   focused on the corroded condition of the PBPS fuel and water tanks structure and the deteriorated

   condition of the base to which its antenna was affixed. FMO contends it only discovered those

                                                   120

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 126 of
                                     159


   conditions after it resumed control of the PBPS on 1 December 2013, but we have seen photos

   that suggest some of the conditions predated CME’s involvement.

           541. By way of background, since such structural renewals were not included in the

   TSMC through-put rate, CME was asked by FMO to submit a bid to restore sections of the Pilot

   Station’s infrastructure, including the fuel and water tanks as well as the antenna base. FMO sent

   the specifications for that bid to CME on 9 September 2012 and CME submitted its proposal 24

   October 2012. The aforementioned internal report correctly states that CME’s bid was approved

   by FMO on 5 November 2012. However, the report fails to mention that, by letter from FMO’s

   then President Sabbagh dated 23 November 2012, FMO revoked that approval. Had the work

   gone forward, pursuant to the above quoted Addendum No.1, that cost would have been an extra

   that FMO was required to make good with iron ore/HBI to CME.

           542. FMO has failed to distinguish between amounts for ongoing ordinary maintenance

   of the PBPS included in the through-put rate and those for extraordinary and reimbursable costs

   that were not. We have been shown dozens of daily maintenance reports contemporaneously

   signed by FMO’s on-scene representatives, as well as “before and after” photos (Serrao 142, 143,

   146, 147, 148) attesting to the upkeep, maintenance and improvements to the PBPS made by

   CME. FMO has presented nothing to contradict or cause us to question that persuasive evidence.

   FMO’s counterclaim is denied.

  FMO Annex I – Item 22

  PTLB 1II – Iron Ore Crusher Lack of Maintenance - $1,395,283

           543. At page 14 of the SECOND REPORT OF ECON ONE dated 20 February 2018,

   Dr. Flores quotes the following from the 2014 Acta:

                  CVG FERROMINERA states CME breached its obligation on
                  upkeep and maintenance for perfect conditions at the PTBL II
                                                121

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 127 of
                                     159


                  plant facilities, and estimates US$ 1,395,283 is the amount for
                  damages caused by said breach, without considering damages or
                  hidden defects.

           544. Dr. Flores also refers to Ms. Danny Guerrero’s Fifth Witness Statement:

                  CME was to maintain the PTLB II crushing plant from June 2012
                  onwards “and “CME’s lack of maintenance had resulted in
                  damages amounting to USD 1,395,283.00.

           545. FMO contends that CME failed to “maintain” the iron ore crusher and seeks

   compensation. CME rejects this counter claim and insists the plant was properly maintained

   throughput the period of its responsibility.

           546. The PTLB II was built by EHI (a member of the Barsanti Group) and then operated

   for FMO by both EHI and Barsanti until June 2012. At that time, pursuant to Clause 1 of Annex

   C of the May 14, 2012 Iron Ore Sales Contract (IOSC-5), CME assumed responsibility to carry

   out “effective maintenance,” which continued until November 2013 when FMO took control of

   the plant. During this 17month period, CME subcontracted and again entrusted the plant’s

   maintenance to EHI/Barsanti.

           547. At no time during the 17 months CME was responsible for the plant’s maintenance

   did FMO raise any concerns. Indeed, at page 69 of his Second Witness Statement, M. Serrao says

   that EHI/Barsanti recommended, but FMO “rejected,” that a “formal audit should be performed

   and a proper hand over process should be carried out” prior to the FMO take over. The November

   2013 take-over of the plant by FMO went forward without the recommended “audit,” which we

   interpret to be the equivalent of a condition survey.

           548. According Mr. Tyrone Serrao’s Second Witness Statement (pages 68/69), FMO

   was presented with “daily production reports,” prepared by Barsanti, showing the plant to be well

   maintained and recording among other unspecified items the hours spent “adjusting belts,


                                                  122

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 128 of
                                     159


   repairing meshes, repairing plates.” Additionally, CME contends FMO was furnished with

   contemporaneous reports, correspondence and invoices showing the major purchases made for

   the Plant’s upkeep, including the October 2012 replacement of conveyor belts (Eur 273,694),

   replacement of rubber screens (US $258,2350), the purchase of four (4) 90 ton capacity Komatsu

   dump trucks (US $4,678,880).

           549. Ms. Guerrero’s Fifth Witness Statement includes a number of photos that purport

   to show sections of the plant in poor condition. However, those photos were not taken when

   FMO assumed control of the plant in November 2012, but in February 2013. Mr. Serrao suggests

   that FMO modified the plant’s hoppers to accommodate dump trucks of 180 MT capacity rather

   than the designed maximum of only 90 MT. He explains this alone can account for the spillage

   shown in the Guerrero photos. Mr. Serrao also takes issue with the remaining modifications FMO

   made to the plant’s original and FMO approved design.

           550. The panel has examined, but beyond the obvious spillage, draws no conclusions

   from the Guerrero photos. Rather than rely on the photos taken by FMO itself, it would have

   been more persuasive had FMO either invited CME to take part in or simply arranged for a

   recognized independent surveyor to conduct a condition survey and to comment on FMO’s

   complaints. Absent such corroboration, we are obliged to deny this counter claim by FMO.


  FMO Annex I – Item 23

  FMO Claim for Unperformed Work on Stacker - $830,043.22

           551. This dispute is related to a 21 July 2008 contract for the “Design, Manufacture,

   Supply and Provide Technical Assistance to Erect; One (1) Stacking System for Iron Ore” at the

   agreed cost of $10,784,300.00.



                                               123

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 129 of
                                     159


           552. The parties to the contract were FMO (The Purchaser), CME (The Seller) and

   Thyssenkrupp Foerdertechnik GMBH (TKF).              As with many of its other contracts, FMO

   persuaded CME to fund the project on its behalf in return for shipments of Iron Ore/HBI of

   equivalent value. Clause 5.2 provided that the final 5% of the contract price (US $539,215) was

   to be paid by Purchaser FMO “… upon satisfactory completion of the performance trials.”

           553. It is common ground that the 5% final payment of $539,215 was effectively held

   by CME in the form of an escrow deposit. The parties also agree that a portion of the Stacker

   Contract work was not performed because FMO (for reasons which remain unclear) decided not

   to proceed with the Stacker’s final installation. As the project did not proceed to the “performance

   trials,” FMO is to be credited for that unperformed work. However, the parties disagree on the

   cost of the work not performed. According to FMO, based upon its 2014 estimate, it is entitled

   to a credit of $830,043.22, whereas CME contends that the unperformed work (including

   materials) amounts to $161,642.43 plus technical supervision of $262,500 or a total of

   $424,142.43. It is important to note that CME has issued and FMO acknowledges having received

   two separate credits (Table 68, transactions 24774 and 24775) totaling the stated $424,142.43.

   CME also issued an additional credit of $115,072. 57, thus exhausting the $539,215.00 escrow.

           554. The minutes of a meeting held by the parties on January 29, 2014 confirm that FMO

   then advised CME that the work remaining to be performed on the Stacker was estimated at

   $187,000. Those same minutes record that “In the next meeting, the Engineering Management

   will consign the evidence of the relevant estimates.” (EO-48, Tab 9). FMO later produced internal

   correspondence dated March 17, 2014 from its Engineering Department to its “Legal Counsel”

   increasing the estimate to the currently claimed $830,043.22. Except for a modest $2,900.36,

   this latest estimate was supported by contemporaneous quotations from local vendors.


                                                  124

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 130 of
                                     159


           555. Skeptical of the nearly five-fold increase, CME approached the Stacker’s

   manufacturer for a quote on the unfinished work. It received an email reply dated March 31,

   2014, indicating the unfinished work would cost $161,642.43 to which CME added an additional

   $262,500 for engineering supervision. However, as Dr. Flores testified (Tr 4879) and a close

   examination of that reply confirms, the quoted price of $161,642.43 dates back to early July 2008,

   or six (6) years prior to those offered by FMO. Dr. Flores suggests, and we agree, that the July

   01, 2008 quote obtained by CME is stale, but, for the reasons that follow, we consider FMO’s

   reliance on its 2014 estimate likewise to be inappropriate.

           556. At pages 146 -148 of the Second Report of Econ One, Dr. Flores questions whether

   the two CME credits to FMO of $161,642.43 and $262,500.00 apply to this dispute. We are

   satisfied that both do. Dr. Flores, however, accepts the further credit of $115,072.57 issued

   against the 5% final payment held in escrow by CME. Dr. Flores at page 146 contends “CME

   does not offer any support for its proposed budget of US $161,642.43…,” but also states “I have

   been instructed by counsel for FMO to proceed on the basis that the amount of $830,043 should

   be reimbursed by CME to FMO.”

           557. FMO’s position appears to cast CME in the role of a sort of guarantor of or co-

   vendor with TKF, rather than a third party merely providing FMO with needed financial

   assistance. Additionally, FMO appears to overlook that it was FMO (not CME or TKF) that

   decided to not to go forward with the completion work. Thus, there was no of default by either

   CME or TKF that might justify an award for compensatory damages for FMO.

           558.    In our view, CME’s role was more akin to that of a stakeholder and its

   responsibility did not extend beyond its custodial duty toward and returning the $539,215.00

   escrow to FMO. It follows that, irrespective of the year when the unperformed work was costed,


                                                 125

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 131 of
                                     159


   we do not consider CME to be liable for the value of that unperformed work beyond returning the

   escrow. We have examined the history of this transaction and are persuaded that the three credits

   ($161,642.43, $262,500, $115,072.57) totaling $539,215.00 that CME previously issued to FMO

   fully discharged CME’s escrow obligation. This counter claim by FMO for $830,043.22 is

   denied.

  FMO Annex I – Item 24

  Credit Owed by FMO to CME -$85,962.

             559. According to Dr. Flores, FMO accepted that this amount was due CME during the

   2014 Acta meetings, but it is not shown in CME’s FRP. However, CME explains this credit

   applies to the MV Bulk Trader cargo and is not included in its FPR because it was already

   allocated in the prior 2011 Reconciliation statement. FMO exhibit EO-10 at page 23 confirms

   that to be the case. Accordingly, the panel will ignore and not take this FMO proffered credit

   of $85,962 into account in its findings of amounts due to CME.

  FMO Annex I- Item 25

  Arivenca Invoices Not Accepted by FMO

             560. This Item 25 concerns FMO’s objections to the following seven (7) invoices

   submitted by Arivenca.

             561. 1. Factura 0014 – BsF 70,013.08 or US $ 16,281.11 (SOF pg 179) - This invoice

   is for reimbursement of Stevedore services for the MV Pride that CME asked and FMO agreed

   should be paid on FMO’s behalf. FMO accepts that the charge is for its account but takes issue

   with adequacy of Arivenca’s documentation. We, however, consider Arivenca’s documentation

   to adequately support its claim for Reimbursement. Here again FMO relies on facile objections

   to evade paying a cost it not only accepts is rightly for its account but asked CME to pay on its
                                                 126

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 132 of
                                     159


   behalf. On June 1, 2010, the stevedore invoiced CME’s agent, Silva Shipping, for BsF 65,511.68,

   which Arivenca paid June 4, 2010. Arivenca then sought reimbursement for BsF 70,013.08,

   which includes the addition of the 12% for VAT. CME correctly converts the BsF into US Dollars

   at the 1 USD to BsF 4.3 rate of exchange prevailing on the date of its June 17, 2011 invoice. CME

   is awarded its claimed $16,281.11 under the TSMC.

           562. 2. Factura 0082- BsF 82,938.25 or US $13,164.80 (S&K 8/10/18 SUMMARY

   pg 39). Here Arivenca seeks reimbursement for the cost to two transports of fuel to the MV

   General Piar during October and November 2013. FMO objects because the charges are for “the

   transportation of fuel to haulage vessels” and that Arivenca’s documents do not show that CME

   or Arivenca paid the underlying invoices. We have little to no information regarding the

   circumstances that led to this transport, but we note that pursuant to the MV General Piar charter,

   FMO was the party required to furnish fuel to that vessel. If compliance with that essential service

   entailed transport costs, such as barging, that would likewise be for the account of FMO. CME

   is awarded its claimed US $ 13,164.80.

           563. 3. Factura 0055 – BsF 477,583,34 or US $111,065.34. Arivenca invoice for

   restoration costs related to the Boca Grande II and MV Rio Orinoco. FMO complains that none

   of the 40 items were supported by an original invoice. But more importantly, FMO contends the

   claimed costs are “…consumables, spares, fuel, bunker and lubricants required for the operation

   of the Transfer System…” and, therefore, pursuant to TSMC Clause 8(iii), (EO-11) are for CME’s

   not FMO’s account. However, CME disagrees and insists that the claimed costs rightly fall under

   TSMC Clause 7 (vii) which allocates to FMO:

                  All costs arising from, connected with, or related to the Transfer
                  System being in an operational condition ….”



                                                  127

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 133 of
                                     159


           564. Although CME says that copies of the supporting third party invoices are to be

   found in Exhibit S-1 to Ms. Sherriff’s Supplemental Declaration, the majority of the photocopies

   provided simply cannot be read and none have been translated. Our admittedly imperfect but best

   understanding of the invoices, persuades us that most fall under TSMC Clause 8 (iii), as argued

   by FMO, rather than Clause 7 (vii) as urged by CME. CME’s claim for US $ 111,065.34 is

   denied for lack of persuasive proof.

           565. 4. Factura 0069 – BsF 294,793.22 or US $68,556.56 (SOF pg 40). Arivenca

   invoiced FMO for the inspection and survey fees of the Boca Grande II and other unnamed vessels

   by Lloyds Register and the American Bureau of Shipping. FMO’s primary objections mirror those

   it put forward for the above Factura 055. We find no justifiable need for the vendors’ original

   invoices; photocopies are now commonly accepted worldwide. The need to maintain a vessel’s

   class and certifications is undoubtedly a cost falling under TSMC Clause 7 (vii). We find no

   possible application of these costs to TSMC Clause 8 (iii). We, therefore, award CME the

   $68,556.56 invoiced by Arivenca.

           566. 5. Factura 0070 BsF 110,584,32 or US $25,717.28.              This invoice is for

   reimbursement of CME’s subcontractors’ costs to transport and store Yokohama fenders

   belonging to the Boca Grande II from January to August 2012. The actual out-of-pocket cost to

   Arivenca/CME was BsF 104,720.00 (i,e BsF. 86,800.00 plus BsF, 17,9200) to which Arivenca

   added BsF 5,236.00 for the 5% Administration Fee discussed under Item 15. As in Factura 0055

   and 0069, FMO again argues these costs are for CME pursuant to TSMC Clause 8 (iii). However,

   the transport and storage of Yokohama fenders is clearly not associated with “…consumables,

   spares, fuel, bunker and lubricants required for the operation of the Transfer System…” but lies




                                                128

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 134 of
                                     159


   more comfortably under TSMC Clause 7 (vii). We, therefore, award CME the $25,717.28

   invoiced by Arivenca.

            567. 6. Factura 0074 BsF 18,923.52 or US $4,400.82. This item concerns a second

   invoice for storage of the Boca Grande II Yokohama Fenders, but for September to October 2012.

   The actual out-of-pocket cost to Arivenca/CME was BsF 17,920.00 to which Arivenca added BsF

   896.00 for the 5% Administration Fee discussed under Item 15. FMO again raises the TSMC

   Clause 8 (vii) defense, which we find unpersuasive. As in the case of Factura 0070, we find the

   claimed cost to lie more comfortably under TSMC Clause 7d (vii). We, therefore, award CME

   the $4,400.82 invoiced by Arivenca.

            568. 7. Factura 0079 BsF 18,923.52 or US $3,033.74. Except for the storage dates

   being from March to April 2013, the amount and each party’s position is identical to Factura

   0074, but the rate of exchange for this item was Bsf 6.3 to 1 USD. It follows that our decision is

   also the same. Accordingly, we award CME, its claimed $3,033.34.

  FMO Annex I – Item 26

  1. FPR Table R75 No, 22083-85 BsF 1,000,000 or US $232,558.14 (SOF pg 181

            569. This dispute concerns three (3) payments CME made to Suministros y

   Mantenimiento Lopenza (Lopenza) for the installation of a new alternative conveyor belt at

   Puerto Ordaz. The need for the new conveyor belt followed the July 2012 collapse of the facility’s

   main gantry. During this proceeding, FMO argued that TSMC Exhibit A (EO-11, page 72/73)

   placed the responsibility to maintain the Conveyors on CME. Therefore, the Lopenza invoices

   for installing the new conveyor belt are for CME’s rather than FMO’s account. (Guerrero Tr

   3088).



                                                 129

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 135 of
                                     159


           570. However, Dr.Flores does not carry this argument over into his Second Econ One

   Report nor its Annex I. Instead, Dr. Flores focuses on FMO’s perceived deficiencies in the

   documentation presented by Arivenca. Since it is unclear whether FMO has or has not abandoned

   this argument, we have addressed it in the ruling that follows.

           571. Although, Exhibit A to the TSMC does provide that CME is to maintain Conveyors

   JD 8016, JD 8014, JD 8013 and JD 8012, there is more than a little doubt it has the meaning urged

   by FMO. Firstly, we note that the following appears under each of the four Conveyors:

                  “Belt (FMO/PMH)”

           572. At page 23 of D. Guerrero’s Fifth Witness Statement, the acronym “PMH” refers

   to the “iron ore processing plant” at Puerto Ordaz. This insert can be read that (a) CME’s

   responsibility to maintain the Conveyor did not extend to the Conveyor’s “Belt” and (b) that

   responsibility for all four Conveyor belts was contractually allocated to FMO. That interpretation

   is reinforced by the section of Exhibit A entitled “Equipment to be maintained by FMO/PMH”

   (EO-11, page 72) which includes:

                  “Belts – JD 8012, JD 8013 JD 8014, JD 8016”

           573. However, our understanding is that the belt at issue here is not among those

   addressed in Exhibit A, but a newly installed temporary belt to allow resumption of some

   operations while repairs to the collapsed main gantry were carried out. Ms. Guerrero opines that

   the gantry collapsed because CME failed to properly maintain it. But absent evidence of what

   caused the structure to fail, we have no choice but to treat Ms. Guerrero’s opinion as

   uncorroborated speculation. Both parties have described, and we are disposed to treat, the

   gantry’s failure as an “accident” for which neither party was at fault. We also consider that the




                                                 130

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 136 of
                                     159


   work (albeit temporary) carried out by Lopenza was for the mutual benefit of both FMO and CME

   and direct that each should bear 50% of the Lopenza invoices.

           574. In reaching this decision, we are mindful that FMO is the owner of the Puerto Ordaz

   facility. As such, it arguably derives the greater benefit from that work. As regards the objections

   raised by Dr. Flores, we are satisfied that Lopenza performed the work and was paid by CME.

   Had that not been the case, Lopenza would have undoubtedly sought payment directly from FMO.

   Accordingly, against its claimed $232,558.15, CME is awarded 50% or $126,279.08.


  2. FPR Table R75 No 22089 BsF 1,025,000 or US $238,372.09

           575. This quarrel relates to Annex I – Item 20, and FMO’s decision to assume

   responsibility for the unlicensed crew of the vessels that comprised the Transfer System. Of the

   161 crew members affected, 18 declined to become employees of FMO. The amount of BsF.

   1,025,000 sought by CME represents the severance pay that FMO on March 1, 2012 agreed CME

   should pay to 8 of those 18 crew. According to CME, on March 2, 2012, it paid BsF 1,025,000 to

   Arivenca, which Arivenca then made available to SMT to pay to the 8 former crew members.

           576. FMO’s objections are confined to its perceived deficiencies in Arivenca’s

   supporting documentation. Significantly, FMO does not deny its agreement that the severance

   of BsF 1,025,000 be paid by CME. Moreover, as the payment resulted from FMO’s unilateral

   take-over of the crew, we consider its insistence for better supports to be unreasonable. We accept

   CME’s representations that it paid the severance and award it US $ 238,372.09.

  FMO Annex I - Item 27

  FMO Counter Claim - VAT/Weight Adjustments - BsF 105,003,824

           577. This item concerns 61 invoices in Bolivars that FMO sent to Arivenca. Those

   invoices made adjustments to the original iron ore weights claimed by CME and added a 12%

                                                  131

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 137 of
                                     159


   factor for VAT. CME objected to the imposition of VAT and converted the Bolivars into US

   Dollars using the rates of exchange rates applicable to each transaction. According to Dr. Flores,

   the net adjustments made by CME/Arivenca amount to BsF. 105,003,824, but at Section II, page

   125, of the summary attached to its post hearing brief, FMO confirms it no longer objects to BsF

   7,116,251 in weight adjustments made by CME/Arivenca, thereby reducing FMO’s claim to BsF

   97,887,573.

  VAT (IVA)

           578. Notwithstanding that the ore was destined for export by CME, FMO has applied at

   12% AD VALOREM TAX (VAT) on shipments of iron ore invoiced to CME’s local agent

   Arivenca. Because CME is not a Venezuelan company nor domiciled in Venezuela, no VAT was

   charged on the iron ore shipments FMO invoiced directly to CME.

           579. FMO argues that Venezuelan law requires that a VAT tax be imposed at each stage

   in the production of goods and services within its borders. In response to a question from the

   panel, Dr. Flores explained VAT also applies, at least initially, to such elementary production

   considerations as the supply of electricity. However, those Venezuelan resident companies

   required to pay the VAT for exports are entitled to apply to the tax authorities for a refund. If

   granted, that refund is given the applicant in the form of a credit against its future VAT

   obligations. However, as CME is not resident in Venezuela and after both the TSMC and General

   Piar contracts were terminated, neither CME nor its Venezuelan billing agent Arivenca had or

   were likely to have future VAT obligations equal to those FMO seeks to impose. However, our

   understanding is that FMO is free to apply for a refund of any VAT it paid for the export cargoes.




                                                 132

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 138 of
                                     159


           580. CME, however, argues that the governing contracts expressly provide that any taxes

   levied in Venezuela are for the account of FMO. Support for CME’s position can be found in

   TSMC Clauses 18(i),18(ii) and 18 (vi) which read:

          Taxes

                  (i) Ad Valorem Taxes: FMO shall be responsible for and pay all
                  ad valorem taxes, which may be levied against CME, the Vessels,
                  stores, or the iron ore/DRI-HBI.”

                  (ii) Value Added Taxes: FMO shall be responsible for and pay all
                  value added taxes levied against the services provided by CME.

                  (vi) Gross Up: Without prejudice to the foregoing and that
                  regardless of anything to the contrary in the Contract, or that could
                  be interpreted as contrarian, CME shall receive the compensation
                  provided in Section 14 hereof and if any taxes, fees or other similar
                  contributions are assessed against CME, then FMO shall pay such
                  contributions tom whichever authority is demanding its payment,
                  either directly or through CME: provided further that if CME is
                  made to pay and effectively pays any such contribution, then FMO
                  shall be liable to CME for any and all amounts so paid and shall
                  reimburse CME therefore forthwith.

           581. The quoted clauses are unmistakably clear that any and all responsibility for VAT

   was contractually allocated to FMO. Arivenca itself was not a party to the cited contract clauses,

   nor was it a party to the export sales of iron ore. But FMO knew that Arivenca’s involvement did

   not extend beyond it acting as CME’s designated local billing and paying agent. We find that

   FMO’s attempted imposition of a 12% VAT on invoices billed to Arivenca was improper and

   its claims for same in this proceeding are denied.

  Rates of Exchange for Arivenca Invoices

           582. The record confirms that FMO frequently called upon CME to pay obligations it

   incurred in Bolivars. That, in turn, required CME to furnish Arivenca with Bolivars with which

   to discharge local obligations, including those reimbursable from FMO. According to CME,


                                                  133

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 139 of
                                     159


   when such occasions arose, it would purchase the required amounts of Bolivars from authorized

   sources using US dollars. All of such Arivenca’s Bolivar invoices were then converted back into

   US dollars at the very same rates of exchange charged to CME. Over the course of the parties’

   relationship, the Venezuelan Bolivar currency underwent devaluations from 2.15 Bolivars to 1

   USD, to 4.3 Bolivars to 1 USD and 6.1 Bolivars to 1 USD.

           583. FMO contends that any amounts of Bolivars found due to it or CME or Arivenca

   should not be converted into US dollars but shown in Bolivars. Doing so would allow FMO to

   satisfy such an award with Bolivars, which have undergone successive staggering devaluations

   and are now nearly worthless.

           584. We find no merit to FMO’s argument. Firstly, both the TSMC and General Piar

   agreements were U.S. dollar contracts, as were the several IOSCs. It follows that, pursuant to the

   parties’ barter arrangement, advances made by either CME or Arivenca in Bolivars were required

   to be made good by FMO in iron ore at U.S. Dollar prices. Secondly, FMO argument would place

   the risk of a devalued currency on the innocent creditor rather than the defaulting debtor. That is

   not only patently inequitable but contrary to prevailing U.S. Law requiring judicial judgments

   and by extension U.S. arbitration awards to be stated in US Dollars. Jamaica Nutrition Holdings,

   Ltd. v. United Shipping Co., Ltd., 643 F.2d 376 (2d Cir. 1981); Hicks v. Guinness, 269 U.S. 71,

   80 (1925).

           585. In our view, CME’s conversion of its and Arivenca’s Bolivars invoices into U.S.

   Dollars at the rates of exchange CME was charged when it purchased those Bolivars is the proper

   method to apply here. It is especially appealing in that it places the injured CME in precisely the

   same position it would have enjoyed had no default taken place. Landaeta v. Century Grand I,

   LLLP, 2011 U.S. Dist. LEXIS 163118 (S.D. Fla. June 2, 2011)


                                                  134

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 140 of
                                     159


  Weight Adjustments

             586. Dr. Flores at page 164 of his Second Econ One Report correctly observes that the

   method of payment for invoices rendered in Bolivars to Arivenca differed from that which applied

   to U.S Dollar invoices rendered directly to CME. The CME U.S. Dollar invoices called for an

   initial payment of 95% with the remaining 5% to be adjusted based on outturn weights. The

   Bolivar invoices issued to Arivenca, however, made no provision for weights to be adjusted, but

   called for 100% of the invoiced amount to be paid. Noting this disparity, Dr. Flores questions

   whether the parties intended to adjust the Arivenca invoices to conform to the discharged weights.

             587. We have received no direct evidence on this issue. Nevertheless, applying our

   collective commercial experience, we are unable to find a plausible reason why the two should

   differ. Both the CME and Arivenca invoices are for payment of iron ore shipped under one or

   more of the IOSCs between CME and FMO. There is no separate contract between Arivenca and

   FMO. That being the case, we conclude that Arivenca’s acceptance of the FMO’s invoices during

   the 2011 and 2014 Actas was preliminary and anticipated a final adjustment linked to the quantity

   of cargo actually discharged at destination.

             588. We, therefore, find that, like the CME US Dollar invoices, the invoices sent to

   Arivenca are to be adjusted for weight, elimination of VAT and exchanged into US Dollars at the

   rates used by CME. For the reasons stated, all of FMO’s 61 counter claims in this Item 27 are

   denied.

  FMO Annex I – Item 28

  MV W H Blount -Waiting time at Serpent Mouth - $288,799

             589. In this instance, the vessel was being used to carry an export cargo to China. As

   per page 34 of Econ 46, FMO has withdrawn its objection to this claim for 8.2515 days lost at

                                                  135

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 141 of
                                     159


   Serpent Mouth at $35,000/day or $288,799. FMO also withdrew its objection to CME’s invoice

   DNB 421/A-9 for $15,278.48. Accordingly, CME is awarded its claimed $288,799. (See also

   the $15,278.48 awarded CME for Annex I Item- 2).

  End of Annex I Items


  Additional CME Claim Not Addressed by Dr. Flores’ Annex I

  Debit DNB 942-12 $272,379.96

           590. Although mentioned, this claim by CME is not discussed by Dr. Flores. CME is

   claiming an additional $272,379.96 for Invoice DNB 942-12 dated “12/08/2012” representing a

   5% Administration Fee on 12 invoices totaling $5,447,599.11 which CME paid on FMO’s behalf.

   We have examined the invoice and are satisfied that all of the underlying charges were for the

   account of and rightly accepted by FMO.

           591. Although all twelve transactions predate the above cited June 15, 2012 and October

   31, 2012 letters, FMO was often financially stressed and regularly reached out to CME for help

   to pay its ongoing obligations to third party vendors. When CME did so, it would routinely add

   and FMO would routinely accept a 5% Administrative Fee to its invoices for reimbursement.

   CME did not charge interest to FMO.

           592. As with the previously discussed $116,521.31, we have received testimony and

   seen evidence that FMO routinely and without complaint accepted invoices which included the

   5% administrative fee. It bears repeating that but for CME’s intervention, one is left to wonder

   how and at what cost FMO would have been able to fund its ongoing operational obligations.

   Accordingly, CME is awarded its claimed $272,379.96.

  CME ADDITIONAL CLAIMS NOT INCLUDED IN THE FPR


                                                136

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 142 of
                                     159


      (a) Lost Profits Claimed by CME for FMO’s Breach of the TSMC

           593. CME contends it is entitled to lost profits for the period September 2013 through

   July 2015.     According to CME, but for FMO’s breach, it would have earned revenue of

   $107,602,164. It arrives at this figure by including the contract’s escalations to the agreed

   throughput rate on the monthly contract minimum 500,000 metric tons of ore to be supplied by

   FMO. From this gross revenue, CME deducts $70,168,459 representing its projected future costs

   to operate all components of the TSMC for those same 23 months. The resulting $37,433,705

   represents CME’s claim for lost profits.

           594. CME’s projected costs are largely composed of the amounts it would have paid to

   its sub-contractors, plus a cumulative 10% annual addition for inflation. But as CME’s sub-

   contractors, vendors and labor would likely all have been residents of Venezuela, FMO argues

   the 10% inflation rate used by CME is unrealistic and that rates reflecting the actual annual rates

   of inflation in Venezuela ought to be applied. According to FMO, the International Monetary

   Fund reports the Venezuelan annual rates of inflation for calendar years 2013, 2014 and 2015

   were 43.51%, 57.3% and 111.8% respectively. CME has not challenged these rates of inflation

           595. CME has advised that at the time the TSMC was terminated (August 2013), its

   monthly costs for maintaining and operating the Transfer System averaged some $2,983,412.00

   as follows:

                    Terminales Perla                              $2,300,000.00

                    Punta Barima Pilot Station                       275,000.00

                    Shiploader System (Timaca)                       219,362.00

                    AltaTek                                           16,400.00

                    Eco Crane Hire                                    13,650.00


                                                  137

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 143 of
                                     159


                    Lloyd Air Transport                                 N/A

                    Labor and Consumables                            20,000.00

                    General Overheads                               139,000.00

                                                                 $2,983,412.00

           596. Going forward, CME’s highest cost would have continued to be Terminales Perla

   (TP), the sub-contractor it engaged to maintain, manage and operate the Transfer System’s

   maritime assets. That sub-contract was dated August 10, 2010 and ran for a term of five (5) years.

   The compensation originally payable to TP was $4.15 per mt per month for a minimum of 500,000

   metric tons, increasing each anniversary year by a fixed $0.15 per mt. Therefore, no inflation

   escalation applies beyond that already calculated by CME. Accordingly, for the 12 months from

   September 2013 through August 2014, TP would have been compensated at $4.60 per mt per

   month or an annual total of $27,600,000. For the next 11 months, September 2014 through July

   2015, an increased rate of $4.75 would apply resulting in a further $26,125,000 payment to TP.

   Combining both obligations results in a going forward savings to CME of $53,725,000.

           597. For the remaining $683,412 of its monthly costs, CME has applied an annual

   inflation increase of 10%, which (although generous by U.S. and European standards) we consider

   to be inadequate for Venezuelan vendors and laborers and/or for purchases of consumables and

   other supplies made within Venezuela. We agree with FMO that the $683,412 portion of CME’s

   monthly costs should be adjusted for inflation at the rates reported by the International Monetary

   Fund which, as shown below, we calculate to be $1,908,494.00:

                    For the 4 months September through December 2013

                    $683,412 x 41.51% x 4/12ths or                               $94,561.00

                    For the 12 months January through December 2014


                                                 138

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 144 of
                                     159


                    $777,973 ($683,412 + 94,561) x 57.3% or                        445,779.00

                    For the 7 months January through July 2015

                    $1,223,752 ($777,973 + $445.779) x 111.8%                    1,368,154.00

                                                                               $1,908,494.00

           598. After substituting the $1,908,494 for CME’s 10% inflation factor on other than TP

   costs and then adding back the TP costs plus the $0.15 per mt annual price increase, we calculate

   that CME saved going forward costs for the 23 months remaining under the TSMC of

   $71,351,970 as follows:

                    Terminales Perla (including fixed escalations)               $53,725,000

                    Other Costs ($683,412/month x 23 months)                      15,718,476

                    Add Venezuela Inflation factors for 23 months                  1,908,494

                                                                                 $71,351,970

           599. The savings of $71,351,970 is $1,183,511 more than CME deducted to arrive at its

   net damage calculation. Accordingly, we find that CME’s claim for lost profits is reduced to

   $36,250,194, which amount is awarded to CME.

           600. FMO also objects that CME’s cost calculations do not include VAT.

          601.    This is a significant issue that impacts each and every invoice issued in Bolivars to

   FMO by CME/Arivenca. Because of its importance, we have separately discussed VAT under

   its own heading at Annex I -Item 27. For the reasons there stated, we conclude that any and all

   responsibility for VAT was contractually allocated to FMO. Thus, VAT has not been included

   in our calculation of CME’s projected savings for operating the TSMC nor in our award to

   CME for its lost profits of $36,250,194.

  (b) Lost Profits Claimed by CME for Breach of MV General Piar Charter $4,710,000


                                                  139

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 145 of
                                     159


           602. CME contends that it is due the net charter hire it would have earned had FMO not

   breached and repudiated the MV General Piar Charter Party. It calculates that amount at

   $4,710,000, equal to the $10,000 per day difference between the daily hire payable to it by FMO,

   less the hire CME was obliged to pay to head owner, Gretchen, multiplied by the 471 days it

   claims remained under the charter. However, rather than $10,000.00 per day profit claimed, we

   calculate that at the time of redelivery CME’s daily profit was closer to $8,282.70. We base this

   on the daily rate of $36,000.00 then charged to FMO less the 2% per annum escalated rate of

   $$27,717.30 per day that CME was obliged to pay head owner Gretchen.

           603. We accept (Annex I Item 2, CMEB 881-12) that the vessel was redelivered to CME

   on October 19, 2013. The time charter at Clause 2 called for “60 months time charter plus/minus

   10 days in charters (sic) option …” Although we have not been given the actual date the ship was

   delivered to FMO, CME’s claim for 471 remaining days suggests a delivery date of February 17,

   2010 and an expiration on February 17, 2015. CME, however, has not taken into account FMO’s

   option to reduce the term of the charter by ten (10) days, which we consider appropriate to apply.

   Accordingly, we reduce CME’s claim from 471 days to 461 days at $8,282.70 per day and award

   it $3,818,324.70.

  MV GENERAL PIAR T/C /P - FMO OBJECTIONS & COUNTERCLAIMS

          604.    Apart from its preference for the first version of the Charter (which called for

   International rather than the second’s stipulation that US law is to apply), FMO has raised the

   following additional defenses, objections and counter claims:

  1. Difference Between Contract Price To FMO And “Market” For MV General Piar -
     $29,218,500.00




                                                 140

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 146 of
                                     159


          605.    According to Mr. Russian, the daily hire rate CME charged for FMO to time charter

   the MV General Piar was some $21,500 over the market. Applying this differential ($36,000

   less $14,500) for 44 months, 23 days, Mr. Russian suggests FMO is entitled to a refund of

   $29,218,500. Apart from there being no legal basis for such a refund, we consider Mr. Russian’s

   comparison of the M/V General Piar to the market rate for a similar sized ordinary bulk carrier

   extremely flawed. The MV General Piar was then a recently converted conveyor belt equipped

   self-discharging vessel of which there were and still are very few. An added consideration is that

   head owners are not keen to commit their ships to long term service within Venezuela. The notion

   that such a specialty ship could be had for a time charter rate of $15,000/day is unrealistic. CME

   itself was required to pay head owner Getchen an initial $25,641/day and FMO has since re-

   chartered the ship from Gretchen for a reported $22,000/day. This counter claim by FMO is

   denied.

  2. Poor Performance

          606.    FMO claims the M/V General Piar never performed to its represented capabilities

   and especially its discharge rate. But such claims are rendered moot because FMO’s iron ore

   production never exceeded the ship’s actual discharge rate.      Moreover, FMO’s non-specific

   allegations for under/poor performance of the MV General Piar are undermined by the fact that

   FMO has since re-chartered the vessel which its Board of Directors found “… ha[d] already been

   tested in our Boca Grande II Transfer System with satisfactory results.” This non-specific

   counter claim by FMO is denied.

  3. CME’s $10,000.00 per day Profit

             607. FMO objects that it was charged nearly $10,000.00/day more than CME was

   required to pay head owner Gretchen to time charter the MV General Piar. That substantial

                                                 141

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 147 of
                                     159


   difference could in part be explained by the fact that FMO was not considered a creditworthy

   charterer and needed a market acceptable intermediary. A second consideration is that CME

   would be paying hire in US dollars to Head Owner Gretchen 15 days in advance, but only

   receiving “hire” from FMO in the form of iron ore and then long in arears. That said, the rate

   differential was substantial and (had all gone well) would have proven to be very favorable to

   CME. However, things did not go well and CME did not actually realize that substantial rate

   differential.

           608. But that is not the primary reason for our disallowing FMO’s counter claim.

   Despite one party having agreed to terms that disproportionately favors the other, arbitrators are

   not empowered to themselves reform a contract. Despite FMO’s apparent belief that something

   untoward or possibly illegal occurred between its former management and Mr. Serrao, it has not

   shown that was the case. Absent persuasive evidence of corruption on the part of CME, this panel

   is powerless to tamper with or otherwise intrude into the parties’ agreement. We, therefore, deny

   FMO’s counter claim.

  c) Reimbursement of Settlement with Gretchen - $1,732,892.71

           609. CME contends that not only did FMO’s repudiation of its time charter cause CME

   to withdraw the vessel from FMO’s service, it forced CME to likewise prematurely redeliver the

   vessel back to its head owner, Gretchen. The result was a claim by Gretchen against CME in

   excess of $18 million. After a hotly contested series of wide reaching claims and counter claims,

   CME settled Gretchen’s early redelivery claim for $1,732,892.71 (including legal costs) and now

   seeks reimbursement from FMO. FMO did not offer a defense (DeJesus 8/10/18 [para 38] Reply

   brief) beyond noting that CME did not submit evidence of the settlement.




                                                 142

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 148 of
                                     159


           610. But for FMO’s breach/repudiation, the time charter with CME would have run for

   its full term and no claim for early redelivery to Gretchen would have arisen. We consider it

   prudent for CME to have settled and thus resolved Gretchen’s claim against it. Unlike FMO, we

   are satisfied that CME not only settled with but paid the $1,732,892.71 to Gretchen. We,

   therefore, award CME its claimed reimbursement of $1,732,892. 71.

  Financial Position Report (FPR)

           611. The CME FPR purports to examine each and every transaction that took place

   subsequent to the 2011 Acta. The document itself accounts for hundreds of transactions and runs

   190 pages. At page 177 (CME_02476) and based upon its version of the hundreds of preceding

   entries, CME calculates it is owed a total of $138,329,698.95 from FMO for both its and

   Arivenca’s billings. However, that combined total includes CME claims of $302,602.50 before

   panels in the UK and $31,198,266.29 that are before the Zurich ICC panel, as well as Arivenca’s

   claims of $4,679,895.92 that also are before the UK panel. Accordingly, from CME’s combined

   invoiced claims of $138,329,698.95, we deduct $36,180,764,71 ($31,500,868.79 and

   $4,679,895.92) to account for claims that are not included in this proceeding. As a result, the

   gross amount of the CME and Arivenca invoiced claims that are before this panel for decision are

   reduced to $109,667,032.40 as follows:

                    CME for TSMC                      -        $55,930,658.47

                    CME for General Piar              -          3,141,887.17

                    Arivenca for TSMC                 -         46,329,388.47

                    Arivenca for General Piar         -          4,265,098.36

                                                      -       $109,667,032.40




                                                143

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 149 of
                                     159


           612. These totals are to be further reduced by (a) the escrow/guarantee funds that CME

   has already taken to off-set a portion of the amounts due to it, (b) CME’s post FPR concessions

   and (c) the amounts of CME’s claims that we have disallowed. Taking all that into account, we

   find that CME is due an award of $83,672,102.86 in respect to its and Arivenca’s TSMC invoiced

   claims. We also find that FMO’s breached/repudiated the TMSC, thereby entitling CME to an

   additional of $36,250,194.00 representing the lost profits it would have earned had the TMSC

   continued on to its contractual expiration. Thus, as a result of FMO’s breach/repudiation, CME

   is hereby awarded TSMC damages of $119,922,296.86.

           613. As respects CME’s and Arivenca’s invoiced claims for the General Piar Charter,

   we find that FMO is due a net credit of $378,693.02. However, we find that FMO likewise

   breached/repudiated the General Piar Charter resulting in lost profits to CME of $3,818,324.70

   and the need for CME to pay the $1,732,892.71 to settle the early termination claim brought by

   Gretchen. Accordingly, we hereby award CME the sum of $5,172,524,39 representing both its

   lost profits and the Gretchen settlement totaling $5,551,217.41, less the net credit of

   ($378,693.02) due FMO.

  CLAIMS FOR LEGAL FEES AND EXPENSES

           614. Both sides in these arbitrations have submitted claims for attorneys’ fees and

   expenses, as well as all costs of the arbitrations, including arbitrators’ fees and expenses. The

   applicable terms and conditions of the governing contracts are quoted above. The TSMC states

   that “The prevailing party shall recover all attorney’s fees and costs from the other party.” The

   contract also provides for application of the Rules of the Society of Maritime Arbitrators, which

   allow awards of attorneys’ fees and expenses. The General Piar Charter provides that “the

   proceedings shall be conducted in accordance with the rules of the Society of Maritime

                                                 144

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 150 of
                                     159


   Arbitrators, Inc.” Thus, as both parties have expressly acknowledged, there can be no question

   about our authority to award attorneys’ fees and expenses.

           615. The amounts claimed are substantial. Counsel for FMO seeks an award of

   $19,001,800.61. This amount includes legal fees of $16,447,872.32, broken down as follows:

                 De Jesus & De Jesus                                 $15,000,000.00

                 James Drake, QC                                         $733,986.66

                 Sandra Healy                                             $15,332.85

                 Assouline & Berlows                                     $381,477.81

                 Mahoney & Keane                                         $317,075.00


           616. The balance of the claim is for out-of-pocket expenses. The claim does not include

   the fees and expenses incurred by FMO’s initial counsel, Diaz Reus & Targ LLP, but FMO’s

   application states that the non-inclusion of those fees and expenses “may not be construed as

   waiver of its right to recover the fees and expenses incurred by Diaz Reus and Targ LLP.”

           617. We note that FMO’s counsel did not comply with the Panel’s directions that they

   provide a breakdown of hourly billing rates or hours billed by the attorneys. Since FMO’s claim

   is being denied for other reasons, we will not dwell on this point except to note that the fee amount

   is excessive.

           618. CME’s claim is in the total amount of $7,440,741.29, broken down as follows:

             Legal Fees


              Holland & Knight LLP                                        $2,779,665.60

              Seward & Kissel LLP                                         $2,152,472.95

              Ince & Co. (Hong Kong)                                      $1,244,511.18


                                                   145

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 151 of
                                     159


                  Ince & Co. (London)                                                       $18,374,10

                  20 Essex Street                                                           $93,937.36

                  Moore & Co.                                                               $11,838.40

                  Total Fees                                                            $6,300,799.59

                  Expenses (excluding escrow deposits for                               $1,139,941,70 12
                  the panel’s fees)


              619. In accordance with the Panel’s directions, counsel for CME provided a detailed

   spreadsheet showing the billing rates and hours worked by each attorney or other timekeeper.

              620. We find that the hourly billing rates charged by the numerous different attorneys

   representing CME are consistent with the hourly rates customarily charged by attorneys from

   comparable firms in the different locations where the attorneys practice. For example, Seward &

   Kissel’s hourly billing rates range from $505 for associates to $925 for the most senior partner

   working on the matter. Holland & Knight’s billing rates range from $275 to $1090 for the most

   senior partner, and the greatest number of hours were recorded by associates and partners whose

   rates range from $390 to $625.00. Given the difficulty and complexity of the matter, we find that

   the hourly billing rates charged by CME’s counsel were reasonable and consistent with the rates
                                                                13
   charged by comparable law firms in New York.

              621. There was some duplication of effort by Holland & Knight and Seward & Kissel

   when the latter replaced the former and we are making an allowance in FMO’s favor for the time

   we estimate was spent for Seward & Kissel to “get up to speed.”




  12
       This sum excludes funds deposited in the escrow account for arbitrators’ fees.
  13
       Both firms agreed to a 10% discount off their total fees.
                                                             146

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 152 of
                                     159


           622. In addition, both sides have included in their claims time and expenses incurred in

   connection with related court proceedings in the United States, but have not given us a

   breakdown. The courts involved in those proceedings did not award attorneys’ fees. We note,

   however, that the TSMC provides for an award of “all attorneys’ fees and costs.” Thus, we

   consider it appropriate to include those costs in our award. Taking all of these factors into account,

   the Panel awards CME legal fees expenses in the total amount of $7,240,000.00, of which 85%

   or $6,154,000.00 is allocated to the TSMC dispute and 15% or $1,086,000.00 is allocated to the

   MV General Pair dispute.

           623. The final fees and method of payment for the individual arbitrator is set out in the

   attached Appendix B, which forms part of each award.

           624. Although charged in full to FMO, those fees remain the joint and several

   responsibility of both parties.

           625. Our detailed calculations of these separate awards are as follows:

  TSMC AWARD

  FMO Owes to CME Per FPR page 177

   TSMC                                                                    $55,930,658.47

   Less: Escrow Funds taken by CME (FPR page 178)                           (4,565,000.00)

                                                                           $51,365,658.47

   Claims in Other Jurisdictions
   Blount/Gypsum
   Integrity - Shuttle Hire $ 128,262.50 (UK Arb)                                      N/A

   Taiglad/Palin1 Shuttle Hire $174,340.00 (UK Arb)

                                                                                       N/A



                                                   147

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 153 of
                                     159


   Wagons $31,198,266.29 (ICC Arb)                                                N/A

  Less: Interest earned on Stacker Deposit                               (Cr. 6,850.15)

                                                                        $51,358,808.32

  Deduct CME Post FPR Concessions

                  Item 2 of Aug. 10, 2018 Summary (Various              ($2,176,266.21)
                  Shipments)

                  Item 6 of Aug. 10, 2018 Summary Row 4)                       (125.66)

                  Item 6 of Aug. 10, 2018 Summary Row 13                        (60.37)
                  Panostar)

                  Item 6 of Aug. 10, 2018 Summary Row 17 Panos                  (72.92)
                  Earth)

                  Item 6 of Aug. 10, 2018 Summary Row 18 RDB                    (66.01)
                  Fiuggi

                  Item 6 of Aug. 10, 2018 Summary Row 21 Unity                 (136.77)
                  Pride

                  Item 6 of Aug. 10, 2018 Summary Row 14                    (21,993.75)
                  Withdrawn ICC                                         ($2,198,721.69)

                                                              S/T       $49,160,086.63

  Deduct CME TSMC Disallowed Claims

  Annex I

                    Item 1-1                          $ 10,087.00

                    Item 1-1 -                               1,132,89

                    Item 1-1 DNB 966-13                    26,209.50

                    Item 2-2                                 4,114.59

                    Item 9                              324,596.50

                                                           77,993.26

                    Item 10                           1,617,645.00

                                               148

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 154 of
                                     159


                    Item 12                                 312,044.00

                    Item 15                                 203,290.00

                    Item 16                               4,416,667.00

                    Item 19                               4,640,000.00

                    Item 25 (3)                             111,065.34

                    Item 26-1                               126,279.08

                                                        $11,871,124.16       ($11,871,124.16)

                                            Net Due CME for TSMC               $37,288,962.47


  FMO Owes CME for Arivenca Invoices

  As per FPR Page 177

            TSMC ($46,329,388.47 and $53,751.92)                              $46,383,140.39
  Claims in Other Jurisdictions
            UK Arbitration Claims ($4,679,895.92)                                       N/A
                  Net Due CME for Arivenca Invoices                       S/T $83,672,102.86
  ADD

            Lost TSMC Profits Awarded CME                                     $36,250,194.00
                   Amount of TSMC Award to CME                               $119,922,296.80

  TSMC Interest

           626. The TSMC at Clause 43 provides:

                  “Any amount not paid when due under this Contract shall bear
                  interest at the rate of twelve percent (12%) per annum, from the
                  date such payment is due until full and final payment is actually
                  made.”

           627. However, the panel recognizes that throughout the 2014 Acta the parties were

   actively attempting to reconcile their many differences. We, therefore, consider it appropriate to

   only charge FMO with interest from the date the 2014 Acta was completed or April 14, 2014, and



                                                  149

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 155 of
                                     159


   not from the dates of the individual invoices included in that attempted but unsuccessful

   reconciliation.

            Interest Due CME on Net Invoices of $83,673,102.86
            ($37,288,962.47 and $46,383,140.39) from April 14,
            2014 through to the date December 20, 2018 date of
            this award @ 12% per annum (4.68493 years)
                                                                      $47,139,858.67

            Median or Half of the Interest Due CME on
            Prospective Lost Profits of $36,250,194.00 @ 12% per
            annum from February 9, 2014 through to December 20,
            2018 date of this Award (4.8603 years $21,142,418.14)      10,571,209.07
                                                              S/T    $177,633,520.20
  Add:

            85% of CME’s allowed Legal Fees & Expenses                 $6,154,000.00

            85% Arbitrators’ Fees and Expenses due from FMO            $1,102,465.00
            but advanced by CME (Appendix B)

            Total Amount Awarded to CME for TSMC                     $184,889,829.50


  MV GENERAL PIAR AWARD

            FMO Owes CME for General Piar (FPR page 180)               $3,141,877.17
            Less Guarantee Payment taken by CME (FPR page 177)        (3,000,000.00)
            Balance (FPR page 180)                                       $141,887.17

            Deduct CME Post FPR Concessions
            Item 23 of Aug. 10, 2018 Summary Gen Piar C/P               (436,705.18)

  Deduct M/V CME General Piar Disallowed Claims

  Annex I

              Item 1 – DNB 485-09                       $34,246.00
                       DNB 492-09                         4,629.01
                       DNB 881-12 Final Hire             45,000.00
                                                        $83,875.01       (83,875.01)

  Add:

              a) General Piar TCP Lost Profits
                                                                       $3,818,324.70
                                                 150

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 156 of
                                     159


              b) Gretchen Settlement                                      1,732,892.71

              Net Amount awarded to CME for General Piar                 $5,172,524.39

  Interest

              Median or Half of the Interest Due CME on Prospective
              Lost Profits of $3,818,324.70 at prevailing prime rates
              from Oct. 19, 2013 through to the date of this award.
                                                                           $372,848.94

  On Gretchen Settlement Payments:

              a. $1,632,892.71 at prevailing prime rates from
              December 4, 2013 through to December 20 date of this
              award
                                                                           $312,206.85
              b. $100,000.00 at prevailing prime rates from April 17,
              2015 through to December 20 date of this award
                                                                            $14,676.71

                                                                   S/T   $5,872,255.89
  Add:

              15% of CME’s allowed Legal Fees & Expenses                 $1,086,000.00

              Arbitrators’ Fees & Expenses due from FMO but
              advanced by CME (Appendix B)                                $207,504.80

              Total Amount Awarded to CME for General Piar               $7,165,760.69


  Dated: December 20, 2018




                                                 151

  014570.00956/115711213v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 157 of
                                     159


  In the Matter of the Consolidated Arbitration

                  -        between -

  Commodities & Minerals Enterprise LTD.,
                                                                   APPENDIX B
                                 Claimant,
                      v.

  CVG Ferrominera Orinoco, C.A.,

                                 Respondent-Counterclaimant.

  Pursuant to the Pursuant to the Transfer System Management
  Contract dated August 7, 2010


  Before:                        A.J. Siciliano
                                 George R. Wentz, Jr.
                                 John D. Kimball, Chairman

  Appearances:                   Counsel for Claimant Commodities & Minerals Enterprise Ltd:

                                 Seward & Kissel LLP
                                 By Bruce G. Paulsen, Esq.
                                 Michael G. Weitman, Esq.
                                 Brian F. Maloney, Esq
                                 Laura E. Miller, Esq.

                                 Counsel for Respondent-Counterclaimant CVG Ferrominera
                                 Orinoco, C.A

                                 De Jesus & De Jesus
                                 By: Dr. Alfredo De Jesus O.
                                 Eloisa Falcon Lopez, Esq.
                                 Marie Therese Hervella , Esq.
                                 Deborah Alessandrini, Esq.

                                 Mahoney & Keane LLP
                                 By: Edward A. Keane, Esq.

                                 James Drake, Q.C.

                                 Assouline & Berlowe
                                 By: Daniel E. Vielleville, Esq.

                                                   1

  014570.00956/115208757v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 158 of
                                     159


          The panel’s fees and expenses for rendering both the TSMC Arbitration and General Piar

  Arbitration Awards amount to $1,914,564.35, of which 85% or $1,627,379.70 applies to the

  TSMC Award. The parties shall have joint and several liability to pay the full amount to the

  arbitrators, but as between them, the $1,627,379.70 is allocated entirely to FMO.

          A portion of the arbitrators’ fees have already been paid and the balances shown below

  were to be paid to the individual arbitrators or their order from 85% of the escrow deposit FMO

  was to make for this purpose with escrow agent Blank Rome LLP, as follows:

                                                       85% of Prior
                              85% of Total Fee          Payments                Balances Due
                                                       FMO Escrow

  A.J. Siciliano                   $289,756.82             $118,183.63                 $171,57319
  George R. Wentz                   408,907.18              374,907.18                   34,000.00
  John D. Kimball                   928,715.70              836,854.75                   91,860.95

  TSMC Fees                      $1,627,379.70            $1,329,945.56                $297,434.14


          However, the amounts due for the arbitrators’ fees from FMO exceed its ratable 85%

  escrow deposits of $531,199.00 ($624,949.00 X 85%) by $1,102,465.00. Pursuant to the parties’

  joint and severable obligation for payment of the arbitrators’ fees, a portion of this shortfall has

  previously been advanced and the balance due of $303,717.44 will hereafter be paid by escrow

  agent Blank Rome LLP to the individual arbitrators or their order from 85% of the surplus

  deposits remaining in CME’s escrow account.

          FMO is found liable to CME for the shortfall and due provision for CME to recover the

  entire $1,102,465.00 from FMO has been made within the body of the main TSMC award.




                                                   2

  014570.00956/115208757v.2
Case 1:19-cv-25217-DPG Document 7-1 Entered on FLSD Docket 12/20/2019 Page 159 of
                                     159


          Following payment of the remaining fee balances to the individual arbitrators, escrow

  agent Blank Rome LLP shall return any balance remaining in the escrow account to CME.


  December 20, 2018




                                                3

  014570.00956/115208757v.2
